 



Exhibit-10.1
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
OFFICE SUBLEASE
by and between
Apex 7720 North Dobson, L.L.C.,
an Arizona limited liability company
“Landlord”
and
Medicis Pharmaceutical Corporation,
a Delaware corporation
“Tenant”
July 26, 2006
Salt River Pima-Maricopa Indian Community
Maricopa County, Arizona





--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
TABLE OF CONTENTS

      Page
1. DRAWINGS, SPECIFICATIONS, APPROVALS AND CONSTRUCTION: CORE AND SHELL OF
PREMISES AND PHASE I IMPROVEMENTS
    1  
 
       
2. DRAWINGS, SPECIFICATIONS, APPROVALS AND CONSTRUCTION: TENANT IMPROVEMENTS
    2  
 
       
3. POSSESSION
    10  
 
       
4. DEFINITIONS AS USED IN THIS LEASE
    11  
 
       
5. BASE RENT
    14  
 
       
6. ADDITIONAL RENT
    14  
 
       
7. RENT ADJUSTMENT PAYMENT
    15  
 
       
8. HOLDING OVER
    16  
 
       
9. BUILDING SERVICES
    16  
 
       
10. CONDITION OF THE PREMISES
    18  
 
       
11. USES PROHIBITED
    19  
 
       
12. COMPLIANCE WITH LAWS
    20  
 
       
13. ALTERATIONS AND REPAIRS
    20  
 
       
14. ABANDONMENT
    23  
 
       
15. ASSIGNMENT AND SUBLETTING
    23  
 
       
16. SIGNS
    24  
 
       
17. DAMAGE TO PROPERTY — INJURY TO PERSONS
    25  
 
       
18. DAMAGE OR DESTRUCTION
    26  
 
       
19. ENTRY BY LANDLORD
    26  
 
       
20. INTENTIONALLY OMITTED
    27  
 
       
21. DEFAULT
    27  
 
       
22. RULES AND REGULATIONS
    29  
 
       
23. NON REAL ESTATE TAXES
    29  
 
       
24. LANDLORD’S FINANCIAL ARRANGEMENTS
    29  
 
       
25. EMINENT DOMAIN
    29  
 
       
26. SUBORDINATION
    30  
 
       
27. WAIVER
    31  
 
       
28. INABILITY TO PERFORM
    31  
 
       
29. SUBROGATION
    31  
 
       
30. SALE BY LANDLORD
    31  
 
       
31. RIGHTS OF LANDLORD TO PERFORM
    31  
 
       
32. ATTORNEYS’ FEES
    32  

i



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
TABLE OF CONTENTS
(continued)

      Page  
33. ESTOPPEL CERTIFICATE
    32  
 
       
34. INTENTIONALLY OMITTED
    32  
 
       
35. NOTICE
    32  
 
       
36. INTENTIONALLY OMITTED
    33  
 
       
37. RIGHTS RESERVED
    33  
 
       
38. SATELLITE DISH
    34  
 
       
39. REAL ESTATE BROKER
    34  
 
       
40. MISCELLANEOUS PROVISIONS
    34  
 
       
41. REPRESENTATIONS AND WARRANTIES
    38  
 
       
42. HAZARDOUS SUBSTANCES
    38  
 
       
43. SUCCESSORS AND ASSIGNS
    39  
 
       
44. EMPLOYMENT OPPORTUNITY
    39  
 
       
45. OPTION TO EXTEND
    40  
 
       
46. RIGHT OF FIRST OFFER REGARDING SALE OF LANDLORD’S INTEREST
    41  

Appendix “A” – Depiction of Medicis Development
Appendix “A-1” – Site Plan of Riverwalk Project
Appendix “A-2” – Conceptual Design of Buildings Approved by Tenant
Appendix “B” – Facility Alteration Procedure
Appendix “C” – Rules and Regulations
Appendix “D” – Tenant Information Manual/Outline Performance Specifications
Appendix “D-1” – Development Schedule
Appendix “D-2” – Description of General Contractor’s Overhead and Profit Fee
Appendix “E” – Subordination Agreement
Appendix “F” – Bank of America SNDA

ii



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
OFFICE SUBLEASE
LEASE SCHEDULE

         
1.
  Date of Lease:   July 26, 2006
 
       
2.
  Landlord:   Apex 7720 North Dobson, L.L.C., an Arizona limited liability
company
 
       
3.
  Tenant:   Medicis Pharmaceutical Corporation, a Delaware corporation
 
       
4.
  Guarantor:   Not applicable
 
       
5.
  Premises Address:   7720 North Dobson Road, Scottsdale, Arizona 85256
 
       
6.
  Riverwalk Project:   The 187-acre, mixed-use, master-planned, office and
retail center generally located at the northeast corner of Indian Bend Road and
the Loop 101 Freeway, within the boundaries of the Salt River Pima-Maricopa
Indian Community, in Maricopa County, Arizona, known as “Riverwalk Arizona”. A
general site plan (the “Site Plan”) of the Riverwalk Project is attached hereto
as Appendix “A-1”. The Site Plan shows, among other things, the principal
improvements that comprise or are contemplated to comprise the Riverwalk
Project. Tenant agrees that the Site Plan is tentative and that Landlord shall
have the right at all times, in its sole discretion, but subject to the terms
hereof, to change the size, location, elevation, nature and/or use of any
portion or all of the common areas of the Riverwalk Project, the Riverwalk
Project or any part thereof as Landlord may from time to time determine,
including the right to change the size thereof, to erect buildings thereon, to
sell or lease part or parts thereof, to change the location and size of the
landscaping and buildings within the Riverwalk Project and to make additions to,
subtractions from or rearrangements of such buildings, provided that Landlord
shall not materially change the size, location or projected configuration of the
Medicis Development without Tenant’s consent, which consent may be withheld in
Tenant’s reasonable discretion. In addition, unless consented to in writing by
Tenant, which consent shall not be unreasonably withheld, no material change
shall be made (i) in the number, visibility or location of primary entrances or
exits to or from the Medicis Development, (ii) in the configuration, location,
or number of parking spaces within the Medicis Development, (iii) in the pattern
of traffic flow within the Medicis Development, (iv) to the proposed floor plans
reviewed by Tenant as of the date of this Lease, or (v) to the architectural
style and design of the Medicis Development.
 
       
7.
  Medicis Development:   The real property comprised of approximately 22.7
acres, inclusive of the Buildings and Improvements, as depicted on Appendix “A”
– Depiction of Medicis Development attached hereto, together with the easements,
rights, privileges and appurtenances thereto. The Medicis Development is
contemplated to be developed in two (2) phases (respectively, “Phase I” and
“Phase II”). The Medicis Development shall be accessed via Dobson Road.
 
       
8.
  Premises:   The “Premises” shall mean the entire 3-story building located in
Phase I, comprised of approximately 150,000 Rentable Square Feet (as defined
herein). In addition, Landlord may also develop a second 3-story building within
the Medicis Development, in accordance with the terms of a separate agreement
(the “Phase II Building”). The Phase II Building is to be a replica (in all
material respects) of the Premises. The Premises and the Phase II Building are
sometimes referred to herein collectively as the “Buildings”.
 
       
9.
  Intentionally Omitted.    

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.

         
10.
  Phase I Improvements:   All improvements and structures within Phase I other
than the Premises now or at any time hereafter constructed and/or situated
within Phase I during the Term of this Lease, and any and all replacements,
additions and substitutions thereto, including (a) all on-site improvements,
including approximately 675 parking spaces (inclusive of up to approximately 262
parking spaces within a parking deck), which parking spaces include a total of
240 covered stalls located within the parking deck and under parking canopies),
parking lot lighting, driveways, landscaping and a water feature, site signage,
onsite grading, access roads paving, curbs, directional signs, other
governmentally required improvements, underground electrical lines, telephone
lines, water lines, sewer lines and other utility lines, and screen walls, and
(b) all off-site improvements, including, but not limited to, offsite grading,
offsite road improvements (including sidewalks, medians, crosswalks and
landscaping), offsite water and drainage systems, offsite lighting, offsite
underground electric, telephone, water, sewer and other utility lines and other
offsite improvements for the benefit of Phase I.
 
       
11.
  Permitted Use:   General office use, provided that Tenant shall have the right
to use a portion of the Premises, not to exceed 10,000 RSF, as a lab/testing
area (the “Lab”), upon obtaining Landlord’s written approval, not to be
unreasonably withheld, conditioned or delayed, and subject to the terms of
Article 42 of this Lease. The Lab shall be used strictly for research, product
development and product testing and shall in no event be used for
post-development production of products for sale. Tenant shall also have the
right to use portions of the Premises for a deli/café (the “Deli”), a
workout/exercise facility (the “Workout Facilities”), and other specialty areas,
defined below. Landlord shall, at no cost to Landlord, reasonably cooperate with
Tenant in Tenant’s efforts to obtain Community approval of the materials Tenant
intends to use in the operation of the Lab. The Premises are to be used for the
Permitted Use, and for no other purpose without the prior written consent of
Landlord.
 
       
12.
  Term:   *** beginning on the Commencement Date (as defined below). Landlord
reasonably estimates that, subject to an inability to perform (as described in
Article 28), (a) Landlord shall have substantially completed construction of the
shell and core of Premises (the “Shell and Core”) five hundred fifty (550) days
after Landlord’s receipt of the Approval Letter (as defined in Section 1.C.),
and (b) Landlord shall have substantially completed the interior tenant
improvements to the Premises that Landlord is obligated to perform pursuant to
the terms of this Lease (the “Tenant Improvements”) three hundred fifty
(350) days after Tenant’s Architect (as defined in Section 2.A.) obtains all
necessary permits for the Tenant Improvements, Tenant covenanting to cause
Tenant’s Architect to use commercially reasonable and diligent efforts to apply
for and pursue such permits promptly following Landlord’s approval of Tenant’s
Construction Plans (as defined in Section 2.A.). For purposes hereof, the
"Commencement Date” of the Term shall be the later of (a) the date that
Landlord’s construction obligations under this Lease with respect to the
Premises and Phase I Improvements (which expressly excludes Tenant’s Specialty
Construction Work and any other work contracted for directly by Tenant), have
been substantially completed (subject only to completion of punchlist items that
do not materially interfere with Tenant’s occupancy of the Premises and use of
the Improvements, as evidenced by the issuance of a temporary or final
certificate of occupancy or its equivalent from the Community, (b) all utilities
and services required by this Lease to be installed by Landlord are available,
operational and ready for the provision of services, and (c) the date Landlord
delivers the Premises to Tenant; provided that Tenant shall have no obligation
to accept the Premises from Landlord during the last three (3) weeks of the
months of December, March, June and September (each, a “Blackout Period”). If
Landlord offers delivery of the Premises to Tenant during a Blackout Period,
Tenant shall have the right, in its sole and absolute discretion, to refuse
acceptance until the first available date for coordination of Tenant’s move-in
following the

2



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.

         
 
      expiration of the applicable Blackout Period. If Tenant elects, in its
sole and absolute discretion, to accept the Premises during any Blackout Period,
Tenant shall be deemed to have accepted the Premises upon the actual date of the
delivery of the Premises, subject to the further terms of this Lease. The
“Expiration Date” shall be the last day of the month which is *** after the
Commencement Date. Once Landlord receives the certificate of occupancy or its
equivalent and delivers the Premises to Tenant, Landlord shall advise Tenant of
the actual Commencement Date and Expiration Date of the Term, and if requested
by either party, the parties shall promptly confirm such dates in writing.
 
       
13.
  Jurisdiction in which the Riverwalk Project is located:   The Salt River
Pima-Maricopa Indian Community, County of Maricopa, State of Arizona.
 
       
14.
  Base Rent:    

                              Dollars Per             Rentable Square        
Year During Term   Foot Per Annum ***   Annual Base Rent****   Monthly Base Rent
***
  $ * **   $ * **   $ * **
***
  $ * **   $ * **   $ * **
***
  $ * **   $ * **   $ * **
***
  $ * **   $ * **   $ * **
***
  $ * **   $ * **   $ * **
***
  $ * **   $ * **   $ * **
***
  $ * **   $ * **   $ * **
***
  $ * **   $ * **   $ * **
***
  $ * **   $ * **   $ * **
***
  $ * **   $ * **   $ * **
***
  $ * **   $ * **   $ * **
***
  $ * **   $ * **   $ * **

 

*   Landlord has agreed to abate all Base Rent and Operating Costs during *** of
the Term.   **   Landlord has agreed to abate Base Rent and Operating Costs for
25,000 RSF of the Premises during *** of the Term.   ***   Included in the Base
Rent rental rate is an annual expense stop of $*** per RSF (the “Expense Stop”)
for Operating Costs (as defined in Section 4.E.(i)). Tenant shall pay to
Landlord on a monthly basis, as Additional Rent, in addition to Base Rent, an
amount equal to Operating Costs in excess of the Expense Stop, subject to the
further terms of this Lease.   ****   Base Rent is calculated using 150,000 RSF
for the Premises. If the actual RSF of the Premises is more or less than 150,000
RSF (to be determined by Landlord’s Architect [as defined in Section 1.D.],
subject to Tenant’s right to measure the Premises described in Section 4.C.),
the Base Rent shall be increased or decreased based on the rental rates set
forth in this Section 14 of the Lease Schedule.

          15.   Addresses for Purpose of Notice:
 
       
 
  Landlord:   c/o The Alter Group, Ltd.
 
      5500 West Howard Street
 
      Skokie, IL 60077
 
      Attention: Mr. Ronald Siegel
 
      Fax No.: (847) 676-4318
 
       
 
  With a copy to:   Lawrence M. Freedman
 
      Ash, Anos, Freedman & Logan, L.L.C.
 
      77 West Washington Street, Suite 1211

3



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.

         
 
      Chicago, IL 60602
 
      Fax No.: (312) 346-1390
 
     
and
 
      Samuel F. Gould
 
      Alter Asset Management, L.L.C. (“Management Agent”)
 
      1980 Springer Drive
 
      Lombard, IL 60148
 
      Fax No.: (630) 620-3606

              With a copy to Landlord’s Lender, if any, of any default notice to
Landlord or other notice required to be delivered by Lender.
 
       
 
  ADDRESS FOR
RENT PAYMENTS
ONLY:   The Alter Group
 
      P.O. Box 70259
 
      Chicago, IL 60673-0259
 
       
 
  Tenant:   (a) Prior to Commencement Date:
 
      Medicis Pharmaceutical Corporation
 
      8125 North Hayden Road
 
      Scottsdale, Arizona 85258-2463
 
      Attention: Robert Curwin
 
      Fax No.: (602) 778- 6029
 
       
 
  With a copy to:   Jennings, Strouss & Salmon, PLC
 
      201 E. Washington Street, 11th Floor
 
      Phoenix, AZ 85004-2385
 
      Attn: George Esahak-Gage, Esq.
 
      Fax No.: (602) 495-2616
 
       
 
      (b) Subsequent to Commencement Date:
 
      Medicis Pharmaceutical Corporation
 
      7720 North Dobson Road
 
      Scottsdale, Arizona 85256
 
      Attn: Legal Department
 
       
 
  With a copy to:   Medicis Pharmaceutical Corporation
 
      7720 North Dobson Road
 
      Scottsdale, Arizona 85256
 
      Attn: Mr. Robert Curwin
 
       
16.
  Security Deposit:   Not applicable.
 
       
17.
  Master Lease:   That certain Business Lease B-704 dated January 15, 2003, by
and between certain allotted landowners of land within the Salt River
Pima-Maricopa Indian Community, as lessor, and Apex Park at Pima, L.L.C., an
Arizona limited liability company, as lessee, and all extensions, modifications,
replacements (including any “Substitute Lease”, as defined in Article 8 of the
Master Lease) and renewals thereof. Tenant acknowledges receipt of the Master
Lease and any amendment executed prior to the Date of this Lease.
 
       
18.
  Master Lessor:   The Lessor under the Master Lease, or its
successor-in-interest.
 
       
19.
  Community:   The Salt River Pima-Maricopa Indian Community, a federally
recognized Indian tribe.
 
       
20.
  Secretary:   The Secretary of the Interior, United States Department of the
Interior, or his or her authorized representative, including the Superintendent
and the Community in the exercise of its authority under its self-governance
compact with the United States of America pursuant to the Indian Self
Determination and Education Assistance Act, as amended.

4



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.

         
21.
  Superintendent:   The Superintendent, Field Administrator, Coordinator or
other officer in charge of the Salt River Agency, Bureau of Indian Affairs.
 
       
22.
  Brokers:   The Alter Group, Ltd., CB Richard Ellis, Inc., and Cushman &
Wakefield of Arizona.
 
       
23.
  Appendices:   Appendix “A” – Depiction of Medicis Development
 
      Appendix “A-1” – Site Plan of Riverwalk Project
 
      Appendix “A-2” – Conceptual Design of Buildings Approved by Tenant
 
      Appendix “B” – Facility Alteration Procedure
 
      Appendix “C” – Rules and Regulations
 
      Appendix “D” – Tenant Information Manual/Outline Performance
Specifications
 
      Appendix “D-1” – Development Schedule
 
      Appendix “D-2” – Description of General Contractor’s Overhead and Profit
Fee
 
      Appendix “E” – Subordination Agreement
 
      Appendix “F” – Bank of America SNDA
 
       
24.
  Special Provisions:    
 
       
 
  A. Parking:   The parking ratio for the Premises shall be 4.5 parking spaces
per 1,000 RSF of the Premises (the “Parking Ratio”). Tenant shall have the
exclusive right to use a parking deck that shall include approximately 275
parking spaces. The Phase I Improvements also shall include 124 parking
canopies. All parking canopies shall have sufficient under-canopy lighting.
Additional on-grade parking canopies may be added to the Improvements by
Landlord at Tenant’s request, subject, however, to Landlord’s prior written
consent, which consent shall not be unreasonably withheld, and Community
approval, and the cost of such canopies shall be paid by Tenant within ninety
(90) days of the Commencement Date or the completion date of the canopies,
whichever is later, or, at Tenant’s sole election, shall be added to Base Rent
and amortized on a level pay debt service basis starting on the first
anniversary of the Commencement Date or completion date, as applicable, over the
then-remaining Term of this Lease, with interest at eight percent (8%) per
annum. If Landlord consents to adding additional on-grade parking canopies, the
corresponding adjustment to Base Rent shall be reflected in an amendment to this
Lease to be executed by Landlord and Tenant. Except as expressly provided
herein, the cost of Tenant’s parking is included in the Base Rent, regardless of
whether the spaces are reserved or unreserved or covered or uncovered.
 
       
 
  B. Option to Extend:   Two (2) option(s) to extend the Term for five (5) years
each, subject to the terms of Article 45 below. Notwithstanding any provision of
this Lease to the contrary, the Term shall not extend beyond the term of the
Master Lease and Tenant shall not be entitled to exercise an option to further
extend this Lease should the exercise of such option cause the Term to extend
beyond the termination date of the Master Lease.

NOTE: Unless otherwise expressly specified herein, all time periods in this
Lease shall be calculated using calendar days (rather than business days).
[Remainder of page intentionally left blank.]

5



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
L E A S E
     THIS LEASE MADE and entered into as of the date set forth on the Lease
Schedule as Date of Lease, which Lease Schedule is appended to this Lease and is
specifically incorporated by reference herein, by and between Landlord and
Tenant as set forth in the Lease Schedule.
W I T N E S S E T H:
Demise
     A. Landlord does hereby lease to Tenant and Tenant hereby lets from
Landlord, the Premises set forth in the Lease Schedule, which are to be
constructed within the Medicis Development within the Riverwalk Project.
     B. Such letting and hiring is upon and subject to the terms, covenants and
conditions herein set forth and Tenant and Landlord covenant as a material part
of the consideration for this Lease to keep and perform each and all of said
terms, covenants and conditions by them to be kept and performed and that this
Lease is made upon the condition of such performance.
1.
DRAWINGS, SPECIFICATIONS, APPROVALS AND CONSTRUCTION: CORE AND SHELL OF
PREMISES AND PHASE I IMPROVEMENTS
     A. Landlord shall obtain, on behalf of Tenant, all necessary third-party
approvals of this Lease and the development of the Medicis Development (except
that Tenant shall obtain all permits for the Tenant Improvements) from the
Community and any other entity having jurisdiction or control over the Riverwalk
Project, including approval from the Design Review Committee (“DRC”) of the
Community for the contemplated development and operations within the Medicis
Development. Landlord and Tenant acknowledge and agree that Landlord has
provided to Tenant and Tenant has approved the size and conceptual design of the
Buildings as attached hereto as Appendix “A-2”, the depiction of the Medicis
Development attached hereto as Appendix “A”, the Site Plan of the Riverwalk
Project attached hereto as Appendix “A-1”, and the Outline Performance
Specifications attached hereto as Appendix “D” (collectively, the “Conceptual
Designs”).
     B. Landlord shall prepare schematic designs and drawings of the Medicis
Development for submission to the DRC (the “DRC Plans”). The DRC Plans shall
include the Premises, the Phase II Building, the pedestrian bridge that is
contemplated to connect the Buildings on the second (2nd) or (3rd) floor of the
Buildings (the “Pedestrian Bridge”), landscape plans, elevations and exterior
finishes for the Medicis Development. Concurrently with Landlord’s delivery of
the DRC Plans to the DRC, Landlord shall deliver the DRC Plans to Tenant. Tenant
shall have the right to review and approve (which approval shall not be
unreasonably withheld, conditioned or delayed) the DRC Plans, provided that
Tenant’s review shall be limited to a determination that the DRC Plans are in
general conformance with the Conceptual Designs. Tenant shall have ten
(10) business days after receipt of the DRC Plans to approve the DRC Plans.
Tenant’s failure to respond to Landlord within such ten (10) business day period
shall be deemed approval of the DRC Plans by Tenant. If the DRC requires
material modifications to the DRC Plans, then Tenant shall have the right to
review the revised DRC Plans for general conformance with the Conceptual Plans
until the Approval Letter described in Section 1.C below is obtained.
     C. Tenant acknowledges and agrees that approval of the DRC Plans by the
Community shall be evidenced by a letter (the “Approval Letter”) to be obtained
by Landlord from the DRC, Landlord covenanting to (i) provide a copy of such
letter to Tenant promptly upon Landlord’s receipt of such letter from the DRC,
and (ii) use commercially reasonable efforts to obtain the Approval Letter as
soon as reasonably possible. Landlord and Tenant acknowledge and agree that
Landlord shall have no obligation to request DRC approval of any element of the
Medicis Development that is not in compliance with Community ordinances, the
Riverwalk Project sign criteria, DRC approvals for the overall development of
the Riverwalk Project and other applicable Laws. Tenant acknowledges that the
approval of the DRC set forth in the Approval Letter may be subject to certain
stipulations. If Tenant does not object to such stipulations by written notice
to Landlord within ten (10) business days after Tenant’s receipt of the Approval
Letter, the stipulations set forth in the Approval Letter shall be binding upon
Tenant. Tenant acknowledges that if, after Landlord’s receipt of the Approval
Letter, Tenant shall change the Conceptual Designs and/or the DRC Plans,
Landlord may be required to re-submit revised DRC Plans to the DRC and if such
resubmission is required, the Commencement Date shall be accelerated by the
number of days in the period between the receipt by Landlord of Tenant’s request
to change the Conceptual Designs and/or the DRC Plans and the date Landlord
receives the second Approval Letter, if that request actually delays the
construction of the

F-1



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
Premises (excluding de minimus delays) (Landlord covenanting to use commercially
reasonable efforts to obtain the second Approval Letter as soon as reasonably
possible) and Tenant shall pay the actual and reasonable costs incurred by
Landlord in preparing and submitting to the DRC revised DRC Plans, including any
inflationary construction costs associated with such delay. Once Landlord has
obtained permits from the Community for the construction of the Medicis
Development, Tenant shall have no further right to change the Conceptual Designs
and/or DRC Plans.
     D. Following receipt of the Approval Letter, Landlord shall engage
PHArchitecture (the “Landlord’s Architect”) to prepare the plans and
specifications for the construction of the Shell and Core and the Phase I
Improvements. Such plans and specifications shall include (but are not limited
to) grading and paving plans, drainage plans, lighting plans, landscape plans,
building plans and lobby designs (excluding lobby finishes to be designed by
Tenant’s Architect) and shall be suitable (i) to obtain bids for the work
described in such plans and specifications, (ii) to obtain permits from the
Community for the work described in such plans and specifications, and (iii) for
submission to the contractors performing the work described in such plans and
specifications. All plans and specifications prepared on behalf of Landlord
shall be in accordance with those certain Outline Performance Specifications
dated May 11, 2006, set forth in Appendix “D”. All plans and specifications
prepared by or on behalf of Landlord for the construction of the Shell and Core
and the Phase I Improvements shall be referred to herein collectively as the
“Plans and Specifications”. The Plans and Specifications shall be submitted
concurrently to (y) the Community to obtain any necessary permits for the work
described in the Plans and Specifications and subcontractors for bids, and
(z) to Tenant for confirmation that the Plans and Specifications are in general
conformance with the DRC Plans, which confirmation shall not be unreasonably
withheld, conditioned or delayed. Landlord acknowledges that Tenant has hired a
tenant representative/construction manager (JKA Realty Advisors, Mr. James
Aungst @ jaungst@cox.net) to assist in Tenant’s review of the Plans and
Specifications. Tenant shall provide Landlord with notice whether the Plans and
Specifications conform with the DRC Plans within ten (10) days after the date
Tenant receives the Plans and Specifications from Landlord, and once approved,
the Plans and Specifications shall thereafter be referred to as the “Approved
Plans and Specifications”.
     E. (i) The Core and Shell and Phase I Improvements shall be constructed by
Landlord in accordance with the Approved Plans and Specifications, using the
Weitz Company (the “General Contractor”). Promptly following Landlord’s receipt
of the Approval Letter and permits from the Community for the construction of
the Core and Shell and the Phase I Improvements, Landlord shall commence
construction of the Core and Shell and the Phase I Improvements and shall
diligently complete construction of the Shell and Core and the Phase I
Improvements pursuant to the schedule attached hereto as Appendix “D-1”.
          (ii) Except as hereinafter set forth, Landlord shall have no
obligation to perform or pay for the construction of the Shell and Core and/or
Phase I Improvements except as expressly included in the Approved Plans and
Specifications. If Tenant wishes to amend the Conceptual Designs, DRC Plans
and/or the Approved Plans and Specifications to include additional work or to
modify any part of the Conceptual Designs, DRC Plans and/or the Approved Plans
and Specifications (the “Additional Work”), Tenant shall make such request in a
detailed written notice delivered to Landlord’s Representatives (as defined in
Section 2.I.). Landlord shall provide to Tenant written cost and time estimates
for the Additional Work. If Tenant shall fail to provide notice in writing
whether it approves such estimates within five (5) business days after receipt
thereof, Tenant shall be deemed to have abandoned its request for such
Additional Work, and Landlord shall have no obligation to proceed with such
Additional Work. If Tenant approves in writing the estimates of the costs of the
Additional Work, Landlord agrees to perform such Additional Work at Tenant’s
sole cost and expense. All costs associated with the Additional Work shall be
subject to a five percent (5%) Landlord administrative fee. If Tenant shall not
have approved the estimated cost of the Additional Work, Tenant may submit a
revised request for such Additional Work and the parties shall repeat the
foregoing procedures. Once Landlord has fully paid the Landlord’s Contribution,
as defined below, if additional charges remain unpaid for Additional Work,
Tenant shall pay to Landlord the cost of such Additional Work within ten
(10) days after receipt of an invoice therefor (which invoice may be sent by
Landlord only after substantial completion of such Additional Work). In
addition, the estimated date of Landlord’s delivery of (i) the Shell and Core,
and (ii) the Tenant Improvements each shall be extended by a period equal to the
additional estimated time, if any, required to complete such Additional Work, as
included in Landlord’s time estimates, and the Commencement Date shall be
accelerated by the number of days delay attributable to the Additional Work, as
reasonably determined by Landlord.
2.
DRAWINGS, SPECIFICATIONS, APPROVALS AND CONSTRUCTION:
TENANT IMPROVEMENTS
     A. Tenant has contracted directly with the architectural design firm of
DMJM H&N, Inc. (“Tenant’s Architect”), which is approved by Landlord. Tenant’s
Architect first shall prepare a space plan for the Tenant

F-2



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
Improvements (the “Space Plan”), which Space Plan shall be submitted to Landlord
in general conformance with the time periods included in the development
schedule attached hereto as Appendix “D-1” so that the parties may timely
complete their respective construction obligations. Landlord shall, within
fifteen (15) days after receipt of the Space Plan, inform Tenant, in writing, of
the required revisions or corrections thereto that are necessary because the
Space Plan is incompatible with the Approved Plans and Specifications for the
construction of the Shell and Core. Following Landlord’s approval of the Space
Plan, Tenant’s Architect shall prepare plans and specifications for the Tenant
Improvements in accordance with the approved Space Plan (“Tenant’s Construction
Plans”). Tenant’s Construction Plans also shall be prepared in conformance with
the requirements of the Tenant Information Manual (attached hereto as Appendix
“D”), and shall include (i) reflected ceiling plans, (ii) dimensioned partition
and door location plans, (iii) finish plans, (iv) furniture partition layout
plans, (v) telephone and electrical plans noting any special lighting and power
load requirements, (vi) HVAC design criteria and all security and communications
information, (vii) detail plans, (viii) mechanical, plumbing and electrical and
(ix) structural and engineering drawings and calculations, if required, and
shall be suitable in all respects for bidding, permitting and construction. In
no event shall Tenant’s Construction Plans include any fencing, barrier or other
obstruction or take any action that prohibits access to and/or through the
Medicis Development (other than the Premises) by other tenants or occupants of
the Riverwalk Project and their agents, employees or invitees. Landlord shall
provide to Tenant an allowance (the “Plan Allowance”) for space planning and
programming services in the amount of Eleven Cents ($.11) per RSF of the
Premises. (Landlord and Tenant acknowledging and agreeing that the amount of
such Plan Allowance shall be adjusted based on the determination of the actual
RSF of the Premises by Landlord’s Architect, subject to Tenant’s right to
measure the Premises included in Section 4.C. below). The Plan Allowance shall
be in addition to Landlord’s Contribution (defined in Section 2.E.(i) below).
All other fees payable with respect to Tenant’s Construction Plans shall be
included in Landlord’s Contribution. All aspects of the preparation of Tenant’s
Construction Plans shall be coordinated through Landlord so that Landlord may
ensure the quality and timeliness of the delivery of Tenant’s Construction
Plans.
     B. (i) Tenant shall submit Tenant’s Construction Plans to Landlord in
general conformance with the time periods included in the development schedule
attached hereto as Appendix “D-1” so that the parties may timely complete their
respective construction obligations. Landlord shall have fifteen (15) days after
receipt of Tenant’s Construction Plans to review and approve Tenant’s
Construction Plans or to provide to Tenant, in writing, required revisions or
corrections thereto (i) that are necessary to conform to the Space Plan, or
(ii) if the proposed Tenant Improvements: (a) are not consistent with the
architectural character of the Premises, (b) include floor to ceiling
demountable partitions and all infrastructure associated with such installation,
(c) include indirect lighting attached to movable, furniture partitions,
(d) include significant areas of raised computer flooring and underfloor,
cabling, electrical distribution and ductwork (excluding Tenant’s proposed data
center), (e) do not include the entire Premises, (f) in Landlord’s reasonable
judgment will adversely affect the structure of the Premises, the heating,
air-conditioning and ventilating system or electrical, mechanical, plumbing or
other lines, systems or base building circuitry, (g) in Landlord’s reasonable
judgment will materially increase Landlord’s costs of operating and maintaining
the Premises, (h) would modify the appearance of the Premises, (i) would
adversely affect the safety of the Premises or the life-safety systems in the
Premises, or (j) would, in Landlord’s reasonable judgment, violate the terms of
any applicable zoning or building laws or ordinances or other governmental
orders or requirements; provided, however, that the foregoing are merely
examples of reasons for which Landlord may request changes and modifications to
Tenant’s Construction Plans or withhold its approval thereof and shall not be
deemed exclusive of any permitted reasons for reasonably withholding consent,
whether similar or dissimilar to the foregoing examples. In the event Landlord
shall not inform Tenant of such desired revisions or corrections to Tenant’s
Construction Plans within such fifteen (15) day period, then Tenant’s
Construction Plans shall be deemed approved and accepted for the purposes
hereof.
          (ii) In the event Landlord shall inform Tenant of required revisions
or corrections to Tenant’s Construction Plans in accordance with the immediately
preceding paragraph, Tenant shall revise the same and shall submit revised
Tenant’s Construction Plans to Landlord for Landlord’s approval. Landlord shall
have five (5) days after receipt of such revised Tenant’s Construction Plans to
review and approve Tenant’s Construction Plans or to provide to Tenant, in
writing, required revisions or corrections thereto. Tenant shall thereafter
revise the revised Tenant’s Construction Plans until approved by Landlord.
Landlord shall have, in each instance, five (5) days after receipt of each
revised set of Tenant’s Construction Plans to review and approve or comment
thereon. In the event Landlord shall not inform Tenant of such desired revisions
or corrections to any of the revised Tenant’s Construction Plans within said
five (5) days, then the applicable revised Tenant’s Construction Plans shall be
deemed approved and accepted for the purposes hereof.
     C. Tenant acknowledges that Landlord does not assume any responsibility
whatsoever for the detailed design of any structure or structures, or for any
violation of any applicable Laws included in Tenant’s Construction Plans or with
respect to any work performed by Tenant or Tenant’s Engineers (as defined
hereafter), agents, contractors or representatives, although Landlord and its
employees and agents shall, only as a courtesy to Tenant, but without assuming
any responsibility, advise Tenant of any known or suspected violations of Law or
defects in

F-3



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
design or structures of which they become aware. Tenant shall not make any
material change in Tenant’s Construction Plans once the same are approved by
Landlord, except as permitted in Section 2.E.(iii).
     D. (i) Landlord and Tenant acknowledge and agree that Tenant shall have the
right to include certain special features in Tenant’s Construction Plans,
including, but not limited to, one (or if permitted by applicable fire
regulations, more) internal stairwells, facilities for computers, a lounge,
lunchrooms, the Deli, the Workout Facilities, a telephone equipment room, file
rooms, security cameras and related equipment, access control equipment
(interior and exterior to the Premises and the Medicis Development), a lobby
water feature and the Lab. Landlord shall coordinate with Tenant’s security
consultant to integrate Tenant’s security system into the base building systems
of the Premises. Notwithstanding the foregoing, Landlord and Tenant acknowledge
and agree that (a) certain fire and life safety systems must be installed
separately from Tenant’s security system, and (b) the installation of all
special features shall be subject to scheduling limitations, as described in
Section 2.G.(ii).
          (ii) Tenant shall promptly repair, at its sole cost and expense, any
damage done to the Premises and to any electrical, mechanical, HVAC, sprinkler,
life safety and other operating system serving the Premises or common areas
appurtenant to the Premises that are caused by or arise out of the installation,
maintenance, operation and repair by Tenant or its contractor of Tenant’s
cabling and related telecommunications equipment. Tenant waives all liabilities,
claims, damages, losses, demands, causes of action, suits, proceedings,
judgments and expenses against Landlord arising from the following: (i) any
personal injury, bodily injury, or property damage occurring in or at the
Premises in connection with the installation of and use by Tenant of Tenant’s
cabling; and/or (ii) business interruption or loss of use of the Premises
suffered by Tenant in connection with the installation of and use by Tenant of
Tenant’s cabling. Tenant shall remove, at Tenant’s sole cost and expense,
(a) all cabling from the ceiling and, if legally required, other areas of the
Premises, and (b) equipment installed by or on behalf of Tenant or its assignees
or sublessees from the risers, telecommunications closets and/or the Premises by
no later than the expiration or thirty (30) days after Landlord’s earlier
termination of this Lease or Tenant’s right to possession of the Premises. All
damages and injury to the risers, telecommunications closets, the Premises
caused by such removal shall be repaired by Tenant, at Tenant’s sole expense.
          (iii) To the fullest extent permitted by Law, Tenant shall, at
Tenant’s sole cost and expense, indemnify Landlord, Management Agent, the Master
Lessor, the Community, the Secretary and the United States (collectively,
“Landlord Indemnitees”) for, from and against any notices, claims, demands,
obligations, injuries to any person, costs and expenses (including reasonable
attorneys’ fees), liabilities, or causes of action whatsoever (collectively,
“Losses”) arising out of, claimed, charged or incurred by or against any of them
from (i) any personal injury, bodily injury or property damage whatsoever
occurring in the Deli and Workout Facilities; and/or (ii) the use or occupancy,
or manner of use or occupancy, or conduct or management of the Deli and/or
Workout Facilities. Tenant’s indemnification obligations shall not apply to
Losses caused by the negligence or willful misconduct of the Landlord
Indemnitees or their employees or agents. The indemnification provided in this
Section 2.D. (iii) shall survive any expiration or earlier termination of this
Lease or Tenant’s right to possession of the Premises as a result of an event of
default by Tenant.
          (iv) Tenant agrees that in connection with the installation of
Tenant’s security cameras, any necessary roof penetrations as may be permitted
by Landlord shall be performed by Landlord’s roofing contractor (at Tenant’s
sole cost and expense, but at rates no greater than those the contractor charges
Landlord). Such cameras shall be installed, maintained and operated by Tenant in
compliance with all applicable Laws, the cameras and all related equipment shall
be maintained by Tenant so that the appearance of such cameras and equipment is
one of good order and condition, and any damage to the same that adversely
affects the appearance of the cameras and equipment or any damage to the
Premises shall be promptly repaired, and Landlord and its employees and agents
shall have the right, upon reasonable request from time to time, to view and
access the videos obtained from such cameras during normal working hours, but
only in connection with ongoing security-related investigations. At the
expiration or earlier termination of this Lease, or any termination of Tenant’s
right to possession of the Premises following an uncured default or upon
Tenant’s vacation or abandonment of the Premises, Tenant shall, at Tenant’s sole
cost and expense, remove all security cameras and related equipment installed by
Tenant, repair any and all damage caused to the Premises by such removal, and
pay to Landlord, on demand, the cost and expense to restore the Premises to its
condition existing prior to the installation of such cameras and related
equipment. If Tenant fails to promptly perform its maintenance obligations
hereunder or remove such cameras and related equipment and repair such damage,
upon prior reasonable notice to Tenant, Landlord shall have the right to do so
at Tenant’s sole cost and expense as Additional Rent. In connection with the
installation, operation and removal of the security cameras, Tenant hereby
expressly indemnifies, defends and holds harmless the Landlord Indemnitees for,
from and against any Losses arising out of, claimed, charged or incurred by or
against any of them in connection with Tenant’s installation, maintenance,
monitoring, failure to monitor, operation, discontinuance of operation and/or
removal of the security cameras not caused by the negligence or willful
misconduct of the Landlord Indemnitees or their employees or agents. The
indemnification provided in this Section 2.D.(iv) shall survive any expiration
or earlier termination of this Lease or Tenant’s right to possession of the
Premises as a result of an event of default by Tenant. At the time Landlord
reviews Tenant’s plans for the installation of Tenant’s security equipment,

F-4



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
Landlord shall advise Tenant in writing as to what equipment must be removed by
Tenant at the expiration or earlier termination of this Lease (Tenant to repair
any damage caused by such removal). If those portions of the security system not
designated by Landlord as equipment to be removed are in reasonably good working
condition at the expiration or termination of this Lease, Tenant shall have the
option of leaving such equipment in place and conveying it to Landlord through
an appropriate bill of sale or other instrument, and Tenant shall have no
further obligations to Landlord regarding such conveyed equipment, except with
respect to Losses arising from Tenant’s installation and operation of such
security equipment prior to such conveyance.
     E. (i) The Tenant Improvements shall be constructed by the General
Contractor (Weitz) in accordance with the fee structure described in Appendix
“D-2”. Notwithstanding any provision of this Lease to the contrary, Landlord’s
contribution to the cost of the Tenant Improvements shall in no event exceed ***
Dollars ($***) per RSF of the Premises, which equals *** Dollars ($***), based
on 150,000 RSF in the Premises (which amount shall be adjusted based on the
determination of the actual RSF of the Premises by Landlord’s Architect, subject
to Tenant’s right to measure the Premises included in Section 4.C.) (together
with allowances for lobby, landscaping and other improvements as included in
Appendix “D”) (“Landlord’s Contribution”). Notwithstanding any provision of this
Lease to the contrary, if Tenant’s Construction Plans provide for the
improvement of less than all of the Premises (regardless of whether Tenant plans
to improve the remainder of the Premises in the future), Landlord’s Contribution
shall be an amount equal to *** Dollars ($***) multiplied by the number of RSF
of the Premises to be improved in accordance with Tenant’s Construction Plans
(which amount shall be adjusted based on the determination made by Landlord’s
Architect of the actual RSF of the Premises improved in accordance with Tenant’s
Construction Plans, subject to Tenant’s right to measure the Premises included
in Section 4.C.). Further notwithstanding any provision of this Lease to the
contrary, the first *** Dollars ($***) of the *** Dollars ($***) used to
calculate Landlord’s Contribution shall be applied to the hard costs, as more
particularly described in Section 2.E.(v) below. The remaining *** Dollars
($***) per RSF may be allocated towards soft costs and/or “long lead” hard cost
items that are pre-approved by Landlord, and payment by Landlord for such items
shall only occur when delivery to the job site is complete. With respect to any
such long lead hard cost items for which payment must be made before delivery of
such item to the Premises, Tenant shall make such payment and if funds are
available from Landlord’s Contribution at the completion of the Tenant
Improvements, Landlord shall reimburse Tenant for such payment from Landlord’s
Contribution. Landlord’s Contribution shall be applicable to architectural and
engineering fees, all fees associated with plan review, permitting and
development fees, and hard construction costs (except as specifically provided
in this Lease), and all materials or utilities supplied by Landlord, the General
Contractor or their agents in connection with the construction of the Tenant
Improvements.
          (ii) Landlord shall provide to Tenant estimates of the costs of
constructing the Premises and Phase I Improvements provided to Landlord by the
General Contractor (the “Contractor’s Proposal”) for Tenant’s prior written
approval, such approval not to be unreasonably withheld, conditioned or delayed.
Subject to Tenant’s prior written approval, such approval not to be unreasonably
withheld, conditioned or delayed, Landlord shall have the right to convert the
contract with the General Contractor into a so-called “lump sum” contract once a
final price has been determined and approved by Tenant for the construction of
the Premises and Phase I Improvements.
          (iii) Except as hereinafter set forth, Landlord shall have no
obligation to perform or pay for Tenant Improvements except as expressly
included in Tenant’s Construction Plans. If Tenant wishes to amend Tenant’s
Construction Plans to include additional Tenant Improvement work or to modify
any part of Tenant’s Construction Plans (“Additional Tenant Improvement Work”),
Tenant shall make such request in a detailed written notice delivered to
Landlord’s Representatives. Landlord shall provide to Tenant written cost and
time estimates for such Additional Tenant Improvement Work. If Tenant shall fail
to provide notice in writing of whether it approves Landlord’s estimates within
five (5) business days after receipt thereof, Tenant shall be deemed to have
abandoned its request for such Additional Tenant Improvement Work and Landlord
shall have no obligation to proceed with such Additional Tenant Improvement
Work. If Tenant approves in writing the estimates of the costs of the Additional
Tenant Improvement Work within such five (5) business day period, Tenant shall
have Tenant’s Architect prepare plans and obtain permits, if required, for such
Additional Tenant Improvement Work and Landlord agrees to perform such
Additional Tenant Improvement Work at Tenant’s sole cost and expense. All costs
associated with the Additional Tenant Improvement Work to be performed by
Landlord shall be subject to a five percent (5%) Landlord administrative fee. If
Tenant provides notice that it does not approve the estimates of the cost of the
Additional Tenant Improvement Work, Tenant may submit a revised request for such
Additional Tenant Improvement Work and the parties shall repeat the foregoing
procedures. Tenant shall pay to Landlord the cost of such Additional Tenant
Improvement Work within ten (10) days after receipt of an invoice therefor,
which invoice may be sent by Landlord only after substantial completion of such
Additional Tenant Improvement Work. In addition, the estimated date of
Landlord’s delivery of the Tenant Improvements shall be extended by a period
equal to the estimated time to complete such Additional Tenant Improvement Work,
as included in the approved estimates, and the Commencement Date shall be
accelerated by the number of days delay attributable to the Additional Tenant
Improvement Work, as reasonably determined by Landlord.

F-5



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
          (iv) Landlord shall obtain competitive bids for all subcontracts for
construction of the Tenant Improvements in excess of Twenty-Five Thousand
Dollars ($25,000.00) from a list of subcontractors submitted to Tenant for
approval, such approval not to be unreasonably withheld, conditioned or delayed.
Once all such bids have been received by Landlord, Landlord shall submit to
Tenant for approval (such approval not to be unreasonably withheld, conditioned
or delayed) a schedule of subcontractor bids approved by Landlord. Tenant shall
advise whether it approves such schedule within five (5) business days after
submission of same to Tenant by Landlord. Tenant’s failure to provide that
notice to Landlord within such period shall be deemed approval by Tenant of such
schedule.
          (v) Tenant shall be solely responsible for any cost of construction of
the Tenant Improvements in excess of Landlord’s Contribution (“Tenant’s
Contribution”). Tenant’s Contribution shall be paid by Tenant to Landlord in
installments, within fifteen (15) days after Landlord’s written request therefor
(which requests shall not be made more often than monthly), following funding
and payment of Landlord’s Contribution made by Landlord for the costs of
constructing the Tenant Improvement Work that exceeds Landlord’s Contribution
for the Premises. Such installments shall be in an amount equal to the cost of
draw payments made by Landlord. Hard costs shall not include the cost of
procurement and/or installation of furniture, furniture and/or demountable
partitions, indirect lighting mounted to furniture and/or demountable partitions
or significant areas of raised computer flooring (excluding, however, Tenant’s
proposed data center), including all infrastructure associated with such
installations.
     F. Provided that the contract with the General Contractor shall not have
been converted to a lump-sum contract pursuant to Section 2.E.(ii), Tenant and
its advisors, at Tenant’s expense, shall have the one-time right upon fifteen
(15) days’ prior written notice to Landlord (the “Review Notice”), to be given
only within sixty (60) days after the date the Premises shall be deemed to be
ready for Tenant’s occupancy (as described in Section 3.C.), to review
Landlord’s books and records relating to the cost of the Tenant Improvements,
provided that at the time Tenant delivers the Review Notice Tenant shall not be
default of any of the terms, covenants or provisions of this Lease. Tenant shall
have ninety (90) days after delivery of the Review Notice to complete Tenant’s
review of Landlord’s books and records concerning the cost of the Tenant
Improvements at Landlord’s main accounting office. The nature and content of
such review shall be strictly confidential. Tenant, for itself and on behalf of
its employees and agents, shall not disclose the information obtained from the
review to any other person or entity including, without limitation, any other
tenant in the Riverwalk Project or any employee or agent of any such tenant in
the Riverwalk Project, provided, however, Tenant shall be permitted to divulge
the information obtained from the review in connection with any administrative
or judicial proceedings in which Tenant is involved. If Tenant shall not timely
send a Review Notice, Tenant shall be deemed to have waived its right to review
Landlord’s books and records relating to the cost of the Tenant Improvements.
     G. (i) In Tenant’s Construction Plans, Tenant may designate certain areas
within the Premises as “specialty areas”, such as the data center, Lab, Deli and
meeting or training rooms with special electronic or communication equipment
(the “Meeting Rooms”), and the Workout Facilities, Landlord and Tenant
acknowledging and agreeing that an area shall not be designated as a “specialty
area” if such area is integrated into and/or adversely affects base building
systems. Tenant shall have the right to specify the subcontractors and the
related designers and mechanical engineers to perform work directly contracted
for by Tenant or Tenant’s agent to be used for specialty areas (“Tenant’s
Specialty Construction Work”), subject to Landlord’s prior written approval of
any such designated subcontractor, designer or mechanical engineers, such
approval not to be unreasonably withheld, conditioned or delayed. Landlord shall
notify Tenant of Landlord’s approval or disapproval within five (5) business
days following submission by Tenant to Landlord of the name of a proposed
subcontractor, designer or mechanical engineer. It shall be reasonable for
Landlord to withhold its consent to any subcontractor, designer or mechanical
engineer that (a) is not licensed, (b) is not of good reputation, (c) does not
have a demonstrated capability to perform quality workmanship, (d) does not have
the financial capacity to complete the applicable work, (e) is not experienced
in performing work of the type contemplated in similar class office buildings,
(f) is not familiar with mid-rise construction to the extent relevant, (g) is
not capable of working in harmony with other contractors and professionals in
the Premises, (h) does not have good labor and minority relations, and/or (i) is
not bondable (even though bonds may not be required). Tenant has contracted
directly with Mechanical Designs, Inc. and McGrew Engineering, Inc. with respect
to mechanical (HVAC and plumbing) and electrical, which firms are approved by
Landlord. If, in Landlord’s reasonable opinion, any work contracted for directly
by Tenant will affect base building systems or the structural elements of the
Premises, Landlord may engage other engineers to review such proposed work, and
the reasonable out-of-pocket cost of such review (“Review Costs”) shall also be
borne by Tenant. Subject to the foregoing, the mechanical, plumbing and
electrical subcontractors selected by Landlord (which subcontractors have been
approved by Tenant) shall perform both construction of the Shell and Core and
the Tenant Improvements. All Tenant’s Specialty Construction Work and all other
work performed in the Premises pursuant to contracts entered into directly by
Tenant, shall be performed pursuant to the Tenant Information Manual attached
hereto as Appendix “D” and the Approved Plans and Specifications. Tenant shall
deliver to Landlord copies of all contracts proposed to be executed by Tenant
for all

F-6



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
work in the Premises contracted for directly by Tenant, which contracts shall
require the applicable contractor to comply with the requirements of the Tenant
Information Manual. Tenant’s Architect shall obtain all required building
permits and otherwise comply with all laws and governmental rules and
regulations with respect to or in any manner applicable to all work in the
Premises contracted for directly by Tenant.
          (ii) Tenant shall coordinate, and cause its contractors,
representatives and agents to coordinate with Landlord, the General Contractor
and their designated agents regarding the performance of all work in the
Premises contracted for directly by Tenant, including the use of the Premises
loading bay, the delivery of materials and labor for the Premises and the
elimination of rubbish and construction debris. Each party shall cause its
respective architects, contractors and subcontractors to furnish to the other
party and its architects, contractors, subcontractors and other agents from time
to time such information as may be reasonable in connection with the
construction of the Premises and Phase I Improvements. Tenant shall require all
contractors and subcontractors performing work on behalf of Tenant to provide
protection against damage to the Premises and work of others to an extent that
is satisfactory to Landlord in the reasonable exercise of its discretion. In any
event, however, if such damage shall occur, and shall have been caused directly
by Tenant or its contractors or any of their respective subcontractors, agents,
employees or invitees, Tenant shall promptly restore and repair, or cause its
contractor to promptly restore and repair, such damage. If Tenant, its
contractors or their agents have not commenced the cure of such damage within
fifteen (15) days after written notice from Landlord of the damage, Landlord or
the General Contractor may, at Landlord’s option, repair any such damage at
Tenant’s cost and Tenant shall reimburse Landlord within fifteen (15) days of
receipt by Tenant of an itemized invoice with supporting backup documentation,
and such sums shall bear interest from the date fifteen (15) days after the
invoice to the date of reimbursement at the rate of eight percent (8%) per annum
computed on the actual number of days elapsed during the period for which
interest is being charged.
          (iii) Landlord shall make available to Tenant for the performance of
Tenant’s Specialty Construction Work, at no charge, electric power (Tenant
acknowledging that the electric power available at the Premises prior to the
delivery of the Premises to Tenant shall be temporary and limited to amounts
reasonably anticipated by the General Contractor to be adequate for the
construction of the Premises and that Landlord and/or the General Contractor
shall have no obligation to provide additional electric power) and dumpster
space.
          (iv) The Commencement Date shall not be extended because of
(A) Tenant’s failure to comply with any monetary or construction-related
deadline, (B) Tenant’s request for revisions to the Conceptual Plans and/or DRC
Plans, (C) Tenant’s request for Additional Work or Additional Tenant Improvement
Work, (D) Tenant’s request for materials, finishes, or installations as part of
the Approved Plans and Specifications that are so called long-lead items,
provided the same are identified by Landlord at the time of Landlord’s approval
of Tenant’s Construction Plans (Landlord covenanting to use commercially
reasonable efforts to identify all such long-lead items, but if an item
requested by Tenant is not so identified, but causes a delay, the Commencement
Date shall not be extended), (E) postponement of any work at Tenant’s request,
or (F) delays in Tenant’s Specialty Construction Work or any other work
contracted for directly by Tenant. Landlord and Tenant each agrees to use good
faith reasonable efforts to counter the effect of any delay caused by the other
party or by other events or conditions; however, neither party shall be
obligated to expend any additional amounts in such efforts (such as by employing
overtime labor) unless the delaying party agrees in advance to bear any
incremental cost associated with such efforts (whether or not such efforts are
ultimately successful).
          (v) Tenant shall advise Landlord of the cost of Tenant’s Specialty
Construction Work. Landlord shall make partial payments of Landlord’s
Contribution with respect to Tenant’s Specialty Construction Work within
twenty-five (25) days after receipt by Landlord of written request therefor from
Tenant, not more often than monthly, which requests each shall include (a) such
contractors’ affidavits, sworn statements, partial and final waivers of lien,
architect’s certificates and any other documentation or Tenant or contractor
undertakings that may be reasonably requested by the title insurance company
insuring the Premises (the “Title Company”) for the purpose of insuring over
such mechanics’ lien claims or rights thereto, (b) approval of Landlord’s
lender, (c) certification from the General Contractor and from Tenant’s
Architect that the portion of the work for which payment is being sought has
been completed in accordance with the Approved Plans and Specifications, and
(d) Tenant’s written acceptance of the applicable work. Following receipt of the
requested payment, Tenant shall be estopped from making any claim against
Landlord with respect to the applicable work. Notwithstanding any provision of
this Section 2.G.(iv) to the contrary, no portion of Landlord’s Contribution
shall be paid unless and until the Title Company shall insure over any and all
mechanics’ lien claims, or rights to assert same, as a result of Tenant’s
Specialty Construction Work applicable to such requested payment, by customary
pending disbursement endorsements and interim mechanics’ lien certifications.
     H. (i) The Approved Plans shall include plans for the installation of one
or more back-up generators (collectively, the “Generators”), with an associated
above-ground fuel storage tank, on a site adjacent to the Premises, as shown on
Appendix “A” or as otherwise mutually approved by Landlord and Tenant (the
“Generator

F-7



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
Site”). Landlord’s Contribution shall be applicable to the cost of the
Generators and improvement of the Generator Site, provided, however, that (in
accordance with Section 2.E.(i) above) because the Generators are a long lead
item, if payment is required for the Generators prior to delivery of the
Generators to the Premises, Tenant shall make such payment for the Generators,
and if funds are available from Landlord’s Contribution at the completion of the
Tenant Improvements, Landlord shall reimburse Tenant for such payment from
Landlord’s Contribution. The Generators shall not constitute the Premises’
emergency power system without Tenant’s prior written consent. At Landlord’s
request, Tenant shall provide to Landlord copies of any permits, inspection
reports, licenses, service contracts, maintenance logs and other documentation
regarding the operation and maintenance of the above-ground storage tank
installed on the Generator Site.
          (ii) Tenant shall contract directly for all maintenance and repairs of
the Generators and Generator Site. In connection with such maintenance and
repairs, Tenant shall adopt such commercially reasonable procedures required by
Landlord so as to minimize disruption to other activities occurring at adjacent
buildings, including periodic testing of the Generator(s). The foregoing
notwithstanding, access to the Generator Site shall be limited to Landlord,
Tenant and their respective authorized employees, contractors and agents.
Following completion of the Tenant Improvements, Landlord shall have no
obligation, responsibility or liability whatsoever if the Generators fail and/or
Generator Site is inadequate in any respect not caused by the negligence or
willful misconduct of Landlord or its employees or agents. If at any time during
the Term of this Lease, including any renewal thereof, Tenant shall fail to
maintain the Generator Site (but not the Generators, provided that Tenant shall
ensure that the Generator(s) appear to be in good condition and repair) to
Landlord’s reasonable satisfaction, then upon not less than fourteen (14) days’
prior written notice, Landlord shall have the right to take such corrective
measures as Landlord deems necessary or prudent and Tenant shall reimburse
Landlord for such reasonable sums expended by Landlord, if the Tenant has not
cured or commenced the cure of that maintenance and is diligently pursuing such
cure. Those funds expended by Landlord in conjunction with the repair or
maintenance of the Generator Site shall be payable by Tenant within fifteen
(15) days of receipt by Tenant of an itemized invoice with supporting backup
documentation, and shall bear interest from the date fifteen (15) days after the
invoice to the date of reimbursement at the rate of eight percent (8%) per annum
computed on the actual number of days elapsed during the period for which
interest is being charged.
          (iii) Upon removal of the Generators, Tenant agrees, at its sole cost
and expense, to take whatever steps Landlord may reasonably request to restore
the Generator Site to its condition as of the Commencement Date, reasonable wear
and tear excepted. Such obligation of restoration shall survive the expiration
or termination of this Lease or Tenant’s right to possession of the Premises.
Upon the expiration or sooner termination of this Lease or Tenant’s right to
possession of the Premises, Tenant agrees to promptly remove the Generators from
the Generator Site and to restore the Generator Site to its condition as of the
Commencement Date.
          (iv) Tenant acknowledges, agrees and confirms that if as a consequence
of the installation of any improvements upon the Generator Site pursuant to this
Section 2.H., including the Generators, the taxes imposed on the land upon which
the Generator Site is located increase due to the installation of improvements
on the Generator Site, then Tenant shall be responsible for such increase in
taxes. Written evidence establishing such increased tax assessment shall be
provided by Landlord to Tenant and Tenant shall pay to Landlord as additional
rent such incremental tax amount upon demand.
     I. Landlord and Tenant each hereby designate a representative (each, a
“Representative”) who shall have the power and authority to make any and all
decisions regarding the matters described in this Article 1 on behalf of the
respective parties and to designate other representative(s) on their behalf.
Notices to a Representative shall be given in accordance with Article 35 below.
Unless a party is otherwise advised in writing by the other, their respective
representatives shall be as follows:

         
 
  Landlord:   John Coletta
Vice President
The Alter Group, Ltd.
5500 W. Howard Street
Skokie, IL 60077  
 
      Kent Moe
Senior Vice President
The Alter Group, Ltd.
2525 E. Camelback Road
Suite 285
Phoenix, AZ 85016  
 
  Tenant:   Robert Curwin

F-8



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.

         
 
      Vice President
or
Kristine Olson
Office Services Manager
Medicis Pharmaceutical Corporation
8125 N. Hayden Road
Scottsdale, AZ 85258
 
       
 
      James Aungst
Principal
JKA Realty Advisors
3319 E. Sequoia Drive
Phoenix, AZ 85050

F-9



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
3.
POSSESSION
     A. (i) If Landlord, for any reason whatsoever, cannot deliver possession of
the Premises to Tenant on the estimated Commencement Date (as the same may be
adjusted pursuant to the terms of this Lease), this Lease shall not be void or
voidable, nor shall Landlord be liable to Tenant for any loss or damage
resulting therefrom, except as expressly provided herein. In the event of any
delay in the Commencement Date (as the same may be adjusted), the rent provided
for herein shall not commence until the actual Commencement Date (so long as
Tenant is not responsible for such failure or delay), and the Term shall be
extended accordingly. Landlord shall use commercially reasonable efforts to
deliver the Premises to Tenant on or before the estimated Commencement Date (as
the same may be adjusted).
          (ii) Subject to Article 28 and delays caused by Tenant, if Landlord
fails to deliver the Premises to Tenant within thirty (30) days after the
estimated Commencement Date (as the same may be adjusted pursuant to the change
order process described in the Workletter), for each one (1) day between (a) the
date that is thirty (30) days after the estimated Commencement Date (as the same
may be adjusted), and (b) and the actual Commencement Date (each such day, a
“Day of Delay”), Tenant shall be entitled to an amount equal to the Base Rent
payable for each Day of Delay multiplied by 1.5 times the daily Base Rent owed
commencing in the thirteenth (13th) month of the Lease Term or whenever the Rent
Abatement period ends, whichever is later (the “Delay Payment”). At Tenant’s
option, the Delay Payment shall be paid by Landlord to Tenant within thirty
(30) days after the actual Commencement Date, or Landlord shall apply the Delay
Payment against future payments of Base Rent as such payments first come due
under the terms of this Lease.
          (iii) In addition to the right to receive the Delay Payment, if
Landlord fails to deliver the Premises to Tenant on or before the date that is
nine (9) months after the estimated Commencement Date (as the same may be
adjusted by any change order submitted in accordance with the terms of this
Lease, subject to Article 28 and delays caused by Tenant, Tenant thereafter
shall have the right to terminate this Lease by delivering written notice of
termination to Landlord within thirty (30) days after the expiration of such
nine (9) month period, in which event this Lease shall terminate upon Landlord’s
receipt of such notice and the parties shall have no further obligation or
liability to the other. Tenant’s failure to deliver notice of termination to
Landlord within such thirty (30) day period shall be deemed a waiver by Tenant
of the right to terminate this Lease pursuant to this Section 3.A.(iii).
     B. (i) Landlord shall provide Tenant, its agents, suppliers, contractors
and workmen reasonable access to the Premises prior to the Commencement Date
(“Tenant’s Early Access”) for the purpose of installing Tenant’s telephone and
computer wiring and systems, security system wiring and hardware, furniture and
equipment, the Lab, the Deli, the Workout Facilities, the Meeting Room wiring
and equipment, the data center, the Generators and similar work, and to
generally prepare the Premises for occupancy. As a condition of such early
access, Tenant shall deliver to Landlord certificates of the insurance Tenant is
required to maintain hereunder. Tenant acknowledges and agrees that Tenant’s
Early Access shall be subject to all of the terms, covenants, conditions and
provisions of this Lease, except as to the covenant to pay Base Rent and
Additional Rent, and further agrees that in connection with Tenant’s Early
Access Landlord shall not be liable in any way for any injury, loss or damage
which may occur to any property placed in the Premises by Tenant, the same being
strictly at Tenant’s sole risk, except due to the negligence or willful
misconduct of Landlord or its agents, employees or invitees. In connection with
such installation by Tenant, Tenant acknowledges that Tenant’s Early Access will
be shared with Landlord while Landlord is in the process of completing the
Premises and the Phase I Improvements in accordance with schedule attached
hereto as Appendix “D-1” and will be phased through a mutually agreed upon
schedule on a floor-by-floor basis. Tenant and Landlord shall reasonably
cooperate with each other in coordinating such early access so as not to delay
or otherwise interfere with the completion of the Premises and the Phase I
Improvements by Landlord but to allow completion of Tenant’s preparations prior
to the Commencement Date. In connection therewith, each party and its employees
and agents agrees to use commercially reasonable efforts not to damage or harm
in any way the Premises and Phase I Improvements or any of Tenant’s property,
and each shall indemnify, defend and hold harmless the other for, from and
against any such Losses caused by that party or its agents, employees, servants
or contractors. Early access shall not advance the Commencement Date or the
Expiration Date, nor change the date upon which Tenant’s obligation to pay Base
Rent commences.
          (ii) If at any time Tenant’s Early Access shall unreasonably delay, in
Landlord’s reasonable discretion, or interfere with the completion of Landlord’s
construction of the Premises, Landlord shall have the right to suspend Tenant’s
Early Access right upon not less than forty-eight (48) hours written notice,
provided, however, that such termination shall be void if Tenant shall, within
such forty-eight (48) hour period, cure such

F-10



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
delay or interference and/or provide such assurances to Landlord as Landlord
shall have reasonably requested that such problem will not occur again.
     C. The Premises shall be deemed to be ready for Tenant’s occupancy if only
minor or insubstantial details of construction or mechanical adjustments remain
to be done in the Premises or any part thereof, or if the delay in the
availability of the Premises or any part thereof for occupancy shall be due to
work contracted for directly by Tenant, Tenant’s Specialty Construction Work,
Additional Work or Additional Tenant Improvement Work required or made by Tenant
in the layout or finishing of the Premises. Whether or not the Premises are
ready for occupancy shall be determined by the Jurisdiction in which the
Riverwalk Project is located as set forth in the Lease Schedule, which shall
evidence same by authorizing Tenant’s occupancy thereof, which authorization
shall be in the form of written permission to occupy, which written permission
may be in the form of a temporary or final certificate of occupancy or its
equivalent. It is further understood that prior to initial occupancy, the
parties shall jointly inspect the Premises and prepare a “punch list” of
incomplete items to be completed by Landlord within a reasonable time after
occupancy not to exceed sixty (60) days, subject to Landlord’s inability to
perform (as described in Article 28), provided, however, that if any punch list
item cannot be completed within such sixty (60) day period and Landlord is
diligently attempting to complete such punch list item, the time period to
complete the same shall be reasonably extended for so long as is reasonably
necessary to complete the punch list item, but in no event longer than an
additional forty-five (45) days, subject to an inability to perform (as
described in Article 28). If occupancy is initially obtained through a temporary
certificate of occupancy, Landlord shall use commercially reasonable and
diligent efforts to obtain the permanent certificate of occupancy (or its
equivalent issued by the Community) as soon as possible and to promptly remedy
the items on the punch list to Tenant’s reasonable satisfaction.
     D. Tenant shall execute a confirmation of the Commencement Date and the
Expiration Date in such form as Landlord may reasonably request within ten
(10) days after requested. Tenant’s failure to execute and deliver to Landlord
such written confirmation within ten (10) days after request shall constitute
acceptance and acknowledgment by Tenant that the Commencement Date set forth in
Landlord’s request for confirmation thereof is true and correct, without
exception.
4.
DEFINITIONS AS USED IN THIS LEASE
     A. The term “Commencement Date” is the date of the beginning of the Term as
set forth in the Lease Schedule.
     B. The terms “Rentable Square Feet” or “RSF” and “Usable Square Feet” or
“USF” shall be determined in accordance with BOMA International’s Standard
Method for Measuring Floor Area in Office Buildings, ANSI/BOMA Z65.1-1996
(“BOMA”). Landlord and Tenant acknowledge and agree that, in accordance with
BOMA, because Tenant is the sole occupant of the Premises, Rentable Square Feet
shall be deemed to be Usable Square Feet with respect to the Premises.
     C. If Tenant wishes to have the Premises measured, which measurement shall
be performed by Tenant’s Architect, Tenant shall deliver written notice (the
“Measurement Notice”) to Landlord on or before the date that is sixty (60) days
prior to the estimated delivery of the Premises to Tenant, as adjusted, and
shall complete such measurement within thirty (30) days after delivery of such
Measurement Notice. If Tenant shall fail to deliver to Landlord the Measurement
Notice within such sixty (60) days period, Tenant shall be deemed to have waived
its right to cause the Premises to be measured. Tenant shall cause such
measurement to be promptly completed and its architect to provide written notice
of its determination of the Rentable Square Footage of the Premises to Landlord
within thirty (30) days after the date of Tenant’s Measurement Notice. If
Landlord shall dispute the determination of Tenant’s architect, Landlord and
Tenant shall select an independent architect licensed in the State of Arizona
and who is reasonably acceptable to both Landlord and Tenant to measure the
Premises and whose determination shall be final and binding on both parties for
all purposes of this Lease. The expenses of the third architect shall be borne
by the party whose calculations are farthest from the calculations determined by
that third architect.
     D. The term “Taxes” means any and all taxes of every kind and nature
whatsoever which Landlord shall pay or become obligated to pay during a calendar
year (regardless of whether such taxes were assessed or became a lien during,
prior or subsequent to the calendar year of payment) because of or in connection
with the ownership, leasing and operation of the Medicis Development including
without limitation, real estate taxes, personal property taxes, sewer rents,
water rents, special assessments, transit taxes, legal fees and court costs
charged for the protest or reduction of property taxes and/or assessments or an
increase therein in connection with the Premises, whether any such taxes are
imposed by the United States, the Community, the state or other local or tribal
governmental municipality, tribe, authority or agency or any political
subdivision of any thereof in the Jurisdiction in which the Riverwalk Project is
located. Taxes shall not include any net income, capital stock, estate or
inheritance taxes.

F-11



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
     E. (i) The term “Operating Costs” means any and all expenses, costs and
disbursements (other than Taxes as defined in Section 4.D.) of every kind and
nature whatsoever incurred by Landlord in connection with the management,
maintenance, operation and repair of the Medicis Development, including, without
limitation, interior and/or exterior energy costs (including but not limited to
the cost of electricity, steam, water, fuel, heating, lighting and air
conditioning), easement maintenance expenses, including assessments applicable
to the Medicis Development established by any Declaration as hereinafter
defined, costs of maintaining the Pedestrian Bridge (if constructed), any and
all common area expenses in the development in which the Medicis Development is
located, including, but not limited to, landscaping and other maintenance of
properties (including any other irrigation systems shared with any other
property) which benefit the Medicis Development, a property management fee equal
to three and one-half percent (3 1/2 %) of all rent receipts collected by
Landlord, and insurance costs related to the Premises (including but not limited
to fire, extended coverage, liability, workers’ compensation and elevator
insurance, as well as all deductibles paid by Landlord for damages and injuries
covered by policies of insurance maintained for the Medicis Development) and
routine repairs, maintenance and interior and/or exterior decorating, wages,
salaries, and benefits (including but not limited to, so-called fringe benefits,
such as social security taxes, unemployment insurance taxes, costs for providing
coverage for disability benefits, costs of any pensions, hospitalization,
welfare or retirement plans, or any other similar or like expenses or any other
cost or expense which Landlord pays or incurs to provide benefits for employees
directly engaged in the operation, management, maintenance or repair of the
Medicis Development) of employees working at the Medicis Development on a full
or part-time basis (excluding those above the level of Medicis Development or
building manager), uniforms, supplies, sundries, sales or use taxes on supplies
or services, landscape replacement, snow removal, parking lot repairs, legal and
accounting costs and expenses, roof repairs, insurance deductibles,
exterminating, HVAC system maintenance, security services, security systems
maintenance, overhead doors maintenance, expenses of the maintenance and repair
of the Pedestrian Bridge (if constructed) or other expenses which Landlord shall
be or become obligated to pay in respect of a calendar year regardless of when
such Operating Costs were incurred or any other expense or charge whether or not
hereinbefore mentioned which in accordance with generally accepted accounting or
management principles respecting first class buildings in the Jurisdiction in
which the Medicis Development is located would be considered as an expense of
managing, operating, maintaining or repairing the Medicis Development. If Tenant
shall elect, by delivering written notice to Landlord, to have Landlord assume
responsibility for janitorial, cleaning and day porter services to the Premises
and/or the purchase of janitorial and cleaning supplies for use in the Premises,
the cost to Landlord of all such janitorial, cleaning and day porter services
and/or janitorial and cleaning supplies shall be included in Operating Costs.
For purposes of this subparagraph, “the development in which the Medicis
Development is located” shall be deemed to refer to any portion(s) of the real
property subject to the Master Lease containing common areas and/or utilities
and/or services benefiting the Medicis Development, including any and all of the
Medicis Development encompassed by, without limitation, any declaration of
easements, reciprocal easement agreements, and/or protective covenants,
conditions and/or restrictions (collectively, “Declaration”) affecting the
Medicis Development.
          (ii) Operating Costs shall not include:
               (a) Except as expressly permitted in Section 4.E.(iii) below, the
cost of alterations, capital improvements, equipment replacements, and other
items which under generally accepted accounting principles are properly
classified as capital expenditures.
               (b) Leasing commissions and/or expenses and advertising and
promotional expenses.
               (c) Legal fees or other professional or consulting fees in
connection with the negotiation of tenant leases.
               (d) The cost of repairs or replacements incurred by reason of
fire or other casualty or condemnation to the extent that either (1) Landlord is
compensated therefor through proceeds of insurance, warranty, indemnity from or
the responsibility of third parties or condemnation awards; (2) Landlord failed
to obtain insurance against such fire or casualty, if insurance was available at
a commercially reasonable rate, against a risk of such nature at the time of
same; or (3) Landlord is not fully compensated therefor due to the coinsurance
provisions of its insurance policies on account of Landlord’s failure to obtain
a sufficient amount of coverage against such risk. Notwithstanding the
foregoing, Landlord’s reasonable insurance deductibles are Operating Costs.
               (e) Compensation paid to officers or executives of Landlord above
the level of the Premises, Medicis Development or Riverwalk Project property
manager.
               (f) That portion of salaries and other compensation of service
personnel to the extent such salaries and compensation are applicable and relate
to performance of services by such personnel other than in connection with the
management, operation, repair, or maintenance of the Premises or the Medicis
Development.

F-12



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
               (g) Legal fees, accounting fees, and other expenses incurred
specifically in connection with disputes with Tenant, its assignees or
sublessees, or associated with the enforcement of the terms of this Lease with
Tenant, its assignees or sublessees, or the defense of Landlord’s title or
interest in the Premises or any part thereof.
               (h) Interest and principal payments on mortgages, financing
charges or other debt service.
               (i) Depreciation.
               (j) Property management fees paid for any month in excess of
three and one-half percent (3 1/2 %) of all rent receipts (including, but not
limited to, Base Rent and Additional Rent) and other revenues of the Medicis
Development collected during such month.
               (k) Rental and other related expenses incurred in leasing air
conditioning systems, elevators or other equipment ordinarily considered to be
of a capital nature, except (i) when such equipment is used in providing
janitorial and maintenance services and is not permanently affixed to the
Premises, and (ii) when such equipment is rented on a temporary basis for
repairs or maintenance.
               (l) Landlord’s general corporate overhead and general
administration expenses.
               (m) Ground rents.
               (n) Reserves.
               (o) Costs incurred by Landlord in the repairs, capital additions,
alterations or replacements made or incurred to rectify or correct defects in
design, materials or workmanship in connection with any portion of the Premises
and/or Phase I Improvements.
               (p) Amounts paid to itself or related or affiliated person or
entity in excess of prevailing market rates for comparable goods or services.
               (q) Works of art.
               (r) Fines and penalties, unless caused by the acts or omission of
Tenant.
               (s) Costs resulting from the negligence or willful misconduct of
any Landlord Indemnitee or their respective employees or agents, including
without limitation, the failure to adhere to reasonable and typical management
practices and typical preventative maintenance programs in comparable office
buildings in Scottsdale.
               (t) Janitorial, cleaning and day porter services and/or
janitorial and cleaning supplies for use in the Premises, unless and until
Tenant shall elect, by delivering written notice to Landlord, to have Landlord
assume responsibility for janitorial, cleaning and day porter services to the
Premises and/or the purchase of janitorial and cleaning supplies for use in the
Premises.
          (iii) Provided however:
               (a) The cost of any capital improvements to the Premises made
after the date of construction of the Premises which (1) actually result in a
reduction of Operating Costs in excess of the cost of such capital improvement
or (2) which are required under any governmental, Community or other tribal
laws, regulations, or ordinances which were not applicable to the Premises as of
the date of the construction of the Premises, amortized on a level pay debt
service basis over the useful life of such improvement, with interest at eight
percent (8%) per annum shall be included in Operating Costs. The cost of any
capital improvements to the Premises made after the completion of construction
of the Premises which are required to be made to the Premises to comply with the
provisions of the Americans with Disabilities Act enacted after the Commencement
Date, amortized on a level pay debt service basis over fifteen (15) years with
interest at eight percent (8%) per annum also shall be included in Operating
Costs.
               (b) Exclusive of Operating Costs over which Landlord has no
control, all other Operating Costs set forth in Section 4.E. shall be considered
“Controllable Costs” for purposes of the following limitation. For each and
every calendar year after the first calendar year of the Term of the Lease, the
increment of Additional Rent applicable to the Premises which is based upon
Controllable Costs shall not exceed one hundred five percent (105%) of the
Controllable Costs for the immediately preceding calendar year, calculated on a
cumulative basis, except that Landlord may add expense “line items” which may
have not been incurred in prior years if they are reasonable and customary or
increase services to the Premises. Landlord shall separately compute those items
of Operating Costs over which Landlord has no control which are limited to
Taxes, insurance costs,

F-13



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
energy and utility costs (including, without limitation, electricity, sewer and
water), trash removal costs, security costs, costs subject to increase by
governmental requirements, owner’s association fees, repairs and replacement
such as, but not limited to, landscape replacement and repairs and maintenance
(but not replacements) of the roof. Landlord and Tenant agree that there will be
no limitation on Tenant’s obligation hereunder for increases in such Operating
Costs over which Landlord has no control (including non-recurring Operating
Costs). To the extent that vendor, manufacturer, contractor or other warranties
are in effect for computer systems, elevators, heating and air conditioning
equipment, or other equipment or components of the Controllable Costs shall
exclude those costs and expenses.
5.
BASE RENT
     A. Except as otherwise provided herein, Tenant shall pay as initial Base
Rent to Landlord the Annual Base Rent as set forth in the Lease Schedule in
equal monthly installments in advance on the first day of the first full
calendar month and on the first day of each calendar month thereafter during the
Term, and at the same rate for fractions of a month if the Term shall begin on
any day except the first day or shall end on any day except the last day of a
calendar month.
     B. Any rent (whether Base Rent or Additional Rent) or other amount due from
Tenant to Landlord under this Lease not paid when due shall incur a late fee
equal to four percent (4%) of the amount not paid when due, but the payment of
such late fee shall not excuse or cure any default by Tenant under this Lease,
provided, however, that no late fee shall be imposed with respect to any portion
of the Base Rent or Additional Rent that (i) is paid within five (5) business
days after Tenant’s receipt of a written notice from Landlord, (ii) the first
late payment in any twelve (12) month period if the amount due is paid within
five (5) business days after Tenant’s receipt of a written notice from Landlord,
and (iii) no late charges on amounts other than Base Rent or Additional Rent
shall be imposed unless Tenant fails to make payment for those charges after the
fifth (5th) day following the date Landlord has delivered written notice of that
delinquency to Tenant. Tenant acknowledges that such late charge represents a
fair and reasonable estimate of the costs Landlord will incur by reason of late
payments by Tenant. The acceptance by Landlord of a late charge and payment of
Base Rent and Additional Rent due shall constitute a waiver of Tenant’s default
with respect to such overdue amount, and shall prevent Landlord from exercising
any of the other rights and remedies available to Landlord. The covenants herein
to pay rent (both Base Rent and Additional Rent) shall be independent of any
other covenant set forth in this Lease.
     C. Except as otherwise expressly provided herein, Base Rent and all of the
rent provided herein shall be paid without demand, offset, deduction or
abatement in lawful money of the United States of America to Alter Asset
Management, L.L.C., 1980 Springer Drive, Lombard, IL 60148 or as designated from
time to time by written notice from Landlord. The Management Agent has full and
complete authority to act on behalf of Landlord in connection with all dealings
with Tenant, provided however, that the Management Agent shall not have the
power to amend or modify the terms of this Lease.
6.
ADDITIONAL RENT
     A. The Annual Base Rent does not include amounts attributable to any amount
of Operating Costs or Taxes. Landlord and Tenant acknowledge and agree that the
“Expense Stop” for the purposes of this Lease is $7.14 RSF, excluding any costs
for janitorial and/or day porter services. It is agreed between the parties
hereto that, in addition to the Base Rent provided for herein, Tenant shall also
pay in each year during the Term of this Lease, as Additional Rent, all
Operating Costs in excess of the Expense Stop for each calendar year or partial
calendar year, prorated as of the Commencement Date (as to the first year) and
as of the Expiration Date (as to the last year) of the Term for the first and
last years of the Term. Notwithstanding the foregoing, Tenant shall not have to
pay Operating Costs during and relating to the first twelve (12) months
following the Commencement Date.
     B. The term “Additional Rent” shall refer to Operating Costs, Taxes and any
other monetary obligations payable by Tenant to Landlord under the terms of this
Lease in addition to Base Rent. Landlord shall have the same remedies for the
failure to pay Additional Rent as for the nonpayment of Base Rent.
     C. In addition to Base Rent and Additional Rent, Tenant shall pay to
Landlord, together with the monthly installments of Base Rent and payments of
Additional Rent, an amount equal to any governmental or tribal taxes, including,
without limitation, any sales, rental, occupancy, excise, possessory, use or
transactional privilege taxes assessed or levied upon Landlord with respect to
the amounts paid by Tenant to Landlord hereunder, as well as all taxes assessed
or imposed upon Landlord’s gross receipts or gross income from leasing the
Premises to Tenant, including, without limitation, transaction privilege taxes,
possessory taxes, education excise taxes, any tax now or hereafter

F-14



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
imposed by the State, the United States, the Community, or any other
governmental or tribal municipality, tribe, authority or agency, or any
political subdivision of any thereof in the Jurisdiction in which the Riverwalk
Project is located, and any taxes assessed or imposed in lieu of or in
substitution of any of the foregoing taxes. Such taxes shall not, however,
include any franchise, gift, estate, inheritance, conveyance, transfer or net
income tax assessed against Landlord. Landlord shall consult with Tenant on an
annual basis with respect to whether to contest the valuation of the Premises or
any of the improvements related thereto for purposes of any taxes or
assessments, and Landlord shall contest the valuation at Tenant’s reasonable
request and the costs of that contest shall be Operating Costs.
     D. Tenant shall pay prior to delinquency all taxes, charges or other
governmental or tribal impositions assessed against or levied upon all fixtures,
furnishings, and other personal property owned by Tenant. Whenever possible,
Tenant shall cause all such items to be assessed and billed separately from the
other property of Landlord. In the event any such items shall be assessed and
billed with the other property of Landlord, Tenant shall pay Landlord its share
of such taxes, charges or other governmental or tribal impositions within ten
(10) days after Landlord delivers a statement and a copy of the assessment or
other documentation showing the amount of impositions applicable to Tenant’s
property. Subject to Tenant’s timely payment of impositions as required herein,
Tenant may contest those taxes, charges or impositions in good faith.
7.
RENT ADJUSTMENT PAYMENT
     A. Prior to the commencement of the Term, Landlord shall deliver to Tenant
a written statement setting forth Landlord’s good faith estimate of Taxes and
Operating Costs (a “Taxes and Operating Cost Statement”) for the remainder of
the calendar year in which the Term commences. Thereafter, prior to January 1 of
each subsequent calendar year, or from time to time during each subsequent
calendar year, Landlord shall deliver an estimated Taxes and Operating Cost
Statement pertaining to each such forthcoming calendar year. Commencing with the
first month to which an estimate applies and on the first day of each calendar
month thereafter during the Term, Tenant shall pay one-twelfth (1/12th) of Taxes
and Operating Costs as estimated by Landlord (prorated for any partial calendar
month). On or before the first day of June of each calendar year after the
initial year of the Term, Landlord shall furnish to Tenant a written statement
showing in reasonable detail actual Operating Costs and Taxes for the preceding
year for which such statement is furnished and showing the amount, if any, of
rental adjustment due for such year.
     B. On the monthly rental payment date (the “adjustment date”) next
following Tenant’s receipt of each such annual statement, Tenant shall pay to
Landlord as Additional Rent an amount equal to the sum of Taxes and Operating
Costs shown on each such annual statement less the amount, if any, of the total
estimated Additional Rent paid by Tenant during the preceding calendar year.
     C. In the event that any such settlement required above indicates that the
total Additional Rent paid by Tenant during the preceding calendar year exceeds
the actual Additional Rent or Tenant’s Share of the Additional Rent, as
applicable, for such calendar year, Landlord shall credit the amount of such
excess against any amounts of Additional Rent next falling due under this Lease
as long as Tenant is not then in default of any of the terms and provisions of
this Lease. Tenant shall not be entitled to a credit by reason of actual
Operating Costs in any year of the Lease Term being less than the Expense Stop.
     D. The Taxes and Operating Cost Statement shall be prepared in accordance
with generally acceptable cash basis accounting principles. Tenant, using either
its own employee or its certified public accountant, shall have the right to
inspect at reasonable times and in a reasonable manner, at Landlord’s office in
the Phoenix metropolitan area, such of Landlord’s books of account and records
as pertain to or contain information concerning the items included in Operating
Costs and Taxes for that year in order to verify the amounts thereof. Any and
all information obtained through Tenant’s inspection with respect to financial
matters (including, without limitation, costs, expenses, income) and any and all
other matters pertaining to Landlord and/or the Riverwalk Project as well as any
compromise, settlement or adjustment reached between Landlord and Tenant
relative to the results of any such inspection shall be held in strict
confidence by Tenant and its officers, agents, and employees; and Tenant shall
cause its certified public accountant and any of its officers, agents, and
employees to be similarly bound. If Tenant shall dispute any item or items
included in the Operating Costs or Taxes for such year, and such dispute is not
resolved by the parties within ninety (90) days after such statement is
delivered to Tenant, then either party may at its sole expense, within thirty
(30) days thereafter, request that a firm of independent certified public
accountants mutually selected by Landlord and Tenant (“Independent Review”)
render to the parties an opinion as to whether or not the disputed item or items
should have been included in the Operating Costs and/or Taxes for such year; and
the opinion of such firm on such matter shall be conclusive and binding upon
both parties, provided however, it shall be a further condition of Tenant’s
right to conduct an Independent Review that the firm conducting the Independent
Review shall not be retained upon the basis of all or a portion of its fees
being contingent based upon the results of the Independent Review. Landlord and
Tenant agree that the firm’s opinion shall be confidential and shall not be
disclosed to any other party whatsoever, provided, however, Tenant shall be
permitted to

F-15



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
divulge the contents of such opinion in connection with any administrative or
judicial proceedings in which Tenant is involved. In the event such Independent
Review discloses that the amount due from Tenant was overstated in excess of
three percent (3%) on an annualized basis, Landlord shall bear the reasonable
cost of such Independent Review. In all other cases, Tenant shall bear the cost
of such Independent Review. Tenant’s employee(s), agents and certified public
accountants may examine the records of Landlord supporting the Taxes and
Operating Cost Statement at Landlord’s or the Management Agent’s office during
normal business hours within two (2) years after the Taxes and Operating
Statement is furnished. Unless Tenant takes written exception to any item within
one (1) year after the furnishing of the Taxes and Operating Statement (which
shall be noted on the item as “paid under protest”), such Statement shall be
considered as final and accepted by Tenant. Tenant shall promptly tender payment
for any undisputed items and shall tender payment for any disputed items within
ten (10) days after the resolution of any such dispute.
     E. In no event shall any rent adjustment result in a decrease of the Base
Rent as set forth in the Lease Schedule.
     F. In the event of the termination of this Lease by expiration of the
stated Term or for any other cause or reason whatsoever prior to the
determination of rental adjustment as hereinabove set forth, Tenant’s agreement
to pay Additional Rent accrued up to the time of termination shall survive the
expiration or termination of this Lease.
8.
HOLDING OVER
     A. Tenant shall have the right to hold over after the expiration of the
Term of this Lease for up to six (6) months provided that if Tenant wishes to
hold over, Tenant shall have delivered to Landlord written notice of Tenant’s
wish to hold over at least nine (9) months prior to the Expiration Date setting
forth the number of months that Tenant wishes to hold over (the “Hold Over
Notice”). Any hold over in excess of six (6) months after the Expiration Date
shall require Landlord’s prior written consent, which consent may be withheld in
Landlord’s sole and absolute discretion. Such holding over shall not constitute
an extension of this Lease, but shall be subject to all of the terms of this
Lease. During (a) the first three (3) months of such holding over, Tenant shall
pay Base Rent at one hundred ten percent (110%) of the rate payable in the last
month of the Term of this Lease; (b) the second (2nd) three (3) months (that is,
the fourth (4th) through sixth (6th) months of such holding over), Tenant shall
pay Base Rent at one hundred twenty-five percent (125%) of the rate payable for
the last month of the Term of this Lease; and (c) for any period after the
expiration of the sixth (6th) month of such holding over to which Landlord
consents, Tenant shall pay Base Rent at one hundred fifty percent (150%) of the
rate payable for the last month of the Term of this Lease. In addition to the
adjusted Base Rent obligations noted above, Tenant shall continue to owe its
proportionate share of Additional Rent at the rate payable in the last month of
the Term of this Lease.
     B. Should Tenant (a) hold over after the early termination of this Lease
(rather than hold over after the Expiration Date), or (b) hold over after the
Expiration Date without having timely provided the Hold Over Notice to Landlord,
or (c) hold over after the sixth (6th) month after the Expiration Date without
the prior written consent of Landlord, by lapse of time or otherwise, Tenant
shall become a tenant from month-to-month only upon each and all of the terms
herein provided as may be applicable to such month-to-month tenancy and any such
holding over shall not constitute an extension of this Lease; provided, however,
during such holding over, Tenant shall pay Base Rent at one hundred twenty-five
percent (125%) for the first three (3) months and thereafter at one hundred
fifty percent (150%) of the rate payable for the month immediately preceding
said holding over, and in addition, Tenant shall pay Landlord the Additional
Rent and all actual direct damages sustained by reason of Tenant’s holding over.
Tenant shall not be liable for consequential, punitive, special or similar
damages by reason of that holding over.
9.
BUILDING SERVICES
     A. Landlord agrees to furnish to the Premises during reasonable hours (the
“Building Hours”) (7:00 A.M. to 6:00 P.M. Mondays through Fridays and 8:00 A.M.
to 2:00 P.M. on Saturdays), except for the following legal “Holidays”: Memorial
Day, July 4th, Labor Day, Thanksgiving, Christmas and New Year’s Day, and
subject to any rules and regulations promulgated by Landlord, passenger and
freight elevator service to the extent applicable, heat and air conditioning in
accordance with the design for such systems and as required in Landlord’s
reasonable judgment for the comfortable use and occupancy of the Premises,
subject to scheduling by Landlord. Notwithstanding the foregoing, Tenant shall
have the right to use the Premises 24 hours per day, 7 days per week, and to
provide for uninterrupted power, cooling and ventilation systems for its data
room and other equipment at all times, provided that the actual cost of all
building services used by Tenant outside of Building Hours shall be shall be
paid for by Tenant within ten (10) days after receipt of a bill from Landlord
for such after-hours costs. Except with respect to janitorial and day porter
services, which services shall be provided by Tenant at its expense, Landlord
agrees to maintain

F-16



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
and operate the Premises in the manner and to the standard of other first class
office buildings in the Jurisdiction in which the Riverwalk Project is located
and in accordance with applicable Laws, subject to Tenant’s obligations in
Section 10.B. and Article 13.
     B. Window washing of all windows (inside and out) in the Premises, at such
times as shall be required in the sole judgment of Landlord, provided however,
that the inside and outside windows shall be washed no less than three (3) times
per year.
     C. Neither Landlord nor Landlord’s members, managers, shareholders,
officers, directors, partners, beneficiaries, or other owners nor any company,
firm or individual, operating, maintaining, managing or supervising the plant or
facilities furnishing the services included in Landlord’s energy costs, nor the
Master Lessor, the Community, the Secretary or the United States, nor any of
their respective agents, beneficiaries, or employees, shall be liable to Tenant,
or any of Tenant’s employees, agents, customers or invitees or anyone claiming
through or under Tenant, for any Losses because of any interruption or
discontinuance at any time for any reason in the furnishing of any of such
services, or any other service to be furnished by Landlord as set forth herein
(except to the extent any of the foregoing is caused by their gross negligence
or willful misconduct) nor shall any such interruption or discontinuance relieve
Tenant from full performance of Tenant’s obligations under this Lease.
Notwithstanding anything stated above to the contrary, in the event that
essential utility services to the Premises are interrupted for a consecutive
period of three (3) or more days as the result of the negligence or willful
misconduct of Landlord or its agents and such interruption substantially
interferes with Tenant’s use of all or a substantial portion of the Premises for
the conduct of its business, then, as its sole and exclusive remedy, Tenant’s
obligation to pay Base Rent and Additional Rent to Landlord under this Lease
shall be abated or reduced, commencing on that third (3rd) day until sufficient
utility services are restored, in the proportion that the floor area of the
Premises that Tenant is prevented from using and does not use, bears to the
total floor area of the Premises.
     D. Landlord and Tenant acknowledge and agree that electric service to the
Premises shall not be separately metered. Electricity shall not be furnished by
Landlord, but except as otherwise hereinafter provided, shall be furnished by
the approved electric utility company serving the area (“Electric Service
Provider”). Landlord shall permit Tenant to receive such service direct from
such public utility company at Tenant’s cost, and shall permit Landlord’s wire
and conduits, to the extent available, suitable and safely capable, to be used
for such purposes. Landlord shall not interfere with provisions of utilities to
the Premises, and because Tenant shall pay for its electricity to the Premises,
Landlord shall not impose any restrictions on Tenant’s ability to consume that
electricity, except as provided in this Section 9.D., and any rules and
regulations promulgated by Landlord shall conform to these provisions. Tenant
shall make all necessary arrangements with the Electric Service Provider for
metering and paying for electric current furnished by it to Tenant and Tenant
shall pay for all charges for electric current consumed on the Premises during
Tenant’s occupancy thereof. The electricity used during the performance of the
making of alterations or repairs in the Premises, and for the operation of the
Premises’ air conditioning system at times other than as provided herein; or the
operation of any special air conditioning systems which may be required for data
processing equipment, the Lab or for other special equipment or machinery
installed by Tenant, shall be paid for by Tenant. Tenant shall make no
alterations or additions to the electric equipment and/or appliances without the
prior written consent of Landlord in each instance, which consent shall not be
unreasonably withheld. The Premises shall be equipped with demand switches or
other means of obtaining after hours heat and air conditioning on a zone-by-zone
basis without making prior arrangements with Landlord. Tenant covenants and
agrees to use commercially reasonable efforts to assure that at all times its
use of electric current shall never exceed the capacity of the feeders to the
Premises or the risers or wiring installed thereon. Tenant will not, without the
written consent of Landlord, use any apparatus or device in the Premises to
connect to electric current (except through existing electrical outlets in the
Premises) or water pipes, any apparatus or device for the purpose of using
electric current or water. If Tenant shall require water or electric current in
excess of that which is respectively obtainable from existing water pipes or
electrical outlets and normal for use of the Premises as general office space
and for the other special purposes noted in this Lease, Tenant shall first
procure the consent of Landlord, which Landlord may not unreasonably refuse. If
Landlord consents to such excess water or electrical requirements, Tenant shall
pay all costs including but not limited to meter service and installation of
facilities necessary to furnishing such excess capacity.
     E. (1) To the extent permitted by law, Tenant, if it shall separately pay
for its electric services, and if not, Landlord, shall have the right at any
time and from time to time during the Term to either contract for service from a
different company or companies other than the Electric Service Provider as of
the Date of this Lease (each such company hereinafter described as an "Alternate
Service Provider”) or continue to contract for service from the Electric Service
Provider. If Tenant shall not pay separately for its electric service and
Landlord shall contract with an Alternate Service Provider, Landlord shall pay
any capital charges and other expenses incurred in changing to an Alternate
Service Provider, and those charges and expenses shall not be included in
Operating Expenses.
          (2) The parties shall cooperate with each other, the Electric Service
Provider, and any Alternate Service Provider at all times, and as reasonably
necessary, shall allow each party, Electric Service Provider and any

F-17



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
Alternate Service Provider reasonable access to the Premises’ electric lines,
feeders, risers, writing, and any other machinery within the Premises or the
Medicis Development.
     F. (1) Tenant shall have the right to install one or more wireless
intranets, Internet and communications networks (also known as “Wi-Fi”) within
the Premises for the use of Tenant and its employees (the “Network”) subject to
all the other provisions of this Lease as are applicable.
          (2) Tenant shall not solicit, suffer or permit other tenants or
occupants of the Medicis Development to use for a profit the Network or any
other communications service, including, without limitation, any wired or
wireless Internet service that passes through, is transmitted through, or
emanates from the Premises other than Tenant’s affiliates, assignees or
sublessees.
          (3) Tenant agrees that Tenant’s communications equipment and the
communications equipment of Tenant’s service providers and contractors located
in or about the Premises including, without limitation, any antennas, switches
or other equipment (collectively, “Tenant’s Communications Equipment”) shall be
of a type and, if applicable, a frequency that is not expected to cause radio
frequency, electromagnetic, or other interference to any other party or any
equipment of any other party including Landlord. In the event that Tenant’s
Communications Equipment causes or is believed to cause any such interference,
upon receipt of notice from Landlord of such interference, Tenant will take
commercially reasonable steps necessary to correct and eliminate the
interference. If the interference is not eliminated, Tenant, Landlord and the
other affected parties agree to work together to develop a mutually satisfactory
solution to the issue. Notwithstanding the foregoing, Landlord acknowledges that
in the event of a conflict between Tenant’s Communications Equipment serving a
Building in which Tenant leases at least two-thirds (2/3rds) of the RSF of the
Premises and that of any other tenant of Landlord in the Medicis Development,
Tenant shall have the primary rights over that of the others.
     G. Tenant shall be, at Tenant’s sole cost and expense, solely responsible
for furnishing and managing janitorial service (including janitorial supply
purchases), cleaning and day porter services to the Premises, comparable to the
standard janitorial, cleaning and day porter services furnished by other first
class office buildings in the Jurisdiction in which the Riverwalk Project is
located. Notwithstanding the foregoing, Tenant may elect, by delivering written
notice to Landlord, to have Landlord assume responsibility for janitorial and
cleaning services to the Premises and/or the purchase of janitorial and cleaning
supplies for use in the Premises, in which event the cost to Landlord of all
such janitorial, cleaning and day porter services and/or janitorial and cleaning
supplies shall be included in Operating Costs.
     H. The Management Agent shall request Tenant’s involvement in the selection
and planning of any seasonal or temporary decorations for the Premises. The
Management Agent shall submit to Tenant, for Tenant’s approval, which approval
shall not be unreasonably withheld, conditioned or delayed, seasonal or
temporary interior and exterior decorations. Tenant shall provide written
approval within five (5) business days after receipt of Management Agent’s
request for Tenant’s consent to any proposed decoration plans. Tenant’s failure
to provide written approval or disapproval (Tenant agreeing that any disapproval
shall include specific comments to the proposed plans) shall be deemed to be an
approval of the proposed plans. The cost of approved decorations shall be
included in Operating Costs.
10.
CONDITION OF THE PREMISES
     A. Subject to “punch lists” heretofore referred to and subject to latent
defects, by taking possession of the Premises, Tenant shall be deemed to have
agreed that the Premises were as of the date of taking possession, in good
order, repair and condition. Notwithstanding the foregoing, Landlord’s liability
to Tenant regarding latent defects shall be limited to the repair and/or
replacement, as the case may be, of defective materials and workmanship and, in
no event, shall Landlord be liable for special or consequential damages.
Landlord shall have no obligation with respect to latent defects (which shall
mean defects that are not reasonably discoverable by Tenant upon a reasonable
inspection of the Premises) in the Premises unless Tenant gives Landlord written
notice of defective materials or workmanship prior to the date which is two
(2) years after the Commencement Date. No promises of Landlord to alter,
remodel, decorate, clean or improve the Premises and no representation or
warranty, express or implied, respecting the condition of the Premises has been
made by Landlord to Tenant, unless the same is contained herein or made a part
hereof. Tenant hereby waives all claims against the Master Lessor, the
Community, the Secretary and the United States arising from the condition of the
Premises and agrees to hold the Master Lessor, the Community and the United
States free and harmless from liability for any loss, damage or injury arising
from the use of the Premises by Tenant, together with all costs and expenses in
connection therewith, except if caused by the negligent or willful misconduct of
the Master Lessor, the Community, the Secretary or the United States.

F-18



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
     B. The parties acknowledge that the Americans With Disabilities Act of 1990
(42 U.S.C. Section 12101 et seq.) and regulations and guidelines promulgated
thereunder, as all of the same may be amended and supplemented from time to time
(collectively referred to herein as the “ADA”) establish requirements under
Title III of the ADA (“Title III”) pertaining to business operations,
accessibility and barrier removal, and that such requirements may be unclear and
may or may not apply to the Premises depending on, among other things:
(1) whether Tenant’s business operations are deemed a “place of public
accommodation” or a “commercial facility,” (2) whether compliance with such
requirements is “readily achievable” or “technically infeasible,” and
(3) whether a given alteration affects a “primary function area” or triggers
so-called “path of travel” requirements. Landlord represents that the Premises
as of the date of construction and the tenant improvements installed in the
Premises by Landlord as of the Commencement Date, comply with Title III and
shall continue to comply with those requirements throughout the term of this
Lease, as it may be extended, except as provided in the next sentence. Tenant
shall be responsible for all Title III compliance and costs in connection with
the Premises (including structural work, if any, and including leasehold
improvements or other work to be performed in the Premises under or in
connection with this Lease) to the extent that same arises out of matters
specific to Tenant’s Permitted Use of the Premises, including Tenant’s operation
(if applicable) of the Lab, Deli, Workout Facilities, Meeting Rooms and other
specialty areas, and/or resulting from alterations, improvements and/or
additions to the Premises made by Tenant.
     C. Tenant acknowledges the particular relevance and applicability of
Federal and Community laws pertaining to the protection and preservation of
historic and archeological resources on Indian lands, which are widespread
throughout the Community. Such laws include, without limitation, the Historic
Preservation Act of 1966, the Archeological Resources Protection Act of 1979,
the Native American Graves Protection and Repatriation Act of 1991, and the
Community’s Antiquities Ordinance of 1986, Code § 19-1 et seq. Tenant agrees to
strict compliance with such laws for purposes of Tenant’s Permitted Use of the
Premises and alterations made to the Premises by Tenant and further agrees,
during the Lease Term, to notify the Community’s department responsible for
cultural and environmental resources immediately upon the discovery or
reasonable suspicion of the presence of archeological resources within the
Premises. If during the construction of the Premises Landlord learns of the
presence of historic or archeological resources, Landlord shall promptly notify
Tenant of that discovery. If the discovery has a reasonable chance, in
Landlord’s reasonable opinion, of delaying the Commencement Date by more than
nine (9) months, Tenant may elect to exercise its termination rights under
Section 3.A(iii) of this Lease at that time unless Landlord can provide
reasonable assurances to Tenant of its ability to complete the construction
within nine (9) months of the Commencement Date (as adjusted for change orders).
11.
USES PROHIBITED
     Tenant shall not use, or permit the Premises or any part thereof to be
used, for any purpose or purposes other than the Permitted Use as specified the
Lease Schedule. If Tenant uses the Premises for any use inconsistent with the
provisions of this Lease, without the prior written permission of Landlord and
the Community, and such misuse continues for more than thirty (30) days
following notice of default from Landlord, the use will constitute a default and
breach of this Lease. No additional use shall be made or permitted to be made of
the Premises, nor acts done, which will cause a cancellation of any insurance
policy covering the Premises, or any part thereof in effect on the Commencement
Date, nor shall Tenant sell, or permit to be kept, used or sold, in or about the
Premises, any article which may be prohibited by Landlord’s commercially
reasonable insurance policies. If any additional use made or permitted to be
made to the Premises, or acts done by Tenant, result in an increase in the
existing rate of insurance upon the Premises, such additional cost shall be
borne solely by Tenant. Landlord hereby acknowledges and agrees that no increase
in the cost of Landlord’s insurance or cancellation of any insurance policy
covering the Premises shall result from Tenant’s use of the Premises for the
Permitted Use of the Premises. Tenant shall not commit or suffer to be
committed, any material waste upon the Premises, or any public or private
nuisance or other act or thing which may disturb the quiet enjoyment of any
other tenant in the Riverwalk Project, nor, without limiting the generality of
the foregoing, shall Tenant allow the Premises to be used for any improper,
immoral, unlawful or objectionable purpose. Tenant agrees at all times to use
commercially reasonable efforts to cause the Premises to be operated in material
compliance with all federal, tribal, Community, state, local or municipal laws,
statutes, ordinances, and rules and regulations, including but not limited to
those relating to zoning, environmental protection, health, and safety
(collectively, “Laws”). Tenant further agrees to promptly cure any such
violation at its own expense, and shall furthermore defend and indemnify
Landlord Indemnitees, for, from and against any and all Losses incurred as a
result of any violation of any of the foregoing. Tenant shall upon request of
Landlord certify in writing that it is in material compliance with applicable
Laws for the preceding year. At the request of Landlord, Tenant shall submit to
Landlord, or shall make available for inspection and copying upon reasonable
notice and at reasonable times, any or all of the documents and materials
prepared by or for Tenant pursuant to any environmental law or regulation or
submitted to any governmental regulatory agency in conjunction therewith.
Landlord Indemnitees and their respective representatives shall have access to
the Premises at all reasonable times to inspect, at their expense, the same to
confirm that Tenant is using the Premises in accordance with all Laws. Tenant
shall, at the request of Landlord and at Landlord’s expense, conduct such
testing and analysis as is necessary to ascertain whether Tenant is using the
Premises in compliance with

F-19



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
all Laws, provided however, (i) Landlord shall not request that Tenant conduct
such tests unless required by the Community or if Landlord has a reasonable
suspicion that Tenant may be in violation of the foregoing Laws, and (ii) if
Tenant is found to be in violation, Tenant shall reimburse Landlord for the
actual and reasonable costs of such testing and analysis. Said tests shall be
conducted by qualified independent experts chosen by Tenant and subject to
Landlord’s reasonable approval. Copies of reports of any such tests shall be
provided to Landlord. The provisions within this paragraph shall survive
termination of this Lease and shall be binding upon and shall inure to the
benefit of the parties hereto, the Master Lessor, the Community, the Secretary
and their respective successors and assigns, and mortgagees thereof.
12.
COMPLIANCE WITH LAWS
     A. Tenant shall not use the Premises or permit anything to be done in or
about the Premises which in any material way conflicts with any Laws now in
force or which may hereafter be enacted or promulgated, the violation of which
would result in a liability to any Landlord Indemnitee. Tenant shall, at its
sole cost and expense, promptly comply with all Laws now in force or which may
hereafter be in force and with the requirements of any board of fire
underwriters or other similar body now or hereafter constituted relating to or
affecting the condition, use or occupancy of the Premises, excluding structural
changes and changes to electrical and mechanical systems serving the Premises
not related to or affected by Tenant’s improvements or acts. The judgment of any
court of competent jurisdiction or the admission of Tenant in an action against
Tenant whether Landlord be a party thereto or not, that Tenant has violated any
Laws shall be conclusive of that fact as between Landlord and Tenant.
     B. At all times that Tenant shall operate the Deli, Lab and/or Workout
Facilities, Tenant shall maintain and comply with all applicable licenses and
permits for such operations and Tenant shall provide to Landlord a copy of all
such licenses and permits and renewals of the same throughout the Term of the
Lease.
13.
ALTERATIONS AND REPAIRS
     A. Tenant shall, at its own expense, maintain the Premises in a clean, neat
and sanitary condition, and shall keep the Premises and every part thereof
(including, without limitation, all fixtures, alterations, improvements, systems
and equipment in or exclusively serving the Premises whether installed by
Landlord or Tenant) in good repair and tenantable condition, and shall promptly
and adequately repair all damage to the Premises under the supervision and with
the approval of Landlord and within a reasonable period of time as specified by
Landlord, loss by ordinary wear and tear, fire and other casualty excepted. If
Tenant does not do so promptly and adequately within thirty (30) days following
written notice from Landlord of its request that Tenant do so, Landlord may, but
need not, make such repairs and Tenant shall pay Landlord immediately upon
request by Landlord. Tenant hereby waives all rights to make repairs at the
expense of Landlord as provided by any law, statute or ordinance now or
hereafter in effect, except that (i) in an emergency when damage to Tenant’s
property or personnel is imminent, if Tenant is unable to contact Landlord or
its property managers despite the exercise by Tenant of reasonable efforts, or
if Tenant is able to contact Landlord and/or its property managers, but the
party contacted advises Tenant that such party is unable to take immediate
action, or (ii) if Tenant notifies Landlord of a repair it claims to be
necessary (provided that such repair is Landlord’s obligation under this Lease)
and such claim is not disputed by Landlord, and Landlord does not repair it
within thirty (30) days following written notice from Tenant of its request that
Landlord do so (or such longer period of time as may be reasonably required to
cure a matter which, due to its nature, cannot reasonably be remedied within
thirty (30) days provided that Landlord is pursuing such remedy diligently),
then in either event Tenant may take such reasonable steps, including repair, as
are necessary for Tenant’s continued use and enjoyment of the Premises or to
protect property and/or personnel, and, within twenty (20) days after receipt by
Landlord of an invoice and supporting documentation showing Tenant’s actual and
reasonable costs of such necessary steps, Landlord shall reimburse Tenant for
such actual and reasonable costs. To the extent not covered by insurance that
Landlord carries or is required by the terms of this Lease to carry, Tenant
shall pay for any repairs to the Premises and/or the Riverwalk Project made
necessary by any negligence or carelessness of Tenant or its employees or
invitees (notwithstanding anything to the contrary contained in this Lease).
     B. Tenant may not do any work (“Alterations”) in the Premises such as, but
not limited to, erecting permanent partitions, making alterations or additions,
nailing, boring or screwing into the ceilings, walls or floors without the
consent of Landlord in each and every instance, provided however, that a
cosmetic Alteration such as painting, decorating, wallpapering, carpeting or
hanging pictures does not require notice to or the approval of Landlord and
provided further, Landlord’s consent shall not be unreasonably withheld,
conditioned or delayed in cases of non-cosmetic Alterations. Under such
circumstances however, compliance with this Section 13.B. is required. The
decision of Landlord to refuse such consent shall be conclusive. It shall not be
unreasonable for Landlord to withhold its approval of any Alteration which
impacts structure or any building system, penetrates the roof, would interfere
with adjacent tenants, or which would otherwise result in requiring additional
improvements to the Premises and/or the

F-20



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
Riverwalk Project. In no event shall Tenant have the right to install any
fencing, barrier or other obstruction or take any action that prohibits access
to and/or through the Medicis Development (other than the Premises) by other
tenants or occupants of the Riverwalk Project and their agents, employees or
invitees. In the event Landlord grants the requested approval, Tenant shall be
responsible for the cost of any such Alteration, as well as the cost of any
improvements to the Premises and/or the Riverwalk Project required as the result
thereof. In order to obtain such consent, Tenant shall furnish Landlord:
(i) plans and specifications for the Alterations (which Tenant warrants are in
conformance with all applicable Laws and consistent in all respects with the
aesthetics and the following “Systems” of the Premises: electrical, heating,
ventilating, air-cooling, plumbing/fire protection and structural) prepared at
the expense of Tenant, by the Building engineers, or at the reasonable
discretion of Landlord, other engineers acceptable to Landlord, (ii) affidavits
from such engineers stating that the Alterations will not in any way adversely
affect any Systems in the Premises, (iii) names and addresses of contractors
(“Contractors”) and subcontractors (“Subcontractors”), (iv) copies of contracts
with Contractors and Subcontractors which shall provide, among other things,
that no changes, amendments, extras or additional work are permitted without the
consent of Landlord, and (v) evidence of insurance coverage reasonably
acceptable to Landlord. In addition, Tenant shall comply with any and all
additional procedures and requirements set forth on Appendix “B” in connection
with any such Alterations. Landlord reserves the right to deny any Contractor or
Subcontractor entry to the Premises but the failure of Landlord to exercise this
right shall not be deemed an approval of either the financial stability or
quality of workmanship of any such Contractor or Subcontractor.
     C. If Landlord grants such consent, all Alterations shall be performed at
the sole expense of Tenant, in a workmanlike manner and materials furnished
shall be of a like quality to those in the Building. If the Alterations involve
any Systems, such shall be performed under the supervision of Landlord and by
contractors selected by Landlord. If the Alterations do not involve Systems,
such shall be performed under the supervision of Landlord. Subsequent to the
granting of the consent by Landlord but before the commencement of the
Alterations or delivery of any materials onto the Premises, Tenant shall furnish
Landlord: (i) necessary permits, and/or other approvals required by the
Community, (ii) sworn Contractor affidavits listing all subcontracts with
suppliers of materials and/or labor, with whom Contractors have contractual
relations for the Alterations, and setting forth a summary of such contractual
relationships, (iii) Subcontractor affidavits, (iv) if such Alterations cost
Fifty Thousand Dollars ($50,000.00) or more, (1) for credit-worthy tenants (to
be determined reasonably by Landlord) indemnification in the form of an
irrevocable Letter of Credit in a sum equal to the total value of the
Alterations, and (2) for all other tenants, indemnification in the form of cash
in a sum equal to the total value of the Alterations, (v) certificates of
insurance from all Contractors and Subcontractors performing labor or furnishing
materials, insuring against any and all claims, costs, damages, liabilities and
expenses which may be reasonably requested by Landlord. The certificates of
insurance required, in addition to any other requirements of Landlord, must
evidence coverage in amounts and from companies satisfactory to Landlord and may
be cancelable only with ten (10) days’ advance notice to Landlord. All
commercial general liability insurance policies shall name as additional
insureds Landlord, the Master Lessor and their respective agents, members and
beneficiaries, if any, thereunder, and Management Agent, and any other parties
reasonably requested by Landlord, all as their interests may appear. If Landlord
consents or supervises, such shall not be deemed a warranty as to the adequacy
of the design or workmanship or quality of the materials and Landlord hereby
disavows any responsibility and/or liability for such. Additionally, under no
circumstances shall Landlord have any responsibility to repair or maintain any
portion of the Alterations which either does not function or ceases to function.
     D. Prior to the commencement or construction of any Alterations, Tenant
shall give the Master Lessor and the Secretary ten (10) days’ advance notice in
writing of its intention to begin such construction, repair or alteration, in
order that non-responsibility notices may be posted and recorded as may be
provided by any applicable Laws. Nothing contained in this Lease shall be
construed as an obligation of the Secretary or Master Lessor to post such
non-responsibility notices. If required by the Community, in lieu of satisfying
the requirement set forth in Section 13.C.(iv) above, Tenant shall post a
payment bond and/or a performance bond in the amount of the total value of the
Alterations assuring lien free completion in accordance with approved plans and
specifications. Such bonds shall be for the mutual benefit of, Landlord, the
Master Lessor, the Secretary and Tenant and shall be issued in the names of
Landlord, the Master Lessor, the Secretary and Tenant, as obligees and
beneficiaries. Prior to the date Tenant commences construction of any
Alterations, Tenant shall submit evidence satisfactory to Landlord and the
Secretary that such bonds have been issued. During construction of the
Alterations, upon receipt by Landlord of waivers of mechanics’ liens and
percentage completion certificates from Tenant, Contractors and the architect,
Landlord shall disburse the funds deposited pursuant to Section 13.C.(iv)(2) to
the joint order of Tenant and Contractors.
     E. Upon completion of the Alterations, and prior to final payment, Tenant
shall (a) file or record in the office of the County Recorder where the Medicis
Development is located and post upon the Premises, if and as may be required by
Law, a Notice of Completion, (b) obtain the written approval of Landlord for the
quality of the Alterations, and (c) furnish Landlord with: (i) Tenant,
Contractors, and architectural completion affidavits, (ii) full and final
waivers of lien, (iii) receipted bills covering all labor and materials expended
and used, (iv) other appropriate documents evidencing completion of the
Alterations, (v) as-built plans of the Alterations, and (vi) a copy of any
required Notice of Completion.

F-21



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
     F. Tenant shall pay Landlord’s direct, out-of-pocket operating expenses for
after-hours, overtime elevator and/or hoist expenses incurred by Landlord in
connection with any improvements to the Premises, including base building work,
but only to the extent that Tenant requests after-hours work. Tenant shall
cooperate with Landlord in scheduling such use.
     G. If the Alterations are being done near the Commencement Date, Tenant
agrees to commence payment of Base Rent and all Additional Rent upon the date
and in the manner provided in this Lease notwithstanding any delay in completing
the Alterations or the Premises which may result from the performance of the
Alterations by Tenant or its Contractors.
     H. Tenant shall procure, or cause to be procured, and pay for all permits,
licenses, approvals, certificates and authorizations necessary to the
prosecution and completion of the Alterations. All Alterations shall be done in
strict accordance with all Laws and requirements of any applicable board of
underwriters or fire rating bureau and all municipal, state, tribal, federal and
other authorities having jurisdiction. Where drawings and specifications
conflict with the law, the law is to be followed. Tenant shall promptly notify
the respective departments or official bodies when the Alterations are ready for
inspection and shall, at once, do all work required to remove any violations or
to comply with such inspections, without additional charge to Landlord. Tenant
shall perform, or cause to be performed, all work necessary to obtain approvals
from authorities mentioned above without additional cost to Landlord.
     I. Except with respect to the initial construction of the Premises, Tenant
agrees to reimburse Landlord for actual, out-of-pocket sums expended for
examination and approval of the architectural and mechanical plans and
specifications. Such reimbursement shall exclude, however, cost of any of
Landlord’s employees (including a fee for overhead), but include cost of any
“third-party” consultants, architects, engineers, attorneys, or other
consultants. In addition, except with respect to the initial construction of the
Premises, Landlord reserves the right to charge Tenant a fee for services to
review plans and specifications, to review work as it progresses, to evaluate
that work in place is consistent with approved plans, and to prepare a final
inspection and punchlist. The amount of the fee shall be the greater of two
percent (2%) of the cost of the work or at least $104.00 per hour, or such other
reasonable rate as may be established from time to time by Landlord. Such fee
shall be established prior to commencement of the Alterations.
     J. [Intentionally omitted]
     K. Tenant hereby agrees to indemnify and hold the Master Lessor, the
Community, the Secretary, the United States and their respective agents and
employees harmless for, from and against any and all Losses which may arise out
of or be connected in any way with the construction of the Alterations. Tenant
hereby agrees to indemnify and hold Landlord and its members, mortgagees,
Management Agent and their respective agents and employees harmless for, from
and against any and all Losses which may arise out of or be connected in any way
with the construction of the Alterations, except to the extent the same result
from the negligence or willful misconduct of Landlord or its members, managers,
Management Agent or their respective agents and employees. Any mechanic’s lien
(or any notice preliminary to lien) filed against the Premises, or the Riverwalk
Project, for the Alterations or materials claimed to have been furnished to
Tenant shall be discharged of record (or paid if a notice be served) by Tenant
within ten (10) days after filing (or service) at the expense of Tenant,
provided however, that if Tenant has on deposit with Landlord one hundred fifty
percent (150%) of the lien in cash and otherwise holds Landlord harmless and
indemnifies Landlord, Tenant may contest the lien, but only so long as Tenant
diligently prosecutes such lien contest. Nothing contained in this Lease shall
be construed as a waiver of the immunity of trust or restricted property from
mechanic’s liens while the Premises are in a trust or restricted status or
provide any governmental agency a right to tax Landlord.
     L. All building-standard additions, decorations, fixtures, hardware,
non-trade fixtures and all permanent improvements, in or upon the Premises
(including, but not limited to, floor to ceiling demountable partitions and all
infrastructure associated with such installation, indirect lighting attached to
movable furniture partitions, areas of raised computer flooring and underfloor,
cabling, electrical distribution and ductwork), whether placed there by Tenant
or Landlord, shall, unless Landlord requests their removal at the time Landlord
consents to the applicable Alteration, become the property of Landlord and shall
remain upon the Premises at the termination of this Lease by lapse of time or
otherwise without compensation, allowance or credit to Tenant. If, upon the
request of Landlord, Tenant does not remove said additions, decorations,
fixtures, hardware, non-trade fixtures and improvements, Landlord may remove
them and Tenant shall pay the expense of such removal to Landlord upon demand.
Tenant may request in writing at the time it submits its plans and
specifications for an Alteration to Landlord (including Tenant’s Construction
Plans), that Landlord notify Tenant whether Landlord will require that Tenant
shall, on the election of Landlord, remove, at the termination of this Lease,
such Alteration or any particular portion thereof and Landlord shall notify
Tenant on or before it approves such plans as to whether or not it will require
removal. Notwithstanding the foregoing, Tenant shall be permitted to remove any
of the equipment, fixtures and improvements in any of the special areas as well
as the security system and the Generators, provided that Tenant promptly repairs
any damage caused by such removal.

F-22



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
     M. Unless otherwise agreed by Landlord and Tenant in writing, all of the
foregoing work shall be performed either by or under the direction of Landlord,
but at the cost of Tenant.
     N. Tenant shall, at the termination of this Lease or Tenant’s right to
possession of the Premises, surrender the Premises to Landlord in as good
condition and repair as reasonable and proper use thereof will permit, loss by
ordinary wear and tear, fire or other casualty excepted.
     O. The Premises and the Riverwalk Project are within the political
boundaries of the Community and the Laws of the Community do not provide lien
rights to any person or entity that would otherwise have lien rights under
Arizona Laws, including, contractors, architects, engineers, subcontractors and
suppliers (the “Service Providers”). Notwithstanding any provision in this Lease
or the Master Lease to the contrary, Service Providers do not have rights under
this Lease, the Master Lease or the Laws of the State of Arizona to obtain, file
or record any laborers, materialmen’s, mechanic’s or other similar lien or claim
against any personal property, the Premises or the Riverwalk Project. Tenant
will include this Section 13.O. in each Service Provider contract for those who
provide services in excess of $10,000 per year that would reasonably be expected
to seek to impose a lien on the Premises.
14.
ABANDONMENT
     All trade fixtures and Tenant’s personal property shall be removed upon the
expiration or termination of this Lease or Tenant’s right to possession of the
Premises, provided however, that Tenant shall be responsible for the repair of
any damage caused to the Premises by the removal of such trade fixtures and
personal property. In the event Tenant fails to remove such trade fixtures and
personal property upon the expiration or sooner termination of this Lease or
Tenant’s right to possession of the Premises under this Lease, such fixtures and
property shall, at the option of Landlord, be deemed abandoned by Tenant to
Landlord as if voluntarily conveyed by Tenant to Landlord by a bill of sale,
provided that Tenant was not prevented by Landlord from removing that property.
15.
ASSIGNMENT AND SUBLETTING
     A. Tenant shall not assign, hypothecate, encumber or mortgage or otherwise
transfer this Lease, or any interest therein and shall not sublet the Premises
or any part thereof, or any right or privilege appurtenant thereto, or suffer
any other person to occupy or use the Premises, or any portion thereof, without
the written consent of Landlord first had and obtained, which consent shall not
be unreasonably withheld, conditioned or delayed. For purposes of this Section,
the term "transfer” shall also include, and all of the foregoing provisions
shall apply to: (i) the conversion, merger or consolidation of Tenant into a
limited liability company or limited liability partnership, (ii) if Tenant is a
partnership or limited liability company, the withdrawal or change, voluntary,
involuntary or by operation of law, of a majority of the partners or members, or
a transfer of a majority of partnership or membership interests, within a twelve
(12) month period, or the dissolution of the partnership or company, and
(iii) if Tenant is a closely held corporation (i.e., whose stock is not publicly
held and not traded through an exchange or over the counter), the dissolution,
merger, consolidation or other reorganization of Tenant, or within a twelve (12)
month period: (a) the sale or other transfer of more than an aggregate of
forty-nine percent (49%) of the voting shares of Tenant (other than to immediate
family members by reason or gift or death) or (b) the sale of more than an
aggregate of forty-nine percent (49%) of Tenant’s net assets. Notwithstanding
the foregoing, provided that Tenant is not then in default under this Lease,
Tenant shall have the right, without approval from Landlord, but only after
written notice to Landlord and providing Landlord with a fully executed copy of
the assignment and assumption agreement or sublease agreement, as applicable, to
sublease all or a portion of the Premises or assign its interest in this Lease
(i) to any person or entity (a “Person”) that directly, or indirectly through
one or more intermediaries, controls, is controlled by or is under common
control with Tenant; (ii) in the event of the merger or consolidation of Tenant
with another Person; (iii) in the event of a sale or transfer of all or
substantially all of the stock of Tenant or all or substantially all of Tenant’s
assets; or (iv) to any franchisee or licensee of Tenant, provided that
immediately following the events enumerated in clauses (i) to (iii) above, the
tangible net worth of the assignee (in the event of an assignment) calculated in
accordance with generally accepted accounting principles, consistently applied,
is not less than the tangible net worth, calculated in accordance with generally
accepted accounting principles, consistently applied, of Tenant immediately
prior to the events described in clauses (i) through (iii) above or the
Commencement Date, whichever is lower (collectively, the “Permitted Transfers”).
No Permitted Transfer, or other assignment or subletting transaction, shall
relieve Tenant of liability under this Lease. As used herein, the term “Control”
shall mean ownership of fifty-one percent (51%) or more of the voting securities
or rights of the controlled entity. Tenant agrees all advertising by Tenant or
on Tenant’s behalf in any general circulation newspaper with respect to the
leasing or subletting of the Premises or any part thereof or assignment of this
Lease, must offer the space for lease at a rental not less than that for which
comparable space in the Medicis Development is then being offered by Landlord
for rent or not advertise the rental rate for such space.

F-23



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
     B. Except for assignments and subleases to affiliates or subsidiaries as
provided in the immediately preceding paragraph, Tenant shall, by notice in
writing, advise Landlord of its intention from on and after a stated date (which
shall not be less than sixty (60) days after the date of Tenant’s notice) to
assign or to sublet any such part of all of the Premises for the balance or any
part of the Term. Tenant’s said notice shall state the name and address of the
proposed subtenant, the proposed subtenant’s intended use of the Premises, and
shall include the potential subtenant’s most current certified financial
statement, and a true and complete copy of the proposed assignment or sublease
shall be delivered to Landlord with said notice. Landlord will not unreasonably
withhold its consent to Tenant’s assigning or subletting the space covered by
its notice. Landlord will not offer to or enter into a lease for space within
the Building or other office premises within the Riverwalk Project with a
proposed subtenant of Tenant with whom Tenant has had significant leasing
negotiations leading to the preparation of a letter of intent and/or draft lease
within six (6) months prior to the date Landlord offers or enters into such
lease unless Landlord obtains Tenant’s prior written consent to such
offer/lease, which consent Tenant shall not unreasonably withhold; provided,
however, that the foregoing restriction shall not apply to a proposed lessee of
Landlord with whom Landlord has independently commenced leasing discussions
prior to the date Tenant commenced subleasing negotiations with such proposed
lessee (which independent discussions shall be verified by reasonable written
evidence provided by Landlord to Tenant upon request by Tenant). Landlord and
Tenant acknowledge and agree that it shall be reasonable for Landlord to
withhold its consent if (i) Tenant is then in default under this Lease, (ii) the
proposed assignee or sublessee (a “Transferee”) shall not be of sound financial
net worth (meaning the financial ability to perform its obligations under this
Lease or sublease, as applicable, as reasonably determined by Landlord) at the
time of the assignment or sublease, or shall not have sufficient liquid capital
to properly operate its business, (iii) the business skills, experience or
reputation of the proposed Transferee are insufficient to reasonably assure
Landlord of a successful business operation at the Premises, or (iv) the
proposed use is not permitted under the Master Lease or this Lease. Landlord’s
consent to any assignment or subletting pursuant to this Section 15.B., shall be
subject to the following: (v) Any Transferee shall expressly assume all the
obligations of this Lease on Tenant’s part to be performed; (vi) such consent if
given shall not release Tenant of any of its obligations (including, without
limitation, its obligation to pay rent) under this Lease; (vii) Tenant agrees
specifically to pay over to Landlord, as Additional Rent, one-half (1/2) of all
sums received by Tenant under the terms and conditions to such assignment or
sublease, which are in excess of the amounts otherwise required to be paid
pursuant to this Lease less Tenant’s actual and reasonable costs of such
assignment or sublease; (viii) a consent to one assignment, subletting,
occupation or use shall be limited to such particular assignment, sublease or
occupation and shall not be deemed to constitute Landlord’s consent to an
assignment or sublease to or occupation by another person; and (ix) the
Transferee is not (nor, immediately prior to such assignment or sublease, as
applicable, was not) a tenant or occupant in the Medicis Development or any
other building owned or operated by Landlord or any affiliate thereof, in the
Riverwalk Project unless that Transferee continues to lease or occupy the then
existing space in the Riverview Project. Any such assignment or subletting
without such consent shall be void and shall, at the option of Landlord,
constitute a default under this Lease. Tenant will pay all of Landlord’s costs
associated with any such assignment or subletting including but not limited to
reasonable legal fees.
     C. Notwithstanding the foregoing, Tenant shall have the right, without
Landlord’s prior consent, but only after written notice to Landlord, to enter
into small space subleases (not to exceed one half (1/2) of a floor in each
instance), but such subleases shall be effective only after written notice to
Landlord and providing Landlord with a fully executed copy of the sublease.
16.
SIGNS
     Except as provided in this Lease, Landlord shall retain absolute control
over the exterior appearance of the Premises. Tenant shall not install, or
permit to be installed, any drapes, shutters, signs, lettering, advertising, or
any items that will in any way, in the sole opinion of Landlord, adversely alter
the appearance of the Premises from adjacent streets or the exterior appearance
of the Premises as viewed from the streets adjacent to the Premises, except for
any notices required by Law and signs relating to compliance with safety or
security monitoring. Notwithstanding the foregoing, but subject in all events to
the comprehensive sign package as approved by the Community and Landlord,
Landlord shall install, at Tenant’s cost, subject to reimbursement from
Landlord’s Contribution (if any portion of Landlord’s Contribution remains
unapplied at the time Tenant’s signage is installed), (a) Tenant’s name and logo
on the top fascia of the Premises and no other name shall appear thereon so long
as Tenant is not in default under this Lease beyond any applicable notice and
cure period, (b) Tenant’s name and logo on a monument sign serving the Medicis
Development (the location of such monument sign and Tenant’s panel on such
monument sign shall be determined by Landlord in its sole but reasonable
discretion), and (c) Premises address directional signage throughout the
Riverwalk Project. Subject to the comprehensive sign criteria for the Riverwalk
Project and the prior written approval of the Community and Landlord, Tenant
shall have the right to install and maintain such signage as Tenant shall elect
throughout the Premises and Phase I Improvements.

F-24



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
17.
DAMAGE TO PROPERTY - INJURY TO PERSONS
     A. Tenant, as a material part of the consideration to be rendered to
Landlord under this Lease, to the fullest extent permitted by law, hereby waives
all claims, except to the extent caused by or resulting from the non-performance
of Landlord, the willful or negligent act or omission of Landlord, or its
agents, servants or employees, which Tenant or Tenant’s successors or assigns
may have against Landlord, or its agents, servants or employees for loss, theft
or damage to property and for injuries to persons in, upon or about the Premises
from any cause whatsoever. Tenant will hold Landlord, and its agents, servants
and employees exempt and harmless for, from and against and on account of any
damage or injury to any person, or to the goods, wares, and merchandise of any
person, arising from the uses of the Premises by Tenant or arising from the
failure of Tenant to keep the Premises in good condition as herein provided
except to the extent the non-performance by Landlord or negligence of Landlord,
or its agents, servants or employees contributes thereto. Neither Landlord nor
its agents, servants or employees shall be liable to Tenant for any damage by or
from any act or negligence of any assignee or subtenant of Tenant, or by any
owner or occupant of adjoining or contiguous property. Except to the extent
covered by insurance that Tenant or Landlord carries or is required to carry
pursuant to the terms of this Lease, Tenant agrees to pay for all damage to the
Premises, as well as all damage to tenants or occupants thereof caused by
Tenant’s misuse or neglect of the Premises, its apparatus or appurtenances or
caused by any licensee, contractor, agent or employees of Tenant.
     B. Particularly, but not in limitation of the foregoing paragraph, all
property belonging to Tenant in the Premises shall be there at the risk of
Tenant or such other person only, and the Landlord Indemnitees or their
respective agent, servants or employees (except in case of non-performance by a
Landlord Indemnitee or their respective employees or agents or their negligent
or willful act or omission) shall not be liable for: damage to or theft of or
misappropriation of such property; nor for the loss of or damage to any property
by theft or otherwise, by any means whatsoever, nor for any injury or damage to
persons or property resulting from fire, explosion, falling plaster, steam, gas,
electricity, snow, water or rain which may leak from any part of the Premises or
from the pipes, appliances or plumbing works therein or from the roof, street or
subsurface or from any other place or resulting from dampness or any other cause
whatsoever; nor for interference with the light or other incorporeal
hereditaments, nor for any latent defect in the Premises. Tenant shall give
prompt notice to Landlord in case of fire or accidents in the Premises or of
known defects therein or in the fixtures or equipment.
     C. In case any action or proceeding be brought against a Landlord
Indemnitee by reason of any obligation on Tenant’s part to be performed under
the terms of this Lease, or arising from any act or negligence of Tenant, or of
its agents or employees, Tenant, upon notice from a Landlord Indemnitee shall
defend the same at Tenant’s expense by counsel reasonably satisfactory to the
Landlord Indemnitees. In case any action or proceeding be brought against Tenant
by reason of any obligation of Landlord’s part to be performed under the terms
of this Lease, or arising from any act or negligence of Landlord, or of its
agents or employees, Landlord, upon notice from Tenant, shall defend the same at
Landlord’s expense by counsel reasonably satisfactory to the Tenant.
     D. Tenant shall maintain in full force and effect during the Term of this
Lease (including any period prior to the beginning of the Term during which
Tenant has taken possession and including also any period of extension of the
Term in which Tenant retains possession), in responsible companies approved by
Landlord as are rated A-VII or better in the then current edition of the Best’s
Insurance Guide, (i) Special Form Causes of Loss Property Coverage covering all
Tenant’s property in, on or about the Premises, with full waiver of subrogation
rights against Landlord, the Master Lessor, the Community and the Secretary in
an amount equal to the full replacement cost of such property, and
(ii) commercial general liability insurance insuring the Premises against all
claims, demands or actions for injury to or death of any one person in an amount
of not less than two million dollars ($2,000,000.00) and for bodily injury
including death or property damage in an amount no less than five million
dollars ($5,000,000.00) combined single limit of liability per occurrence and in
the aggregate or such other amounts as Landlord may reasonably require from time
to time. Tenant’s insurance deductibles shall be in amounts comparable, in
Landlord’s reasonable judgment, to deductibles maintained by tenants of similar
office buildings in the Scottsdale, Arizona market. Landlord shall maintain in
full force and effect during the Term of this Lease Special Form Causes of Loss
Property Coverage for the full replacement cost of the Premises, and the
contents belonging to Landlord therein, commercial generally liability
insurance, including elevator coverage, insuring Landlord against all claims,
demands or actions for bodily injury including death or property damage in an
amount no less than five million dollars ($5,000,000.00) combined single limit
of liability per occurrence and in the aggregate, and worker’s compensation
insurance, the premiums for which shall be included in Operating Costs. That
insurance shall be with responsible companies as are rated A-VII or better in
the then current edition of the Best’s Insurance Guide.
     E. All such policies of Tenant shall name Landlord, any mortgagees of
Landlord, the Master Lessor, and all other parties designated by Landlord as
additional insured parties. Landlord’s policy of commercial general liability
insurance covering the Premises shall name Tenant as an additional named
insured. All insurance policies shall indicate that at least thirty (30) days’
prior written notice shall be delivered to all additional insured parties by the
insurer prior to

F-25



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
termination or cancellation of such insurance and Tenant and Landlord with
respect to Landlord’s policy of commercial general liability insurance shall
provide certificates of insurance, not less than ten (10) days prior to the
Commencement Date, evidencing the aforesaid coverage to all insured parties.
Such certificates shall: (i) be on ACORD Form 27 or such other form approved or
required by Landlord, (ii) state that such insurance coverage may not be
changed, canceled or non-renewed without at least thirty (30) days’ prior
written notice to Landlord and to Tenant with respect to Landlord’s policy of
commercial general liability insurance, and (iii) include, as attachments,
originals of the additional insured endorsements to the commercial general
liability policies required above. Tenant shall provide renewal certificates to
Landlord and Landlord shall provide renewal certificates to Tenant with respect
to Landlord’s policy of commercial general liability insurance at least thirty
(30) days prior to expiration of such policies. Except as expressly provided to
the contrary herein, coverage hereunder shall apply to events occurring during
the policy year regardless of when a claim is made. Except as provided to the
contrary herein, any insurance carried by Landlord or Tenant shall be for the
sole benefit of the party carrying such insurance. Failure of Tenant to provide
the insurance coverage set forth in subparagraphs (i), (ii) and (iii) in the
immediately preceding paragraph shall entitle Landlord to either (a) treat said
failure as a default and/or (b) obtain such insurance and charge Tenant the
premiums therefor plus interest thereon as Additional Rent. Tenant shall not
violate or permit a violation of any of the conditions or terms of any such
insurance policies and shall perform and satisfy all reasonable requirements of
the insurance company issuing such policies. With respect to any insurance
policy procured to comply with any financial assurance requirement imposed by
any Community, state or federal law or regulation, or to any other casualty,
property, or environmental impairment insurance purchased by Tenant, such policy
or policies shall name Landlord, any mortgagees of Landlord and the Master
Lessor as additional insured parties.
18.
DAMAGE OR DESTRUCTION
     In the event the Premises are damaged by fire or other insured casualty and
the insurance proceeds have been made available therefore to Landlord by the
holder or holders of any mortgages or deeds of trust covering the Premises, the
damage shall be repaired by and at the expense of Landlord to the extent such
insurance proceeds available therefor, provided such repairs can, in Landlord’s
reasonable opinion, be made within two hundred seventy (270) days after the
occurrence of such damage without the payment of overtime or other premiums.
Landlord shall commence repairs promptly following receipt of permits for such
repairs, Landlord covenanting to use commercially reasonable efforts to obtain
such permits promptly following the casualty. Until such repairs are completed,
the rent shall be abated to the extent the Premises are rendered untenantable.
If repairs cannot, in Landlord’s reasonable opinion be made within two hundred
seventy (270) days, Landlord shall notify Tenant within forty-five (45) days of
the occurrence of such damage of its determination, in which event, or in the
event such repairs are commenced but are not substantially completed within two
hundred seventy (270) days of the date of such occurrence, either party may, by
written notice to the other given within ten (10) days after Landlord’s
notification or the expiration of said two hundred seventy (270)-day period, as
the case may be, cancel this Lease as of the date of the occurrence of such
damage. In addition, if Landlord notifies Tenant that it expects to complete
repairs within the two hundred seventy (270) day period noted above, but, if
despite Landlord’s good faith and diligent efforts, it becomes apparent that
those repairs will not be completed within that period, then Landlord shall
promptly notify Tenant of that circumstance and Tenant shall have the right to
terminate this Lease by written notice to Landlord given within ten (10) days
after Landlord’s notification. Except as provided in this Section, there shall
be no abatement of rent and no liability of Landlord by reason of any injury to
or interference with Tenant’s business or property arising from any such fire or
other casualty or from the making or not making of any repairs, alterations or
improvements in or to any portion of the Premises or in or to fixtures,
appurtenances and equipment therein not caused by Landlord or its agents’
negligence or willful misconduct. Tenant hereby waives any statutory or common
law rights of termination which may arise by reason of any partial or total
destruction of the Premises. Tenant understands that Landlord will not carry
insurance of any kind on Tenant’s furniture or furnishings or on any fixtures or
equipment removable by Tenant under the provisions of this Lease and that
Landlord shall not be obliged to repair any damage thereto or replace the same
not caused by the negligence or willful misconduct of Landlord or its employees
or agents. Landlord shall not be required to repair any injury or damage caused
by fire or other cause, or to make any repairs or replacements to or of
improvements installed in the Premises by or for Tenant not caused by the
negligence or willful misconduct of Landlord or its employees or agents.
19.
ENTRY BY LANDLORD
     Landlord, the Master Lessor, the Community, the Secretary, and their
respective agents shall have the right to enter the Premises at all reasonable
times (upon reasonable notice except in cases of emergency or to supply service
required to be provided by Landlord or Tenant hereunder) for the purpose of
examining or inspecting the same, to supply janitorial services and any other
service required to be provided by Landlord to Tenant hereunder or any other
tenants, to show the same to prospective purchasers or tenants of the Premises,
and make such alterations, repairs, improvements, or additions, whether
structural or otherwise, to the Premises as Landlord may deem necessary or
desirable, or to post and keep posted thereon notices of non-responsibility or
such other notices which they may deem to

F-26



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
be proper for the protection of their interest in the Premises. In the event
notice of entry is required, Tenant shall have the right to accompany any such
persons in its discretion. Subject to Tenant’s right to require an escort, such
parties may enter by means of a master key without liability to Tenant except
for any failure to exercise due care for Tenant’s property and without affecting
this Lease. Such parties shall use reasonable efforts on any such entry not to
unreasonably interrupt or interfere with Tenant’s use and occupancy of the
Premises.
20.
INTENTIONALLY OMITTED
21.
DEFAULT
     A. The occurrence of any one or more of the following events will
constitute an event of default on the part of Tenant:
          (i) Tenant fails to pay any installment of rent (whether Base Rent or
Additional Rent) or any other sum required to be paid hereunder, or any part
thereof when due, which failure is not cured within five (5) business days after
written notice thereof by Landlord to Tenant, or
          (ii) Tenant defaults in the prompt and full performance of any other
(i.e. other than payment of rent or any other sum) covenant, agreement or
condition of this Lease and such other default continues for a period of thirty
(30) days after written notice thereof from Landlord to Tenant (unless such
other default involves a hazardous condition, in which event it shall be cured
forthwith), provided however in the event such default cannot be cured within a
period of thirty (30) days and Tenant is diligently attempting to cure such
default, the time period to cure same shall be reasonably extended for so long
as is reasonably necessary to cure the default; provided, however, that the
violation by Tenant of the provisions of Article 44 shall not constitute an
event of default on the part of Tenant, or
          (iii) The leasehold interest of Tenant is levied upon under a final
non-appealable execution or attachment by process of law, or Tenant abandons the
Premises, or
          (iv) The bankruptcy or insolvency of Tenant that is not set aside
after thirty (30) days.
     B. Upon the occurrence of an event of default under this Lease by Tenant,
Landlord may, without prejudice to any other rights and remedies available to a
landlord at law, in equity or by statute, exercise one or more of the following
remedies, all of which shall be construed and held to be cumulative and
non-exclusive: (a) Terminate this Lease and re-enter and take possession of the
Premises, in which event, Landlord is authorized to make such repairs,
redecorating, refurbishments or improvements to the Premises as may be necessary
in the reasonable opinion of Landlord acting in good faith for the purposes of
reletting the Premises and the costs and expenses incurred in respect of such
repairs, redecorating and refurbishments and the expenses of such reletting
(including brokerage commissions) shall be paid by Tenant to Landlord within
five (5) days after receipt of Landlord’s statement; or (b) Without terminating
this Lease, re-enter and take possession of the Premises; or (c) Without such
re-entry, recover possession of the Premises in the manner prescribed by any
statute relating to summary process, and any demand for rent, re-entry for
condition broken, and any and all notices to quit, or other formalities of any
nature to which Tenant may be entitled, are hereby specifically waived to the
extent permitted by law; or (d) Without terminating this Lease, Landlord may
relet the Premises as Landlord may see fit without thereby voiding or
terminating this Lease, and for the purposes of such reletting, Landlord is
authorized to make such repairs, redecorating, refurbishments or improvements to
the Premises as may be necessary in the reasonable opinion of Landlord acting in
good faith for the purpose of such reletting, and if a sufficient sum is not
realized from such reletting (after payment of all costs and expenses of such
repairs, redecorating and refurbishments and expenses of such reletting
(including brokerage commissions) and the collection of rent accruing therefrom)
each month to equal the Annual Base Rent and Additional Rent payable hereunder,
then Tenant shall pay such deficiency each month within ten (10) days after
receipt of Landlord’s statement; provided, however, Landlord may first lease
Landlord’s other available space and shall not be required to accept any tenant
offered by Tenant or to observe any instructions given by Tenant with respect to
any such reletting; or (e) Landlord may declare immediately due and payable all
the remaining installments of Annual Base Rent and Additional Rent, and such
amount, less the fair rental value of the Premises for the remainder of the
Term, shall be paid by Tenant within ten (10) days after receipt of Landlord’s
statement. Landlord shall not by re-entry or any other act, be deemed to have
terminated this Lease, or the liability of Tenant for the total Annual Base Rent
and Additional Rent reserved hereunder or for any installment thereof then due
or thereafter accruing, or for damages, unless Landlord notifies Tenant in
writing that Landlord has so elected to terminate this Lease. Upon an event of
default, Tenant shall also pay to Landlord all costs and expenses reasonably
incurred by Landlord, including court costs and reasonable attorneys’ fees, in
retaking or otherwise obtaining possession of the Premises, removing and storing
all equipment, fixtures and personal property on the Premises and otherwise
enforcing any of Landlord’s rights, remedies or recourses arising as a result of
an event of default. All of the remedies

F-27



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
granted to Landlord in this Lease in the event Tenant commits an event of
default are in addition to all other rights or remedies available to a landlord
at law, in equity or by statute, including, without limitation, the right to
seize and sell all goods, equipment and personal property of Tenant located in
the Premises and apply the proceeds thereof to all due and unpaid Annual Base
Rent, Additional Rent and other amounts owing under this Lease. All rights,
options and remedies available to Landlord shall be construed and held to be
cumulative, and no one of them shall be exclusive of the other. In illustration
and not limitation of the preceding sentence, if an event of default under
Section 21.A. occurs, Landlord and Tenant expressly agree that (a) Landlord may,
at its option, either (i) exercise its rights of self-help set forth in this
Lease to recover possession of the Premises without judicial process, or
(ii) pursue its speedy remedies available under the forcible entry and detainer
Laws of the Community, the State of Arizona, or any other competent
jurisdiction, to recover possession of the Premises, and that (b) any judgment
obtained in a court of the Community, of the Maricopa County Superior Court of
the State of Arizona, or any other court of competent jurisdiction, awarding
possession of the Premises to Landlord, may be enforced by either (i) judicial
process or (ii) Landlord exercising its self-help remedy of re-entering and
re-taking possession of the Premises without further judicial process or hearing
(Tenant hereby expressly waiving any and all rights to such judicial process and
hearing).
     C. Tenant hereby waives all claims for damages which may be caused by the
re-entry of Landlord and taking possession of the Premises or removing or
storing the furniture and property as herein provided, and will save Landlord
harmless for, from and against any liability, loss, costs or damages occasioned
Landlord thereby, and no such re-entry shall be considered or construed to be a
forcible entry.
     D. Nothing herein contained shall limit or prejudice the right of Landlord
to provide for and obtain as damages by reason of any such termination of this
Lease or of possession an amount equal to the maximum allowed by any statute or
rule of law in effect at the time when such termination takes place, whether or
not such amount be greater, equal to or less than the amounts of damages which
Landlord may elect to receive as set forth above.
     E. In addition to the late charge described in Section 5.B. above, if any
installment of Annual Base Rent or Additional Rent is not paid promptly when
due, it shall bear interest at the rate of four percent (4%) per annum;
provided, however, this provision shall not relieve Tenant from any default in
the making of any payment at the time and in the manner required by this Lease.
     F. As reflected in Paragraph 14 of the Lease Schedule, as an inducement to
Tenant entering into this Lease, Landlord has agreed to (i) abate all Base Rent
and Operating Costs during the *** of the Term, and (ii) abate Base Rent and
Operating Costs during the *** of the Term with respect to 25,000 RSF of the
Premises (together, the "Rent Abatement”). If this Rent Abatement had not been
given, Tenant would be responsible for paying Landlord (A) Base Rent in the
additional amount of (1) $*** during the *** (approximately $*** per month) of
the Term (calculated on the basis of $*** per RSF of the Premises per annum),
and (2) $*** during the *** (approximately $*** per month) of the Term
(calculated on the basis of $*** per 25,000 RSF per annum), plus (B) the
additional amount of Additional Rent otherwise payable (1) during the *** of the
Term for the entire Premises, and (2) during the *** of the Term for 25,000 RSF
of the Premises. Landlord’s agreement to provide the Rent Abatement to Tenant is
expressly conditioned upon Tenant’s full and faithful performance of the
material terms, covenants and conditions of this Lease. In the event of an
uncured default under the terms of this Lease by Tenant (after receipt of any
required written notice and the expiration of any applicable cure period), the
Rent Abatement shall automatically be deemed deleted from this Lease and of no
further force and effect, and the entire amount of the Rent Abatement (i.e.,
$*** plus Additional Rent otherwise payable (y) during the *** of the Term for
the entire Premises, plus (z) during the *** of the Term, for 25,000 RSF of the
Premises, plus applicable rental tax) shall be immediately due and payable by
Tenant to Landlord. The acceptance by Landlord of any payment or cure of the
default which initiated the operation of this paragraph shall be deemed a waiver
by Landlord of the provisions of this paragraph. For purposes of this subsection
21.F, an obligation shall not be deemed to be material unless it results in
actual damages to Landlord in excess of $***; provided that Landlord shall not
claim as damages any amounts paid during the cure period and any damages covered
or to be covered by insurance.
     G. In the event of a breach, default or noncompliance hereunder by
Landlord, Tenant agrees, before exercising any right or remedy available to it
under this Lease or at Law, to give Landlord written notice of the claimed
breach, default or noncompliance. If prior to its giving such notice Tenant has
been notified in writing (by way of notice of assignment of rents and leases, or
otherwise) of the address of a lender, mortgagee or trustee which has furnished
financing that is secured by a Mortgage, concurrently with giving the notice to
Landlord, Tenant agrees to also give notice by registered mail to such lender,
mortgagee or trustee. For the thirty (30) days following such notice (or such
longer period of time as may be reasonably required to cure a matter which, due
to its nature, cannot reasonably be remedied within thirty (30) days provided
that Landlord is pursuing such remedy diligently), Landlord shall have the right
to cure the breach, default or noncompliance involved. Any such lender,
mortgagee and/or trustee may cure such default within the same thirty (30) day
period if said lender, mortgagee and/or trustee has commenced and is diligently
pursuing the actions or remedies necessary to cure the breach, default or
noncompliance involved (including, but not

F-28



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
limited to, commencement and prosecution of proceedings to foreclose or
otherwise exercise its rights against Landlord under its Mortgage or other
security instrument, if necessary to effect such cure), in which event Tenant
shall not be entitled to exercise any right or remedy available to it under this
Lease or at Law so long as such actions or remedies are being diligently pursued
by said lender, mortgagee and/or trustee. In no event shall Tenant have the
right to terminate this Lease as a result of Landlord’s default and Tenant’s
remedies shall be limited to an injunction and/or Tenant’s actual damages.
Further, Tenant shall have no right of self-help to perform repairs or any other
obligation of Landlord except as expressly permitted herein, and shall have no
right to withhold, set-off, or abate Base Rent or Additional Rent except as
expressly permitted herein, and Tenant hereby expressly waives the benefit of
any Law to the contrary. If Tenant fails to give notice to Landlord and any
lender, mortgagee and/or trustee of a default within twelve (12) months of the
occurrence of the events pursuant to which the default arises or would occur
with notice as provided above, thereafter Tenant shall have no right to deem the
same a default hereunder; provided that with respect to claims related to
Landlord’s failure to repair and/or replace a latent defect in accordance with
Section 10.A. of this Lease, if Tenant fails to give such notice within three
(3) years after the Commencement Date, thereafter Tenant shall have no right to
deem such failure by Landlord a default hereunder.
22.
RULES AND REGULATIONS
     The rules and regulations attached hereto and marked Appendix “C”, as well
as such reasonable rules and regulations as may be hereafter adopted by Landlord
for the safety, care and cleanliness of the Premises and the preservation of
good order thereon, are hereby expressly made a part hereof, and Tenant agrees
to obey all such rules and regulations. The violation of any such rules and
regulations by Tenant which are not cured or complied with thirty (30) days
after receipt of written notice of violation from Landlord shall be deemed a
default under this Lease by Tenant, affording Landlord all those remedies set
out in this Lease. Landlord agrees all rules and regulations shall be uniformly
enforced. In addition to all other liabilities for breach of any covenants of
Appendix “C”, Tenant shall pay to Landlord all damages caused by such breach and
shall also pay to Landlord as Additional Rent an amount equal to any increase in
insurance premiums caused by such breach. Any violation of Appendix “C” may be
restrained by injunction. Landlord shall have the right to make such reasonable
rules and regulations as Landlord or its Management Agent may from time to time
adopt on such reasonable notice to be given as Landlord may elect. In the event
a conflict between rules and this Lease occurs, this Lease shall control,
provided, however, that the lack of a provision in this Lease covering the
subject matter of the rule or regulation shall not be deemed a “conflict” for
purposes of this sentence. Landlord shall use commercially reasonable efforts to
enforce provisions of Appendix “C” or any rules and regulations hereafter
adopted in a reasonable and non-discriminatory manner.
23.
NON REAL ESTATE TAXES
     During the Term hereof, Tenant shall pay prior to delinquency all taxes
assessed against and levied upon fixtures, furnishings, equipment and all other
personal property of Tenant contained in the Premises, and Tenant shall cause
said fixtures, furnishing, equipment and other personal property to be assessed
and billed separately from the real property of Landlord. In the event any or
all of Tenant’s fixtures, furnishings, equipment and other personal property
shall be assessed and taxed with Landlord’s real property, Landlord shall
provide to Tenant a written statement that shall include the amount of such
taxes applicable to Tenant’s property and an explanation of the equitable
determination of Tenant’s share of such assessment and Tenant shall pay to
Landlord its share of such taxes within ten business (10) days after delivery to
Tenant by Landlord of such statement.
24.
LANDLORD’S FINANCIAL ARRANGEMENTS
     Landlord shall obtain construction financing through Bank of America, N.A.
(“B of A”) (or other financial institution) on commercially reasonable terms, as
determined by Landlord in its sole and absolute discretion, in connection with
constructing the Premises. Promptly following Landlord’s receipt of written
notice from Tenant that Tenant’s Architect has obtained all necessary permits
for the Tenant Improvements, Landlord shall cause such lender to provide to
Tenant a subordination, non-disturbance and attornment agreement (“SNDA”) in the
form attached hereto as Appendix “F”. If Landlord obtains construction financing
through a lender other than B of A, Landlord shall cause such other lender to
provide an SNDA to Tenant in a form equivalent to Appendix “F” and in any event
no less favorable to Tenant than the SNDA attached as Appendix “F”. If
Landlord’s financing is not in place prior to Landlord’s commencement of
construction of the Premises, Landlord and Tenant shall discuss such other
assurances as may be available.
25.
EMINENT DOMAIN

F-29



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
     If a substantial part of the Premises shall be lawfully taken or condemned
or conveyed in lieu thereof (or conveyed under threat of such taking or
condemnation), for any public or quasi-public use or purpose, the Term of this
Lease shall end upon and not before the date of the taking of possession by the
condemning authority and without apportionment of the award. Tenant hereby
assigns to Landlord Tenant’s interest, if any, in such award and specifically
agrees that any such award shall be the entire property of Landlord in which
Tenant shall not be entitled to share. Tenant further waives any right to
challenge the right of the condemning authority to proceed with such taking.
Rent shall be apportioned as of the date of such termination. If less than a
substantial part of the Premises shall be so taken or condemned (or conveyed
under threat of such taking or condemnation), or if the grade of any street
adjacent to the Premises is changed by any competent authority and such taking
or change of grade makes it necessary or desirable to substantially remodel or
restore the Premises, Landlord shall have the right to cancel this Lease upon
not less than one hundred eighty (180) days’ notice prior to the date of
cancellation designated in the notice. No money or other consideration shall be
payable by Landlord to Tenant for the right of cancellation, and Tenant shall
have no right to share in any condemnation award or in any judgment for damages
or in any proceeds of any sale made under any threat of condemnation or taking.
Tenant shall have the right to separately pursue its own award for the leasehold
improvements installed at Tenant’s expense, Tenant’s fixtures and personal
property, and Tenant shall be entitled to relocation expenses and any award
payable with respect to the goodwill of the business conducted on the Premises
by Tenant, provided that no such claims shall diminish Landlord’s award or the
award of Landlord’s lender.
26.
SUBORDINATION
     A. Landlord has heretofore and may hereafter from time to time execute and
deliver mortgages or trust deeds in the nature of a mortgage, both referred to
herein as “Mortgages” against the land and Premises, or any interest therein.
This Lease is subject and subordinate to the Master Lease and to all renewals,
modifications, consolidations, replacements and extensions thereof, copies of
which shall be furnished to Tenant promptly following their adoption, and to all
Mortgages now or hereafter placed upon the Riverwalk Project, and all other
encumbrances and matters of public record now or hereafter applicable to the
Riverwalk Project. Tenant shall have the right to consent (such consent not to
be unreasonably withheld, conditioned or delayed) to any and to all renewals,
modifications, consolidations, replacements and extensions of the Master Lease
that directly and adversely affect Tenant’s occupancy of the Premises. In the
event of a conflict between this Lease and the Master Lease, the provisions of
the Master Lease shall govern. According to the terms of the Master Lease, any
termination of the Master Lease, by cancellation or otherwise, shall not serve
to cancel this Lease, but shall operate as an assignment to Master Lessor of
this Lease, and, provided Tenant is not in default under this Lease, Master
Lessor shall honor this Lease and shall not disturb the tenancy of Tenant. Any
mortgagee or trustee under any Mortgage may elect to make this Lease prior to
the lien of its Mortgage by written notice to Tenant, and if the mortgagee or
trustee under any prior Mortgage shall require, this Lease shall be prior to any
subordinate Mortgage. Except as expressly provided to the contrary herein, the
provisions of this Section shall be self-operative; however, if requested by the
Master Lessor or the mortgagee or trustee under any Mortgage, Tenant will
promptly execute and deliver such agreement or agreements as may be reasonably
required by the Master Lessor or such mortgagee or trustee under any Mortgage
whereby Tenant agrees to subordinate its interest in this Lease to the Master
Lease or to said Mortgages, as applicable, and to any and all advances made
thereunder and to the interest thereon, and to all renewals, replacements,
modifications and extensions thereof, provided however that any such
subordination shall provide that so long as Tenant is not in default hereunder,
its tenancy shall not be disturbed. Promptly following Landlord’s receipt of
written notice from Tenant that Tenant’s Architect has obtained all necessary
permits for the Tenant Improvements, Landlord shall cause to be delivered to
Tenant an SNDA from any and all existing mortgagees in the form attached hereto
as Appendix “F” and from any and all existing ground lessors in a form
reasonably satisfactory to Tenant. Further, Landlord shall cause future
mortgagees or ground lessors, if any, to deliver to Tenant for execution by the
parties its customary SNDA in a form reasonably satisfactory to Tenant;
provided, however, it shall not be a default by Landlord or a defense to the
enforceability of this Lease in favor of Tenant if Landlord is unable to obtain
delivery of such a SNDA to Tenant (but instead this Lease will not be
subordinated). Tenant shall not be required to subordinate its interest to
future lien holders or ground lessors unless Tenant is first provided with an
SNDA reasonably satisfactory to both Tenant and such persons.
     B. It is further agreed that (i) if any Mortgage shall be foreclosed
(a) the liability of the mortgagee or trustee thereunder or purchaser at such
foreclosure sale or the liability of a subsequent owner designated as Landlord
under this Lease shall exist only so long as such trustee, mortgagee, purchaser
or owner is the owner of the Premises and such liability shall not continue or
survive after further transfer of ownership; and (b) upon request of the
mortgagee or trustee, Tenant will attorn, as Tenant under this Lease, to the
purchaser at any foreclosure sale under any Mortgage, and Tenant will execute
such instruments as may be necessary or appropriate to evidence such attornment;
and (ii) this Lease may not be modified or amended so as to reduce the rent or
shorten the term provided hereunder, or so as to adversely affect in any other
respect to any material extent the rights of Landlord, nor shall this Lease be
canceled or surrendered without the prior written consent, in each instance of
the mortgagee or trustee under any Mortgage. Tenant hereby waives the provisions
of any Laws (now or hereafter adopted) which may give or purport to give Tenant
any right or election to terminate or otherwise adversely affect this Lease or
Tenant’s obligations hereunder if foreclosure or power of

F-30



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
sale proceedings are initiated, prosecuted or completed. It is understood that
Tenant’s tenancy shall not be disturbed so long as Tenant is not in default
under this Lease.
27.
WAIVER
     The waiver of Landlord or Tenant of any breach of any term, covenant or
condition herein contained shall not be deemed to be a waiver of such term,
covenant or condition or any subsequent breach of the same or any other term,
covenant, or condition herein contained. The acceptance of rent hereunder shall
not be construed to be a waiver of any breach by Tenant of any term, covenant or
condition of this Lease. No acceptance of a lesser amount of rent shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due. The acceptance of rent, or of the performance of any other
term or provision from, or providing directory listings or services for, any
person or entity other than Tenant shall not constitute a waiver of Landlord’s
right to approve any transfer. No delivery to, or acceptance by, Landlord or its
agents or employees of keys, nor any other act or omission of Tenant or Landlord
or their agents or employees, shall be deemed a surrender, or acceptance of a
surrender, of the Premises or a termination of this Lease, unless stated
expressly in writing by Landlord. It is understood and agreed that the remedies
herein given to Landlord shall be cumulative, and the exercise of any one remedy
by Landlord shall not be to the exclusion of any other remedy. It is also agreed
that after the service of notice or the commencement of a suit or judgment for
possession of the Premises, Landlord may collect and receive any monies due, and
the payment of said monies shall not waive or affect said notice, suit or
judgment.
28.
INABILITY TO PERFORM
     This Lease and the obligation of either party to perform all of its
covenants and agreements hereunder, except the obligations imposed with regard
to payment of Base Rent, Additional Rent and other charges to be paid by Tenant
under this Lease (which shall not be excused), shall be excused, and the party
shall not be in default hereunder because the party is unable to fulfill its
obligations under this Lease or to supply or is delayed in supplying any service
expressly or by implication to be supplied or is unable to make, or is delayed
in making any tenant improvement, repair, additions, alterations, or decorations
or is unable to supply or is delayed in supplying any equipment or fixtures if
the party is prevented or delayed from so doing by reason of any outside cause
whatsoever beyond the reasonable control of the party, including, but not
limited to, shortages in materials, shortages in labor, strikes or labor
troubles, delays in the permitting process caused solely by the permitting
authority, riots, civil disturbances, acts of God or terrorism, energy
shortages, inclement weather (including rain), governmental preemption in
connection with a national emergency or by reason of any rule, order, or
regulation of any department or subdivision thereof of any government agency or
by reason of the conditions of supply and demand which have been or are affected
by war or other emergency.
29.
SUBROGATION
     The parties hereto agree to have any and all fire, extended coverage or any
and all material damage insurance which may be carried endorsed with a
subrogation clause substantially as follows: “This insurance shall not be
invalidated should the insured waive in writing prior to a loss any or all right
of recovery against any party for loss occurring to the property described
herein”; and each party hereto waives all claims for recovery from the other
party for any loss or damage (whether or not such loss or damage is caused by
negligence of the other party and notwithstanding any provision or provisions
contained in this Lease to the contrary) to any of its property insured under
valid and collectible insurance policies to the extent of any recovery
collectible under such insurance.
30.
SALE BY LANDLORD
     Subject to Article 49 below, in the event of a sale or conveyance by
Landlord of the Premises, the same shall operate to release Landlord from any
future liability under any of the covenants or conditions, express or implied,
herein contained in favor of Tenant, provided that the purchasing or assignee
Landlord shall assume the obligations of the selling or assigning Landlord under
this Lease, from and after the date of transfer, and in such event Tenant agrees
to look solely to the responsibility of the successor in interest of Landlord in
and to this Lease. This Lease shall not be affected by any such sale, and Tenant
agrees to attorn to the purchaser or assignee.
31.
RIGHTS OF LANDLORD TO PERFORM

F-31



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
     All covenants and agreements to be performed by Tenant under any of the
terms of this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any abatement of rent except as expressly provided herein.
If Tenant shall fail to pay any sum of money, other than rent, required to be
paid it hereunder, or shall fail to perform any other act on its part to be
performed hereunder except for those acts under Article 44, and such failure to
pay shall continue for ten (10) days after written notice thereof by Landlord,
or the Tenant has not cured the failure to perform within thirty (30) days or
commenced that cure within the thirty (30) day period and diligently prosecutes
it to completion, if cure is not reasonably feasible within that thirty (30) day
period (except in cases of emergency, no notice to perform shall be required),
Landlord may, but shall not be obligated so to do, and without waiving or
release Tenant from any obligations of Tenant, make any such payment or perform
any such other act on Tenant’s part to be made or performed as in this Lease
provided. All sums so paid by Landlord and all necessary incidental costs
together with interest thereon at the rate of eight percent (8%) per annum,
computed from the date of such payment by Landlord shall be payable to Landlord
on demand and Landlord shall have (in addition to any other right or remedy of
Landlord) the same rights and remedies in the event of the non-payment thereof
by Tenant as in the case of default by Tenant in the payment of rent.
32.
ATTORNEYS’ FEES
     In the event of any litigation between Tenant and Landlord to enforce any
provision of this Lease, or any right of either party hereto, the unsuccessful
party of such litigation shall pay to the prevailing party all costs and
expenses, including reasonable attorneys’ fees, incurred therein. In addition,
either party shall be entitled to all attorneys’ fees and all other costs
incurred in the preparation and service of any notice or demand hereunder upon
the other party as a result of the breach of this Lease by such other party,
whether or not a legal action is subsequently commenced, and if Tenant is
obligated to reimburse Landlord for such fees and costs, such fees and costs
shall constitute Additional Rent under this Lease and shall be due and payable
with Tenant’s succeeding installment of Base Rent, or if none, within thirty
(30) days after receipt of written notice from Landlord. Moreover, if either
party, without fault is made a party to any litigation instituted by or against
the other party, the other party shall indemnify such party without fault
against and save it harmless for, from and against all costs and expenses,
including reasonable attorneys’ fees incurred by it in connection therewith.
33.
ESTOPPEL CERTIFICATE
     Either party shall at any time and from time to time upon not less than ten
(10) business days’ prior written notice from the other execute, acknowledge and
deliver to the requesting party a statement in writing certifying that this
Lease is unmodified and in full force and effect (or if modified, stating the
nature of the modification and certifying that this Lease, as so modified, is in
full force and effect) and the dates to which the rental and other charges are
paid and acknowledging that there are not, to such certifying party’s knowledge,
any uncured defaults on the part of the other party hereunder or specifying such
defaults if any are claimed, as well as any other reasonable information
requested by the party. In the case of a statement made by Tenant, it is
expressly understood and agreed that any such statement may be relied upon by
any prospective purchaser or encumbrancer of all or any portion of the real
property of which the Premises are a part. Tenant’s failure to deliver such
statement within such time shall be conclusive upon Tenant that this Lease is in
full force and effect, without modification except as may be represented by
Landlord, that there are no uncured defaults in Landlord’s performance and that
not more than one (1) month’s rental has been paid in advance.
34.
INTENTIONALLY OMITTED
35.
NOTICE
     Any notice or other communication from Landlord to Tenant or from Tenant to
Landlord shall be in writing and shall be served personally, by mail, by
overnight delivery, by affixing a copy on any door leading into the Premises or
by facsimile transmission with confirmation of receipt. Any notices or other
communications from Landlord to Tenant may be given by Landlord’s attorney, the
Management Agent or another agent of Landlord. Any notices or communications
from Tenant to Landlord may be given by Tenant’s attorney. If served by mail,
notice shall be deemed served on the fifth (5th) day after mailing by registered
or certified mail, return receipt requested, postage prepaid, addressed to
Tenant at the Premises or to Landlord at the place from time to time established
for the payment of rent and a copy thereof shall until further notice, be served
personally or by registered or certified mail to Landlord at the address shown
for service of notice at the address set forth for service of notice in the
Lease Schedule or at such other address as Landlord may from time to time
designate by notice hereunder. Unless otherwise stated, notice shall be
effective upon delivery. In the event of a release or threatened release of
pollutants or contaminants to the environment resulting from Tenant’s activities
at the site or in the event any claim, demand, action or notice is made against
Tenant regarding

F-32



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
Tenant’s failure or alleged failure to comply with any Laws, Tenant shall
immediately notify Landlord by fax or telephone with confirmation in writing and
shall give to Landlord copies of any written claims, demands or actions, or
notices so made.
36.
INTENTIONALLY OMITTED
37.
RIGHTS RESERVED
     Landlord reserves the following rights, exercisable without notice and
without liability to Tenant for damage or injury to property, person or business
and without effecting an eviction, constructive or actual, or disturbance of
Tenant’s use of possession or giving rise to any claim for set-off or abatement
of rent:
     (a) To change the street address of the Premises if required by
governmental authority;
     (b) To install, affix and maintain any and all signs on the interior or
exterior of the Premises, subject to the Tenant’s rights under this Lease;
     (c) To designate and approve, prior to installation, all types of window
shades, blinds, drapes, awnings, window ventilators and other similar equipment,
and to control all interior or exterior lighting of the Premises;
     (d) Tenant shall have the right to operate or contract for the operation of
food, beverage and vending machines and services, microwave ovens, and
refrigerators for the convenience of its employees and invitees;
     (e) To retain at all times, and to use in appropriate instances, keys
and/or keycards, to all doors within and into the Premises. No locks or bolts
shall be altered, changed or added without the prior written consent of
Landlord; provided, however, that Landlord, on behalf of itself and its
employees and agents, shall use commercially reasonable efforts to assure that
they keep confidential any information any of them learns about Tenant or its
business, operations, clients, products, services and other secret information,
and none of them shall use that information in any way other than in connection
with their dealings on behalf of Landlord with Tenant;
     (f) To decorate or to make repairs, alterations, additions or improvements,
whether structural or otherwise, in and about the Premises, or any part thereof,
and for such purpose to enter upon the Premises with prior notice to and in
coordination with reasonable restrictions of Tenant, and during the continuance
of said work to temporarily close doors, entryways, and to interrupt or
temporarily suspend building services and facilities, provided that Tenant is
not prevented from access to or use of the Premises; Landlord shall use
commercially reasonable efforts to minimize interference with Tenant’s business
and enjoyment with the Premises and parking rights. Without limiting the
foregoing, Landlord shall use commercially reasonable efforts to cause any
construction or other work in the Medicis Development (other than
(1) landscaping work, (2) routine maintenance work, and (3) construction of the
Pedestrian Bridge and/or Phase II Building [if applicable]), to occur in a
manner so as not to unreasonably interfere with Tenant’s business, including as
a result of loud noises, vibrations, fumes or other disturbances, all of which
shall be performed outside of Building Hours, except in the case of an
emergency.
     (g) To prescribe the location and style of the suite number and
identification sign or lettering for the Premises occupied by Tenant;
     (h) To enter the Premises as set forth in Section 19;
     (i) Tenant agrees to cooperate in any reasonable safety program developed
by Landlord;
     (j) To control and prevent access to common areas and other non-general
public areas including the roof, except as contemplated in this Lease;
     (k) To have and retain a paramount title to the Premises free and clear of
any act of Tenant but subject to the terms of this Lease; and
     (l) To approve the weight, size and location of safes and other heavy
equipment and articles in and about the Premises. Tenant shall use all
reasonable efforts to attempt to cause no delivery trucks or other vehicles
servicing the Premises to park or stand in front of the main entrance of the
Premises from 10:00 A.M. to 9:00 P.M. each day. Tenant shall use reasonable
efforts to not interfere with access to the Premises or other premises while
loading or unloading trucks. Further, Tenant shall not leave unattended or store
items outside the Premises in connection with

F-33



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
loading or unloading trucks. Landlord reserves the right to further reasonably
regulate the activities of Tenant in regard to deliveries to Premises, and
Tenant shall abide by such further regulations of Landlord. Movements of
Tenant’s property into or out of the Premises and within the Premises are
entirely at the risk and responsibility of Tenant and Landlord reserves the
right to require permits before allowing any such property to be moved into or
out of the Premises.
38.
SATELLITE DISH
     After approval of Tenant’s specific plans by Landlord, which approval shall
not be unreasonably withheld or delayed, Tenant, at its sole cost and expense
(provided that Landlord shall not charge Tenant for roof-top use), shall have
the right to erect, maintain and operate on the roof of the Premises
communications facilities, including radio transmitting and receiving antennas,
microwave dishes (not to exceed one (1) meter in diameter) and supporting
structures thereto (the “Tenant’s facilities”). Tenant’s installation,
construction and ongoing maintenance of Tenant’s facilities shall be performed
in a workmanlike manner, Tenant shall use Landlord’s roofing subcontractor to
perform any roof penetrations, and any damage to the Premises caused by Tenant
and Tenant’s suppliers and/or subcontractors shall be reported to Landlord and
shall be repaired by Tenant at its sole cost and expense. Any Tenant’s
facilities installed hereunder shall meet all applicable Laws and shall not
interfere with the reception of television, radio or other electronic signals or
the operation of any equipment used on the Riverwalk Project by any other tenant
or other occupants of the Riverwalk Project, or by owners or tenants of
surrounding properties and/or buildings. If Tenant’s operation of Tenant’s
facilities interferes with the operation of any other existing antenna or
satellite dish at the Riverwalk Project, Tenant shall immediately work with the
affected party and Landlord to attempt to resolve the problem, if feasible.
Title to Tenant’s facilities shall be held by Tenant at all times. Tenant’s
facilities shall remain Tenant’s personal property and are not fixtures. Tenant
has the right to remove all Tenant’s facilities at its sole cost and expense on
or before expiration of the Term, provided that Tenant shall be responsible for
repairing any damage to the Premises resulting from said removal to the
reasonable satisfaction of Landlord. Tenant’s liability insurance shall include
coverage for the installation, operation, maintenance, repair and removal of
Tenant’s facilities and Tenant shall pay any increases to Landlord’s insurance
caused by the same. Landlord shall not be required to make any improvements or
alterations to the roof in order to accommodate the installation or operation of
Tenant’s facilities. Tenant’s facilities shall be used only by Tenant in
connection with the Permitted Use (that is, Tenant may not permit third parties,
other than Tenant’s bona fide assignees or sublessees that are in actual
occupancy at the Premises to place a communication equipment upon the Premises
for use by or for the benefit of any such third party). Landlord shall not
permit others who are not bona fide tenants or occupants of the Premises to use
roof top space or to place equipment on the roof of the Premises without
Tenant’s express prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. Landlord shall use commercially reasonable
efforts to not permit any other communication equipment of those who become
tenants or occupants of portions of the Riverwalk Project controlled by Landlord
and its affiliates after the Date of this Lease to interfere with Tenant’s
facilities, Tenant’s communications equipment or the signals emitted or received
by that equipment. Tenant shall reasonably support Landlord’s efforts by
providing to Landlord promptly following Landlord’s request therefor, written
detailed specifications of Tenant’s communications equipment and by providing
any information reasonably requested by Landlord or any tenant or occupant of
the Riverwalk Project reasonably related to the prevention of potential
interference with Tenant’s communication equipment.
39.
REAL ESTATE BROKER
     Tenant and Landlord each represent that it has dealt directly with and only
with the brokers set forth in the Lease Schedule as brokers in connection with
this Lease and agrees to indemnify and hold the other harmless for, from and
against all claims or demands of any other broker or brokers for any commission
alleged to be due such broker or brokers in connection with its participating in
the negotiation of this Lease based on the conduct of that party. Landlord
represents that it has entered into a commission agreement with the brokers
listed on the Lease Schedule.
40.
MISCELLANEOUS PROVISIONS
     A. Time is of the essence of this Lease and each and all of its provisions.
     B. Submission of this instrument for examination or signature by Tenant
does not constitute a reservation or offer or option for lease, and it is not
effective as a lease or otherwise. Tenant acknowledges and agrees with Landlord
that, except as may be specifically set forth elsewhere in this Lease, neither
Landlord, nor any employee of Landlord, nor other party claiming to act on
Landlord’s behalf, has made any representations, warranties, estimations, or
promises of any kind or nature whatsoever relating to the physical condition of
the Premises, or the land under the

F-34



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
Premises, including by way of example only, the fitness of the Premises for
Tenant’s intended use or the actual dimensions of the Premises.
     C. The invalidity or unenforceability of any provision hereof shall not
affect or impair any other provision.
     D. This Lease shall be governed by and construed pursuant to applicable
federal Laws, except where otherwise expressly set forth in this Lease. If no
federal Laws are available to interpret a particular provision of this Lease,
then the applicable Laws of the State of Arizona will be used to interpret such
provision, excluding Laws of the State of Arizona that would otherwise provide a
Service Provider with lien rights and any State of Arizona tax laws that would
require Landlord to pay taxes to the State of Arizona or any governmental
entity, agency or political subdivision other than the Community and the United
States of America, and except where otherwise expressly set forth in this Lease.
The parties shall first attempt to resolve all non-monetary disputes among
themselves relating to this Lease, the business transactions contemplated by
this Lease, the Declaration or any other non-monetary controversy arising
between them (collectively, “Claims”), there being no obligation, express or
implied, to attempt to resolve (or mediate, as provided below) monetary
disputes. If they are unable to resolve all Claims after fifteen (15) days,
either party may require that the Claims be submitted to mediation. If the
parties are unable to agree upon a mediator within ten (10) days, either party
may request that the American Arbitration Association (“AAA”) appoint a
mediator, who shall conduct a mediation session within twenty (20) days
following his or her appointment, unless the parties agree otherwise. The
mediation shall be conducted pursuant to the procedures for mediation of
commercial disputes of the AAA.
     If the parties cannot resolve the Claims through mediation, they shall
submit the Claims to binding arbitration under the Federal Arbitration Act, 9
U.S.C. §§ 1-14 (“Title 9”), pursuant to the authority of 25 U.S.C. § 416(a)(c),
as amended from time to time (“Section 416(a)(c)”), and in accordance with this
Section 40.D. Pursuant to Title 9 and Section 416(a)(c), any (i) refusal to
submit to arbitration, (ii) exercise of a right under Title 9, or
(iii) enforcement of an arbitration award or decision under this Section 40.D.
is solely within the jurisdiction of the District Court. An arbitration award
under this Section 40.D. is final unless a party files a motion to vacate or
modify the award pursuant to 9 U.S.C. § 12 in the District Court within 30 days
of the date of the award. Judgment upon the award under this Section 40.D. may
be confirmed in District Court pursuant to Section 416(a)(c) and 9 U.S.C. § 9.
The parties acknowledge that this Lease, the future development, encumbrances
and other obligations and responsibilities arising from this Lease all involve
interstate commerce and therefore (in addition to Section 416(a)(c)) either
party may avail itself to federal jurisdiction under Title 9. . The arbitration
and all related preliminary proceedings shall be conducted in accordance with
rules as may be agreed upon by the parties, or, failing agreement on those
rules, in accordance with the Rules for Commercial Arbitration of the AAA, as
amended from time to time and as modified by this Lease. The dispute shall be
presented to a single arbitrator sitting in Maricopa County, Arizona. The
decision of the arbitrator shall be final and binding on the parties, except as
provided by law.
     E. Should the Master Lessor, the Community or the Secretary require a
modification of this Lease, which modification will not bring about any
increased cost, expense or delay to Tenant or in any other way substantially
change the rights and obligations of Tenant hereunder, then and in such event,
Tenant agrees not to unreasonably withhold or delay its consent to such
modification.
     F. If Tenant’s financial statements are not readily available to the
public, Tenant agrees to provide to Landlord, upon request, which request shall
not be made more than two (2) times in any calendar year, and within twenty
(20) days after receipt of such request, a current financial statement of Tenant
certified by an authorized representative of Tenant to be true and correct, and
further agrees to provide any other financial information reasonably requested
by Landlord and Landlord agrees to hold all such financial information in
confidence, provided that Landlord may divulge the contents of any financial
statement or information to the Master Lessor, the Community, the Secretary, to
Landlord’s property manager, attorneys, accountants and affiliates, and in
connection with any financing arrangements, sales or assignments of Landlord’s
interest in the Premises or in connection with any administrative or judicial
proceedings in which Landlord is involved where Landlord may be required to
divulge such information.
     G. All rights and remedies of Landlord under this Lease, or that may be
provided by law, may be exercised by Landlord in its own name individually, or
in its name by its Management Agent, and all legal proceedings for the
enforcement of any such rights or remedies, including distraint for rent,
forcible detainer, and any other legal or equitable proceedings, may be
commenced and prosecuted to final judgment and execution by Landlord in its own
name individually or in its name by its agent. Tenant expressly stipulates that
any rights or remedies available to Landlord either by the provision of this
Lease or otherwise may be enforced by Landlord in its own name individually or
in its name by agent or principal. Landlord shall be liable for all acts of its
authorized employees and agents acting within the scope of their authority and
their ordinary course of business.

F-35



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
     H. All of the obligations and rights of either party under this Lease
arising during or attributable to the period prior to the expiration or earlier
termination of this Lease shall survive such expiration or termination of this
Lease.
     I. The marginal headings and titles to the paragraphs of this Lease are not
a part of this Lease and shall have no effect upon the construction or
interpretation of any part hereof.
     J. Intentionally Deleted.
     K. Any and all Exhibits or Appendices attached hereto are expressly made a
part of this Lease.
     L. Upon termination of this Lease or upon Tenant’s abandonment of the
leasehold, Tenant shall, at its sole expense, remove any equipment which may
cause contamination of the Riverwalk Project, and shall clean up any existing
contamination in compliance with all applicable Laws.
     M. This is a commercial lease and has been entered into by both parties in
reliance upon the economic and legal bargains contained herein, and both parties
agree and represent each to the other that they have had the opportunity to
obtain counsel of their own choice to represent them in the negotiation and
execution of this Lease, whether or not either or both have elected to avail
themselves of such opportunity. This Lease shall be interpreted and construed in
a fair and impartial manner without regard to such factors as the party which
prepared the instrument, the relative bargaining powers of the parties or the
domicile of any party.
     N. Landlord and Tenant hereby waive any right to a trial by jury in any
action or proceeding based upon, or related to, the subject matter of this
Lease. This waiver is knowingly, intentionally, and voluntarily made by each of
parties hereto and each party acknowledges to the other that neither the other
party nor any person acting on its respective behalf has made any
representations to induce this waiver of trial by jury or in any way to modify
or nullify its effect. The parties acknowledge that they have read and
understand the meaning and ramifications of this waiver provision and have
elected same of their own free will.
     O. Landlord hereby covenants that so long as Tenant is not in default under
the terms and provisions of this Lease, Tenant shall be entitled to quiet
enjoyment of the Premises. The provisions of this paragraph shall not extend to
any disturbance, act or condition brought about by the Community, the Master
Lessor, the Secretary or by any other person; provided, however, that Landlord
shall use commercially reasonable and diligent efforts upon Tenant’s reasonable
request to attempt to stop any interference from other tenants, occupants or
invitees. Without limiting the foregoing, Landlord shall use commercially
reasonable efforts to attempt to cause any construction or other work in the
Medicis Development (other than (i) landscaping work, (ii) routine maintenance
work, and (iii) construction of the Pedestrian Bridge and/or Phase II Building
[if applicable]), to occur in a manner so as not to unreasonably interfere with
Tenant’s business, including as a result of loud noises, vibrations, fumes or
other disturbances, all of which if necessary, shall be performed outside of
Building Hours except in the case of emergency.
     P. This Lease does not grant any rights to light or air over or about the
real property of Landlord. Except to the extent specifically otherwise herein
provided, Landlord specifically excepts and reserves to itself the use of any
roofs, the exterior portions of the Premises, all rights to and the land and
improvements below the improved floor level of the Premises, to the improvements
and air rights above the Premises and to the improvements and air rights located
outside the demising walls of the Premises and to such areas within the Premises
required for installation of utility lines and other installations required to
serve any occupants of the Premises and to maintain and repair same, and no
rights with respect thereto are conferred upon Tenant, unless otherwise
specifically provided herein.
     Q. This Lease and any Appendices and riders attached hereto and forming a
part hereof, set forth all of the covenants, promises, agreements, conditions
and understandings between Landlord and Tenant concerning the Premises and there
are no covenants, promises, agreements, representations, warranties, conditions
or understandings either oral or written between them other than as contained in
this Lease. Except as otherwise provided in this Lease, no subsequent
alteration, amendment, change or addition to this Lease shall be binding unless
it is in writing and signed by both Landlord and Tenant. Without limitation as
to the generality of the foregoing, Tenant hereby acknowledges and agrees that
Landlord’s leasing agents and field personnel are only authorized to show the
Premises and negotiate terms and conditions for leases subject to Landlord’s
final approval, and are not authorized to make any agreements, representations,
understandings or obligations, binding upon Landlord, respecting the condition
of the Premises or Riverwalk Project, suitability of the same for Tenant’s
business, the current or future amount of Taxes or Operating Costs or any
component thereof, the amount of rent or other terms applicable under other
leases at the Riverwalk Project, whether Landlord is furnishing the same
utilities or services to other tenants at all, on the same level or on the same
basis, or any other matter, and no such agreements, representations,
understandings or obligations not expressly contained herein or in such
contemporaneous agreement shall be of any force or effect. TENANT HAS RELIED ON
TENANT’S INSPECTIONS AND DUE DILIGENCE IN ENTERING THIS LEASE, AND NOT ON ANY

F-36



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED NOT EXPRESSLY CONTAINED
HEREIN.
     R. Neither this Lease nor any memorandum hereof shall be recorded by
Tenant. Landlord or Tenant may require that Landlord and Tenant shall execute
and record a short form memorandum of this Lease in form and substance
reasonably satisfactory to Landlord and Tenant.
     S. [If Landlord becomes obligated to pay Tenant any judgment arising out of
any failure by Landlord to perform or observe any of the terms, covenants,
conditions or provisions to be performed or observed by Landlord under this
Lease, Tenant shall be limited in the satisfaction of such judgment solely to
Landlord’s interest in the Premises or any proceeds arising from the sale
thereof and no other property or assets of Landlord or the individual members,
managers, partners, directors, officers or shareholders of Landlord or its
constituent partners shall be subject to levy, execution or other enforcement
procedure whatsoever for the satisfaction of any such money judgment.]
     T. Landlord and Tenant acknowledge and agree that the obligations of
Landlord under this Lease are further expressly conditioned upon Landlord
obtaining the consent and approval of the Master Lessor, the Community (and, to
the extent required under current applicable Laws or the Master Lease, the
Secretary) to the terms, covenants and provisions of this Lease, which approvals
must be obtained within thirty (30) days of the date hereof. If the Master
Lessor, the Community or the Secretary disapproves or objects to this Lease
within thirty (30) days after the execution of this Lease by Landlord and
submission of this Lease to the Master Lessor, the Community and, if applicable,
the Secretary for approval, this Lease shall automatically terminate, any
amounts previously delivered by Tenant to Landlord shall be returned to Tenant
and the parties shall have no further obligation to each other arising out of or
in connection with this Lease, except as expressly provided herein. Landlord
shall promptly notify Tenant after the expiration of such thirty (30) day period
of the approval, deemed approval, or disapproval of this Lease by the Master
Lessor, the Community and/or the Secretary.
     U. Nothing contained in this Lease shall be deemed to constitute a waiver
of applicable Laws providing tax immunity to trust or restricted Indian property
or any interest therein or income therefrom.
     V. As to Landlord, the Master Lessor, the Secretary, and the Community,
Tenant hereby waives any provisions of state and local Laws pertaining to
improvements affixed to the land by any person acting in good faith and
erroneously believing, because of a mistake either of law or fact, that he has
the right to do so, and also providing for removal of such improvements.
     W. Nothing contained in this Lease shall operate to delay or prevent a
termination of Federal trust responsibilities with respect to the Premises by
the issuance of a fee patent or otherwise during the Term; provided, however, no
such termination shall serve to abrogate this Lease. The termination of those
trust responsibilities or the issuance of a fee patent shall not affect the
validity of Tenant’s rights under this Lease.
     X. While the Premises are held in trust by the United States or subject to
a restriction against alienation imposed by the United States, all of Tenant’s
obligations under this Lease and the obligations of Tenant’s insurers, sureties
and guarantors are to the United States as well as to Landlord.
     Y. No member of or delegate to Congress or Resident Commissioner shall be
admitted to any share or part of this Lease or to any benefit that may arise
herefrom, but this provision shall not be construed to extend to this Lease if
made with a corporation or company for its general benefit.
     Z. Tenant and all persons in possession or holding under Tenant shall
conform to and shall not violate the terms of any Declaration or other matters
of record. This Lease is and shall remain subordinate to any Declaration or
similar instruments and any amendments or modifications thereto; provided,
however, if the Declaration or such similar instrument is not of record as of
the date of this Lease, then this Lease shall automatically become subordinate
to the Declaration or such similar instrument upon recordation thereof. Although
the provisions of this paragraph are intended to be self operative, Tenant shall
execute and deliver to Landlord within ten (10) days after Landlord’s written
request, an agreement in recordable form (substantially in the form attached as
Appendix “E”) subordinating this Lease to the Declaration or such similar
instrument. Landlord represents and warrants that such matters of record shall
not have a material and adverse effect on the ability of Tenant to conduct
business in the Premises for the permitted use of the Premises and Tenant’s
leasehold estate in the Premises shall not be subject to any amendments to such
matters of record entered into after the execution of this Lease to the extent
that any provision contained in any such amendment has a material and adverse
effect on the ability of Tenant to conduct business in the Premises for the
Permitted Use of the Premises or materially increases the costs or expenses of
Tenant under this Lease, or materially and substantially modifies the rights and
obligations of Tenant under this Lease.

F-37



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
     AA. Tenant acknowledges that Landlord is not, as of the Date of this Lease,
the ground lessee under the Master Lease. Landlord is in the process of
acquiring the ground lessee’s interest to the Medicis Development pursuant to a
Substitute Lease, as such term is defined in the Master Lease, and pursuant to
the procedure set forth in Articles 8, 15 and 47 of the Master Lease. Landlord
shall diligently pursue the acquisition of the ground lessee’s interest to the
Medicis Development under a Substitute Lease using its good faith and
commercially reasonable efforts. If, despite such diligent, good faith and
commercially reasonable efforts, Landlord is unable to obtain the ground
lessee’s interest to the Medicis Development pursuant to a Substitute Lease,
Landlord shall assign its interest in this Lease to Apex Park at Pima, L.L.C.
(“Apex”), the current ground lessee under the Master Lease, which shall
thereupon assume the obligations of Landlord hereunder. Landlord shall indemnify
and hold Tenant harmless against all Losses arising from or related to the
failure of Landlord to assign its interest in this Lease to Apex in the event
Landlord is unable to procure such Substitute Lease.
     BB. Each of Landlord and Tenant, each as to itself, hereby represents its
compliance with all applicable anti-money laundering laws, including, without
limitation, the USA Patriot Act, and the laws administered by the United States
Treasury Department’s Office of Foreign Assets Control, including, without
limitation, Executive Order 13224 (“Executive Order”). Each of Landlord and
Tenant further represents (i) that it is not, and it is not owned or controlled
directly or indirectly by any person or entity, on the SDN List published by the
United States Treasury Department’s Office of Foreign Assets Control and
(ii) that it is not a person otherwise identified by government or legal
authority as a person with whom a U.S. Person is prohibited from transacting
business. As of the date hereof, a list of such designations and the text of the
Executive Order are published under the following internet website address:
www.ustreas.gov/offices/enforcement/ofac.
41.
REPRESENTATIONS AND WARRANTIES
     A. Tenant represents and warrants that this Lease has been duly authorized,
executed and delivered by and on behalf of Tenant and constitutes the valid and
binding agreement of Tenant in accordance with the terms hereof.
     B. Landlord represents and warrants as follows:
          (i) This Lease has been duly authorized, executed and delivered by and
on behalf of Landlord and constitutes the valid and binding agreement of
Landlord in accordance with its terms;
          (ii) Landlord has, or upon the transfers contemplated by Section 40.AA
above it will have, the right to develop and construct the Premises and the
Phase I Improvements and to perform the Landlord’s obligations set forth or
contemplated by this Lease;
          (iii) Landlord has or has firm commitments for sufficient financial
resources to enable it to perform its obligations hereunder, and the financial
information previously submitted from Landlord to Tenant, if any, is true and
accurate in all material respects as of the date of such financial information;
and
          (iv) The Master Lease delivered to Tenant prior to the Date of this
Lease is in full force and effect and has not been modified.
42.
HAZARDOUS SUBSTANCES
     A. Tenant’s use of the Premises shall be in compliance with all Laws,
including the laws governing Hazardous Substances (as defined herein). Tenant
shall not cause or permit any Hazardous Substances to be used, stored,
generated, or disposed of on or in the Premises by Tenant, Tenant’s agents,
employees, contractors, or invitees, except in accordance with all Laws. Tenant
shall give or post notices required by all applicable Laws pertaining to the
Hazardous Substances. Tenant shall not dispose of any Hazardous Substances on
the Premises. Landlord, and any other party reasonably designated by Landlord
(including, without limitation, any environmental consultant), has the right,
but not the obligation, after reasonable prior notice to Tenant (which may be
telephonic if Tenant is then in default under the terms of this Lease, to enter
upon the Premises at all reasonable times to assess the environmental condition
of the Premises, including, without limitation, to conduct any environmental
assessment, audit and/or laboratory practice and procedure audit (if Tenant
constructs and uses the Lab) (the scope of which shall be determined in
Landlord’s sole discretion) and to take samples of air quality, building
materials and conduct other invasive testing. Such assessment or audit shall be
conducted in a manner so as to minimize interference with the conduct of
business at the Premises. Tenant agrees to reasonably cooperate in connection
therewith, including without limitation, providing all requested information and
making knowledgeable officers, employees or property managers available for
interview. If any such undertaking discloses that a violation of, or liability
under, any Law exists, or if the inspection is performed while Tenant is in
default under this Lease, Tenant shall pay all costs and expenses incurred in
connection with such undertaking; otherwise, the

F-38



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
costs and expenses of such undertaking shall be paid by Landlord. The term
“Hazardous Substances” shall mean any chemical, compound, material, corrosive
material, substance or other matter that: (i) is a flammable explosive, asbestos
(which is either in friable condition or such other condition deemed hazardous
pursuant to any applicable Laws), polychlorinated biphenyls, petroleum,
radioactive material, corrosive material, nuclear medicine material, drug,
vaccine, bacteria, virus, hazardous waste, medical waste, toxic substance,
petroleum product, or related injurious or potentially injurious material,
whether injurious or potentially injurious by itself or in combination with
other materials; (ii) is controlled or regulated by any Law relating to the
protection of health, safety or the environment; (iii) gives rise to any
reporting, notice or publication requirements under any Laws; or (iv) gives rise
to any liability, responsibility or duty on the part of Tenant or Landlord under
any Laws relating to protection of health, safety and the environment. Tenant
shall indemnify, defend and hold Landlord, the Master Lessor, the Community and
the Secretary harmless for, from and against any and all claims, damages, fines,
judgments, penalties, costs, liabilities, or losses (including, without
limitation, any and all sums paid for good faith settlement of claims,
attorneys’ fees, consultant and expert fees) arising during or after the Term
(or any applicable renewal term) to the extent arising as a result of handling
of Hazardous Substances by Tenant not in compliance with this Lease. This
indemnification includes, without limitation, any and all costs incurred because
of any investigation of the site or any cleanup, removal or restoration mandated
by a federal, state, Community or local agency or political subdivision. Without
limitation of the foregoing, if Tenant causes or permits the presence of any
Hazardous Substances in the Premises and such action results in contamination,
Tenant shall promptly notify Landlord of such contamination, and, at its sole
expense, take any and all necessary actions to return the Premises to the
condition existing prior to the contamination by any such Hazardous Substances
on the Premises. Tenant shall first obtain Landlord’s approval for any such
remedial action, which shall not be unreasonably withheld or delayed. Tenant
shall also notify Landlord, in writing, within two (2) days after any of the
following: (a) Tenant’s receipt of any order of a governmental, Community or
other tribal agency requiring any remedial work; or (b) Tenant’s receipt of any
warning, notice of inspection, notice of violation or alleged violation, or
Tenant’s receipt of notice or knowledge of any proceeding, investigation of
enforcement action, pursuant to any Laws respecting Hazardous Substances. All
costs incurred by Landlord pursuant to Landlord’s approval or notifications to
Landlord pursuant to the immediately preceding two (2) sentences of this
Section 42.A. shall be within the scope of the indemnification of Landlord in
this Section 42.A.
     B. Landlord shall not cause or knowingly permit any Hazardous Substances
(except ordinary supplies, cleaning chemicals or products) to be used, stored,
generated or disposed of on or in the Riverwalk Project by Landlord, its agents,
employees, contractors, invitees or other tenants on the Riverwalk Project
without the prior written notification to Tenant. Landlord, at Landlord’s sole
cost and expense, shall be responsible for the removal, abatement and/or
remediation of any Hazardous Substances now or hereafter located in, on or under
the Riverwalk Project which were introduced by its agents or employees. If
Hazardous Substances are stored, generated or disposed of on or in the Riverwalk
Project or if the Riverwalk Project becomes contaminated unlawfully as a result
of any actions of Landlord, its agents or employees, Landlord shall defend
Tenant with counsel designated by Landlord for any and all claims or liabilities
arising during or after the Term (and any applicable renewal term) as a result
of such contamination at Landlord’s cost. Landlord represents and warrants to
the best of Landlord’s knowledge, without any duty of inquiry or investigation,
and subject to the contents of any environmental reports delivered to Tenant by
or on behalf of Landlord or otherwise obtained by Tenant, that (i) any handling,
transportation, storage, treatment or use of Hazardous Substances that has
occurred or will occur on the Riverwalk Project prior to the Commencement Date,
has been or will be in compliance with all applicable Laws; (ii) no leak, spill,
release, discharge, emission or disposal of Hazardous Substances has occurred on
the Premises or at the Riverwalk Project prior to the Commencement Date;
(iii) the soil, ground water and soil vapor on or under the Premises and
Riverwalk Project are free of toxic or hazardous substances and will be as of
the actual Commencement Date; and (iv) as of the actual Commencement Date the
Riverwalk Project does not contain any asbestos, PCBs, radon or underground
storage tanks. Landlord shall defend, indemnify and save Tenant harmless from
any claims, fines, penalties, liabilities, losses, damages, costs and expenses
(including reasonable attorney fees, expert witness fees and other cost to
defend) which arise from Landlord’s breach of its representations, agreements
and warranties contained in this Article 42, but not the actions of third
parties not within Landlord’s control. Notwithstanding anything contained in
this Article 42 to the contrary, Tenant shall not be liable under this Lease for
the use, presence, disposal, storage, generation, release or threatened release
of Hazardous Materials upon, about, beneath, migrating to or from the Premises
by Landlord.
43.
SUCCESSORS AND ASSIGNS
     Subject to the restrictions on assignment and subletting set forth in this
Lease, the covenants and conditions herein contained shall apply to and bind the
respective heirs, successors, executors, administrators, and assigns of the
parties hereto. The terms “Landlord” and “Tenant” shall include the successors
and assigns of either such party, whether immediate or remote.
44.
EMPLOYMENT OPPORTUNITY

F-39



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
     A. Qualified members of the Community or members of any other federally
recognized Indian tribe shall receive preference, as between substantially
equally qualified candidates, in hiring and in all other aspects of employment
with Tenant in connection with the operation of the Premises in accordance with
terms of this Lease. Tenant shall provide the office of the Director of the
Human Resources Department of the Community (the “Director”) with notice or
copies of postings, in such form as is agreed to by the Tenant and the Director
(collectively “Notice”) for all job openings for jobs at or on the Premises and
the required qualifications for such job openings. Tenant shall not employ any
person at or on the Premises who is not a member of the Community or member of
any other federally recognized Indian tribe without giving the Director of the
Human Resources Department of the Community three (3) days’ Notice so that a
qualified member of the Community or a member of any other federally recognized
Indian tribe may be referred for employment; provided, however, that the
foregoing is not intended to and shall not prohibit Tenant from promoting
existing employees. Tenant shall report the following employment information for
jobs at or on the Premises during the prior six months to the office of the
Director of the Human Resources Department of the Community on January l and
July l of each year designating members and non-members of the Community in
separate categories.
          (a) The number in each job group utilized by Tenant;
          (b) All lay-offs and re-calls;
          (c) All promotions/demotions, job reclassifications, and terminations;
and
          (d) The number receiving merit increases and the number denied merit
increases.
     B. The Community shall notify Tenant, in writing, of business enterprises
owned by members of the Community which are qualified to provide services of any
kind with respect to the construction and operation of the Premises. It shall
thereafter be the policy of Tenant in connection with the improvements to be
developed on the Premises that prior to contracting with any business enterprise
which is not owned by a member or members of the Community for services with
respect to the construction and operation of the Premises, Tenant shall give to
the Community Manager the same notice of contracting opportunity and required
qualifications as is given by Tenant in the ordinary course of business.
     C. Tenant may vary from the provisions of this Article 44 in the event of
an emergency situation or when it is not reasonable or practical to give the
notice referred to above.
     D. In the event it is determined by the Director of the Human Resources
Department that Tenant has committed a violation of a provision of this
Article 44, a fine, in an amount not to exceed Two Hundred Fifty and No/l00
Dollars ($250.00) per occurrence, may be imposed upon Tenant, which fine shall
be paid to the Community to support job training.
     E. It is the purpose and intent of the provisions of this Article 44 that
if there are two (2) or more persons substantially equally qualified for a job
opening at or on the Premises, and one of such persons is a Community member or
member of any other federally recognized Indian tribe, the qualified person who
is a member of the Community or member of any other federally recognized Indian
tribe shall be selected. If no substantially equally qualified member of the
Community or member of any other federally recognized Indian tribe applies for
the job opening at or on the Premises, a person who is not a member of the
Community or a member of the federally recognized tribe may be selected for
employment. It is not the intent and purpose of this Article 44 to establish
quotas. Further, Tenant shall not be required to discharge existing employees or
fail to promote existing employees in order to create job openings, it being the
purpose and intent that the provisions of this Article 44 apply with respect to
job openings and newly created positions at or on the Premises. The restrictions
of this Article 44 shall apply to Tenant for so long as those restrictions are
required by applicable federal or Community Laws.
     F. Tenant shall indemnify, defend and hold Landlord harmless for, from and
against any and all claims, demands, losses, judgments, fines, liabilities,
costs, expenses and attorneys’ fees incurred, sustained and/or asserted against
Landlord as a result of any breach by Tenant of the provisions of this
Article 44.
45.
OPTION TO EXTEND
     A. Landlord hereby grants Tenant two (2) consecutive option(s)
(individually, an “Option to Extend Term”) to extend the initial Lease Term
(“Initial Term”) for the entire Premises only in accordance with the terms of
this Article 45. An Option to Extend Term shall extend the Term of this Lease
for an additional five (5) years (individually, an “Extended Term”) commencing
upon the expiration of the Initial Term or the first Extended

F-40



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
Term, as applicable. If Tenant exercises an Option to Extend Term, then all of
the terms contained in this Lease shall continue in full force and effect during
the applicable Extended Term, except with respect to the following:
          (1) Annual Base Rent for the applicable Extended Term shall be
adjusted on the first day of the applicable Extended Term to an amount equal to
ninety-five percent (95%) of the then Fair Market Rental Value of the Premises,
including escalations and typical step increases, but in no event less than
Annual Base Rent payable immediately preceding the applicable Extended Term. The
term “Fair Market Rental Value of the Premises” shall be, subject to the further
terms of this Article 45, Landlord’s good faith calculation of the then
prevailing fair market rental rate for the Premises as of the commencement of
the applicable Extended Term, taking into consideration all elements affecting
the lease transaction, including standard tenant improvement allowances for
Class “A” office buildings (inclusive of parking decks) in the Scottsdale/Loop
101 office market area.
          (2) Tenant shall have no further right to extend the Term of this
Lease whether pursuant to the provisions of this Article 45 or otherwise.
     B. The applicable Option to Extend Term shall be exercised, if at all, only
by written notice (“Notice to Extend Term”) delivered by Tenant to Landlord at
least twelve (12) months, but not more than eighteen (18) months, prior to the
expiration of the Initial Term or the first Extended Term, as applicable. If
Tenant does not deliver the Notice to Extend Term within the time period set
forth herein, the Option to Extend Term shall lapse and Tenant shall have no
right to extend the applicable Lease Term. Within thirty (30) days after
Landlord’s receipt of the Notice to Extend Term, Landlord and Tenant shall
promptly attempt to agree in good faith as to the Fair Market Rental Value of
the Premises for the applicable Extended Term, including any step increases. If
Landlord and Tenant are unable to agree on the Fair Market Rental Value of the
Premises for the applicable Extended Term, within forty-five (45) days from the
date of the Notice to Extend Term, the parties shall each select a Broker (as
defined in Section 4.B.(iii)) and the Brokers shall promptly select a third
Broker to review and consider each party’s position concerning the Fair Market
Rental Value of the Premises. Within twenty (20) days after the selection of the
third Broker, such Broker shall render his or her decision concerning the Fair
Market Rental Value of the Premises. Such Broker shall select either Landlord’s
or Tenant’s position concerning the Fair Market Rental Value of the Premises in
its entirety without averaging or otherwise adjusting such value in any manner.
The third Broker’s decision concerning the Fair Market Rental Value of the
Premises shall be binding upon the parties, shall not be subject to any right of
appeal and shall constitute the basis for the determination of the Annual Base
Rent payable by Tenant during the applicable Extended Term pursuant to
Section 45.(A)(1) above. Each party shall be responsible for the fees and costs
of its Broker. The non-prevailing party shall be responsible for the fees and
costs of the third Broker.
     C. If, within thirty (30) days following the determination of the Fair
Market Value of the Premises for the applicable Extended Term, either party
shall request that both parties enter into an amendment documenting the
applicable Extended Term and Annual Base Rent during the applicable Extended
Term, then Landlord shall prepare an amendment to this Lease setting forth the
Extended Term and Annual Base Rent for the applicable Extended Term pursuant to
this Article 45 (“Extended Term Amendment”). The Extended Term Amendment shall
be submitted to Tenant for execution and Tenant shall have twenty (20) days
following receipt thereof from Landlord in which to execute and deliver the
Extended Term Amendment to Landlord, and Landlord shall have twenty (20) days
after receipt of the same in which to execute the Extended Term Amendment and to
deliver one fully executed copy to Tenant. The failure of either or both
Landlord or Tenant to execute the Extended Term Amendment shall not have the
effect of nullifying Tenant’s Notice of Acceptance, and this Lease shall
nevertheless be extended for the applicable Extended Term as herein provided.
     D. The Option to Extend Term shall be exercisable by Tenant on the express
conditions that at the time of the exercise of the Option to Extend Term and at
all times prior to, and upon the date of, the commencement of the applicable
Extended Term, Tenant shall not be in default under any of the provisions of
this Lease, unless such restriction is expressly waived in writing by Landlord
(which election shall be in Landlord’s sole discretion).
46.
RIGHT OF FIRST OFFER REGARDING SALE OF LANDLORD’S INTEREST
     A. Except with respect to a sale or transfer to an affiliate of Landlord
(which shall be permitted at any time), Landlord shall have no right to sell its
leasehold interest in the Medicis Development and the Buildings located thereon
(“Landlord’s Interest”) during the construction of the Premises until Landlord
has received a Certificate of Occupancy for the Premises, provided that after
receipt of the Certificate of Occupancy for the Premises, Landlord thereafter
shall have the right to sell Landlord’s Interest.
     B. Provided that the originally named Landlord is the “Landlord” under this
Lease, prior to entering into a contract for the sale of Landlord’s Interest
with any party other than an affiliate of Landlord, Landlord shall

F-41



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
first offer to sell to Tenant Landlord’s Interest, subject to, and upon all of
the terms, covenants and conditions, set forth in this Article 46 (the
“Landlord’s Interest Right of First Offer”). Landlord and Tenant acknowledge and
agree that the Landlord’s Interest Right of First Offer shall not apply to
(i) any recapitalization of Landlord or Landlord’s Interest that does not
include a sale of Landlord’s Interest, even if an unaffiliated third party
obtains less than a majority interest in the Premises through such
recapitalization, or (ii) a sale of Landlord’s Interest as part of a “portfolio
sale” of other assets of Landlord and/or its parent or affiliated company unless
Tenant bids on the entire portfolio and not just Landlord’s Interest. Landlord’s
Interest shall be offered to Tenant at the Fair Market Value of Landlord’s
Interest. The term “Fair Market Value of Landlord’s Interest” shall be
Landlord’s good faith determination of the then prevailing fair market value of
Landlord’s Interest at the time of the proposed sale. Any sale of Landlord’s
Interest shall be subject to the terms of the Master Lease.
     C. The terms of the Landlord’s Interest Right of First Offer for Landlord’s
Interest shall be provided by Landlord to Tenant in writing (“Landlord’s
Interest Notice of First Offer”). Tenant shall notify Landlord in writing of its
acceptance of the Landlord’s Interest Notice of First Offer (“Landlord’s
Interest First Offer Acceptance Notice”) or rejection of the Landlord’s Interest
Notice of First Offer and, consequently, of its right to purchase Landlord’s
Interest (“Landlord’s Interest First Offer Rejection Notice”) within fifteen
(15) business days after receiving the Landlord’s Interest Notice of First
Offer. If Tenant does not for any reason deliver the Landlord’s Interest First
Offer Acceptance Notice or the Landlord’s Interest First Offer Rejection Notice
to Landlord within the time frame herein contained, the same shall constitute
Tenant’s Landlord’s Interest First Offer Rejection Notice which shall be deemed
delivered on the fifteenth (15th) business day. The Landlord’s Interest First
Offer Acceptance Notice or the Landlord’s Interest First Offer Rejection Notice,
as the case may be, shall be irrevocable. If Tenant delivers (or is deemed to
have delivered) a Landlord’s Interest First Offer Rejection Notice, Landlord
shall have a period of twelve (12) months after the delivery (or deemed
delivery) of such Landlord’s Interest First Offer Rejection Notice within which
to close the sale of Landlord’s Interest on substantially the same terms and
conditions set forth in the Landlord’s Interest Right of First Offer before
Landlord shall again be obligated to provide to Tenant a Landlord’s Interest
Notice of First Offer (that is, after the expiration of such twelve (12) month
period, in the event such sale has not closed, or if a sale is proposed on
materially different terms, Tenant’s rights hereunder shall be reinstated in
full force and effect).
     D. If Tenant delivers the Landlord’s Interest First Offer Acceptance Notice
as specified above, then Landlord shall prepare a purchase contract for the
purchase and sale of Landlord’s Interest (the “Purchase Contract”) setting forth
the terms by which Tenant shall purchase Landlord’s Interest. After the Purchase
Contract shall be submitted to Tenant, the parties shall have thirty (30) days
(the “Outside Date”) to attempt to complete the negotiation in good faith of an
acceptable form of Purchase Contract. If the parties do not execute and deliver
to escrow the mutually agreeable form of Purchase Contract prior to the Outside
Date, then the Landlord’s Interest Right of First Offer to purchase Landlord’s
Interest shall be void and of no further force or effect.
     E. The Landlord’s Interest Right of First Offer granted herein is personal
to the originally-named Tenant or to a single assignee of at least sixty-six
percent (66%) of the Premises. If the originally-named Tenant or its affiliates
or their respective successors or permitted assigns are no longer the “Tenant”
under this Lease at the time the originally-named Landlord would otherwise be
required to provide the Landlord’s Interest Notice of First Offer to Tenant,
then Landlord shall not be required to provide such Landlord’s Interest Notice
of First Offer and the Landlord’s Interest Right of First Offer under this
Article 46 shall be null and void and of no further force or effect.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

F-42



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY A TRIPLE ASTERISK
(***). THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION.
     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease the day
and year first above written.

                          Landlord:
 
                        Apex 7720 North Dobson, L.L.C., an Arizona limited
liability company
 
                        By:   Apex Park at Pima, L.L.C., an Arizona limited
liability company
Its: Member
 
                            By:   Alter Park at Pima, L.L.C.,
a Delaware limited liability company             Its: Manager
 
                                By:   18-CHAI CORP., an Illinois corporation
Its: Manager
 
                   
 
              By: /s/ RONALD F. SIEGEL                   Ronald F. Siegel
 
                Its: Vice President
 
                            Dated:    July 26                       , 2006
 
                        Tenant:
 
                        Medicis Pharmaceutical Corporation, a Delaware
corporation
 
                   
 
  By:   /s/ MARK A. PRYGOCKI, SR.
 
  Name:   Mark A. Prygocki, Sr.
 
  Its:   Executive Vice President and Treasurer
 
                        Dated:          July 19                 , 2006

F-43